--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



























AGREEMENT AND PLAN OF MERGER


among


FINDEX.COM, INC., a Nevada Corporation,


CERTAIN STOCKHOLDERS OF FINDEX.COM, INC.,


ESCT ACQUISITION CORP., a Delaware Corporation,


ECOSMART SURFACE & COATING TECHNOLOGIES, INC., a Florida Corporation


and


THE RENEWABLE CORPORATION, a Washington Corporation
_____


Dated:  January 23, 2014








 
 
 

 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS
   
Section
Page
   
ARTICLE I - THE MERGER
 
1.1  Generally
2
1.2  Deferred Closing; Effective Time
2
1.3  Effects of the Merger
3
   
ARTICLE II - CERTAIN PRE-CLOSING MATTERS
 
2.1  Generally
7
2.2  The FIND 14C Merger Information Statement
11
2.3  Name Change/Delaware Reincorporation; Trading Symbol; Reverse Stock-Split
13
   
ARTICLE III - CERTAIN MERGER-RELATED ADMINISTRATION
 
3.1  Exchange of Certificates
13
3.2  Withholding
15
3.3  Stock Transfer Books
16
   
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF TRC
 
4.1  Authority
16
4.2  Title to ESCT Common Stock
16
4.3  No Conflicts
16
4.4  Governmental Approvals and Filings
17
4.5  Legal Proceedings
17
   
ARTICLE V - REPRESENTATIONS AND WARRANTIES OF ESCT AND TRC
 
5.1  Organization and Qualification; Subsidiaries
17
5.2  Articles of Incorporation
18
5.3  Books and Records
18
5.4  Capitalization
18
5.5  Authority Relative To This Agreement
19
5.6  No Conflict; Required Filings and Consents
20
5.7  Permits; Compliance
20
5.8  Financial Statements
21
5.9  Notes and Accounts Receivable
21
5.10 Undisclosed Liabilities
22
5.11 Taxes
22
5.12 Title To Personal Property
24
5.13 Condition of Tangible Fixed Assets
24
5.14 Inventory
24
5.15 Product Warranty
25
5.16 Product Liability
25
5.17 Real Property
25

 
 
 

--------------------------------------------------------------------------------

 
 
5.18 Intellectual Property
26
5.19 Material Contracts
29
5.20 Litigation
31
5.21 Employee Benefit Plans
32
5.22 Labor and Employment Matters
34
5.23 Environmental
35
5.24 Related Party Transactions
36
5.25 Insurance
37
5.26 Absence of Certain Changes or Events
37
5.27 Solvency
38
5.28 Brokers or Finders
38
5.29 No Illegal Payments
38
5.30 Antitakeover Statutes
39
5.31 Compliance with Securities Laws
39
5.32 Change in Control
39
5.33 Powers of Attorney
39
5.34 Material Disclosures
39
   
ARTICLE VI - REPRESENTATIONS AND WARRANTIES OF THE FIND PRINCIPAL STOCKHOLDERS
 
6.1  Authority
39
6.2  Execution; Enforceability
39
6.3  Title to FIND Common Stock / Securities
40
6.4  No Conflicts
40
6.5  Governmental Approvals and Filings
40
6.6  Legal Proceedings
40
   
ARTICLE VII - REPRESENTATIONS AND WARRANTIES OF FIND AND MERGER-SUB
 
7.1  Organization and Qualification; Subsidiaries
41
7.2  Article of Incorporation and Bylaws
41
7.3  Books and Records
41
7.4  Capitalization
42
7.5  Authority Relative To This Agreement
43
7.6  No Conflict; Required Filings and Consents
43
7.7  Permits; Compliance
44
7.8  SEC Reports; Financial Statements
45
7.9  Notes and Accounts Receivable
45
7.10 Undisclosed Liabilities
46
7.11 Taxes
46
7.12 Title To Personal Property
48
7.13 Condition of Tangible Fixed Assets
48
7.14 Inventory
48
7.15 Product Warranty
48
7.16 Product Liability
49
7.17 Real Property
49
7.18 Intellectual Property
49
7.19 Material Contracts
53

 
 
 

--------------------------------------------------------------------------------

 
 
7.20 Litigation
55
7.21 Employee Benefit Plans
55
7.22 Labor and Employment Matters
58
7.23 Environmental
59
7.24 Related Party Transactions
60
7.25 Insurance
60
7.26 Ownership of Merger-Sub; No Prior Activities
61
7.27 Absence of Certain Changes or Events
61
7.28 Solvency
62
7.29 Brokers or Finders
62
7.30 No Illegal Payments
62
7.31 Antitakeover Statutes
63
7.32 Compliance with Securities Laws
63
7.33 Change in Control
63
7.34 Powers of Attorney
63
7.35 Material Disclosures
63
   
ARTICLE VIII - COVENANTS RELATING TO CONDUCT OF BUSINESS PENDING THE MERGER
 
8.1  Conduct of Business by ESCT Pending the Merger
63
8.2  Conduct of Business by FIND and Merger Sub Pending the Merger
65
   
ARTICLE IX - CONDITIONS TO THE MERGER
 
9.1  Conditions to the Obligations of Each Party to Effect the Merger
67
9.2  Conditions to the Obligations of FIND and Merger-Sub to Effect the Merger
67
9.3  Conditions to the Obligations of ESCT to Effect the Merger
68
   
ARTICLE X - CERTAIN PRE-CLOSING MATTERS
 
10.1  Further Assurances
69
10.2  Post-Closing Current Report Filing on Form 8-K
69
10.3  Name Change/Delaware Reincorporation; Trading Symbol; Reverse Stock-Split
70
   
ARTICLE XI - TERMINATION, AMENDMENT AND WAIVER
 
11.1  Termination
70
11.2  Amendment
71
11.3  Waiver
71
   
ARTICLE XII - GENERAL PROVISIONS
 
12.1  Survival of Claims; Indemnification
71
12.2  Notices
71
12.3  Certain Definitions
73
12.4  Index of Other Defined Terms
79
12.5  Interpretation
81
12.6  Survival
82
12.7  Severability
82
12.8  Assignment; Binding Effect; Benefit
82

 
 
 

--------------------------------------------------------------------------------

 
 
12.9  Independent Representation; Fees and Expenses
82
12.10  Incorporation of Schedules
82
12.11 Specific Performance
83
12.12 Governing Law
83
12.13 Consent to Jurisdiction; Waiver of Jury Trial
83
12.14 Headings
83
12.15 Counterparts
83
12.16 Entire Agreement
83
       
EXHIBITS
     
Exhibit A
Form of Merger Certificate
Exhibit B
Articles of Incorporation – FIND
Exhibit C
Bylaws – FIND
Exhibit D
Form of Alvarez Employment Agreement
Exhibit E
Form of Malone Employment Agreement
Exhibit F
Certificate of Incorporation – Merger-Sub
Exhibit G
Bylaws – Merger-Sub
Exhibit H
Form of FIND Voting Agreement
Exhibit I
Articles of Incorporation – ESCT
   
SCHEDULES
     
Schedule A
The FIND Principal Stockholders
Schedule B
ESCT Disclosure Schedule
Schedule C
FIND Disclosure Schedule

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

This AGREEMENT AND PLAN OF MERGER, dated as of January 23, 2014 (this
“Agreement”), among Findex.com, Inc., a Nevada corporation (together with any
Subsidiaries, “FIND”), the undersigned principal stockholders of FIND as
specifically identified on Schedule A annexed hereto and made a part hereof (the
“FIND Principal Stockholders”), ESCT Acquisition Corp., a Delaware corporation
and a direct, wholly-owned, special-purpose Subsidiary of FIND (“Merger-Sub”),
EcoSmart Surface & Coating Technologies, Inc., a Florida Corporation (together
with any Subsidiaries, “ESCT”), and The Renewable Corporation, a Washington
corporation (together with any Subsidiaries, “TRC”) (FIND, the FIND Principal
Stockholders, Merger-Sub, ESCT and TRC may hereinafter be referred to
individually as a “Party” or collectively as the “Parties”).


WHEREAS, the common stock of FIND, $.001 par value per share, (the “FIND Common
Stock”) is currently registered as a class under Section 12(g) of the Exchange
Act and publicly traded on the OTC Bulletin Board;


WHEREAS, the board of directors of ESCT, currently a privately-held,
non-publicly-reporting, non publicly-trading majority-owned Subsidiary of TRC,
has determined it to be in the best of interests of TRC, as the controlling
stockholder of ESCT, to cause there to be an independent public trading market
for the common stock of ESCT;


WHEREAS, upon the terms and subject to the conditions of this Agreement and in
accordance with (i) those chapters of the Nevada Revised Statutes pertaining to
corporate and related matters, including without limitation Chapters 78 and 92A
thereof (the “Nevada Corporate Law”), (ii) those sections of the Delaware
General Corporation Law, including without limitation Sections 252 and 259-62
thereof (the “Delaware Corporate Law”), and (iii) those chapters of the Florida
Statutes, including without limitation Chapter 607 thereof (the “Florida
Corporate Law”), each of FIND, Merger-Sub, and ESCT intend to enter into certain
related business combination transactions;


WHEREAS, each of FIND, Merger-Sub, the FIND Principal Stockholders, ESCT and TRC
desire to cause the contemplated business combination transactions, to the
extent consummated, to result in ESCT being merged with and into a Delaware
corporation that is a wholly-owned subsidiary of FIND, the common stock of which
is currently registered under Section 12(g) of the Exchange Act and publicly
trading;


WHEREAS, the board of directors of FIND (i) has determined that the Merger (as
defined in Section 1.1(a) below) is fair to, advisable for, and consistent with
the best interests of, FIND and its stockholders (collectively as of the Closing
[as hereinafter defined], and inclusive of the FIND Principal Stockholders, the
“FIND Stockholders”), and (ii) has approved this Agreement, the Merger, and the
other transactions contemplated hereby (collectively, the “Transactions”);


WHEREAS, the board of directors of Merger-Sub (i) has determined that the Merger
is each fair to, advisable for, and consistent with the best interests of,
Merger-Sub and its sole stockholder, and (ii) has approved this Agreement, the
Merger, and the Transactions;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the board of directors of ESCT (i) has determined that the Merger is
fair to, advisable for, and consistent with the best interests of, ESCT and the
stockholders of ESCT (collectively as of the Closing [as hereinafter defined],
and inclusive of TRC, the “ESCT Stockholders”), and (ii) has approved this
Agreement, the Merger, and the Transactions;


WHEREAS, the board of directors of TRC (i) has determined that the Merger is
fair to, advisable for, and consistent with the best interests of, TRC, as the
majority, controlling stockholder of ESCT, and (ii) has approved this Agreement,
the Merger, and the Transactions;


WHEREAS, for federal income tax purposes, it is intended that the acquisition of
ESCT by FIND pursuant to this Agreement qualify as a tax-free reorganization
under the provisions of Section 368(a)(2)(D) of the Code; and
 
WHEREAS, capitalized terms used throughout this Agreement shall have the
meanings assigned to them in Section 12.3 hereof or in the Section of this
Agreement to which reference is made within Section 12.4 hereof.


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


ARTICLE I


THE MERGER


1.1           Generally.  Upon the terms and subject to the conditions set forth
in this Agreement, and pursuant to a certificate of merger in such form as is
required by and executed in accordance with each of Section 92A.200 of the
Nevada Corporate Law, Section 252(c) of the Delaware Corporate Law, and Sections
1105 and/or 1109 of the Florida Corporate Law, a form of which is annexed hereto
as Exhibit A (the “Merger Certificate”), at the Effective Time (as defined in
Section 1.2.2), ESCT shall be merged with and into Merger-Sub as a result of
which the separate corporate existence of ESCT shall thereupon cease (the
“Merger”) leaving Merger-Sub as the surviving corporation (the “Surviving
Corporation”).


1.2           Deferred Closing; Effective Time.


1.2.1           Generally.  The execution of this Agreement will be followed at
a later date with a closing of the Merger (the “Closing”) which Closing, if not
conducted remotely with document exchanges being effected via email and/or
overnight courier, shall take place at the offices of ESCT in Lake Park, FL on a
date and at a time to be specified by the Parties which, whether conducted
remotely or in person, shall be no later than two (2) Business Days following
the satisfaction or waiver (as provided herein) of the conditions set forth in
Article VIII (other than those conditions that by their nature are to be
satisfied at the Closing), unless another time, date and/or place is agreed to
in writing by the Parties (the date upon which the Closing occurs is referred to
hereinafter as the “Closing Date”).


1.2.2           Merger Certificate.  Simultaneously with, or as soon as
practicable following the Closing, Merger-Sub, as the Surviving Corporation,
shall file or cause to be filed the Merger Certificate if and as required with
the Secretary of States of the State of Nevada, the State of Delaware, and the
State of Florida in accordance with each of Article 92A of the Nevada Corporate
Law, Section 252(c) of the Delaware Corporate Law, and Section 1101 of the
Florida Corporate Law, respectively, and at such date and time as is
specifically set forth in the Merger Certificate, the Merger shall become
effective (the “Effective Time”).
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           Effects of the Merger.  At and after the Effective Time, and
without any action on the part of FIND, any of the FIND Stockholders,
Merger-Sub, the sole stockholder of Merger-Sub, ESCT, or TRC, the Merger shall
have the effects as set forth in the applicable provisions of the Nevada
Corporate Law, including without limitation Section 250 thereof, the Delaware
Corporate Law, including without limitation Section 259(a) thereof, and the
Florida Corporate Law, including without limitation Sections 1101 and 1106
thereof, and, without limiting the generality of the foregoing, all of the
following:


(i)           The articles of incorporation of FIND, a copy of which is annexed
hereto as Exhibit B, shall remain unaffected by the Merger and continue to be
the certificate of incorporation of FIND until such time as it may thereafter be
amended in accordance with Nevada Corporate Law.


(ii)           The corporate bylaws of FIND, a copy of which is annexed hereto
as Exhibit C, shall remain unaffected by the Merger and continue to be the
bylaws of FIND until such time as they may thereafter be amended in accordance
with the certificate of incorporation of FIND and/or the Nevada Corporate Law.


(iii)           Joseph Alvarez, Steven Malone, John Kuehne, Donald Schoenfeld
and one (1) other mutually agreed-upon designee shall become the incumbent
members of the board of directors of FIND, each to hold his/her seat until their
respective death, permanent disability, resignation or removal, or until their
respective successors are duly elected and qualified, or otherwise duly
appointed, all in accordance with the certificate of incorporation and bylaws of
the FIND and applicable Law, including without limitation the Nevada Corporate
Law.


(iv)           Joseph Alvarez, as chief executive officer, and Steven Malone, as
president, shall be the incumbent officers of each of FIND and the Surviving
Corporation, each to hold office pursuant to the terms set forth in the
employment agreements entered into between each of them, on the one hand, and
FIND and the Surviving Corporation, on the other, copies of which are annexed
hereto as Exhibits D and E (the “Alvarez Employment Agreement” and the “Malone
Employment Agreement”, respectively).


(v)           The certificate of incorporation of Merger-Sub, a copy of which is
annexed hereto as Exhibit F, shall be the certificate of incorporation of the
Surviving Corporation (the “Surviving Corporation Certificate”) until such time
as it may thereafter be amended in accordance with the Delaware Corporate Law.


(vi)           The corporate bylaws of Merger-Sub, a copy of which is annexed
hereto as Exhibit G, shall be the bylaws of the Surviving Corporation (the
“Surviving Corporation Bylaws”)until such time as they may thereafter be amended
in accordance with the certificate of incorporation of the Surviving Corporation
and the Delaware Corporate Law.


(vii)           Joseph Alvarez, Steven Malone, John Kuehne, Donald Shoenfeld and
one (1) other mutually agreed-upon designee shall be the incumbent members of
the board of directors of the Surviving Corporation, each to hold his/her seat
until their respective death, permanent disability, resignation or removal, or
until their respective successors are duly elected and qualified, or otherwise
duly appointed, all in accordance with the certificate of incorporation and
bylaws of the Surviving Corporation and applicable Law, including without
limitation the Delaware Corporate Law.
 
 
 

--------------------------------------------------------------------------------

 
 
(viii)           Joseph Alvarez, as chief executive officer, and Steven Malone,
as president, shall be the incumbent officers of the Surviving Corporation, each
to hold office pursuant to the terms set forth in the Alvarez Employment
Agreement and Malone Employment Agreement, respectively.
 
(ix)           All the rights, privileges, immunities, powers and franchises (of
a public as well as of a private nature) of ESCT and Merger-Sub and all property
(real, personal and mixed) of ESCT and Merger-Sub and all debts due to either
ESCT or Merger-Sub on any account, including subscriptions to shares, and all
other choses in action, and every other interest of or belonging to or due to
each of ESCT and Merger-Sub shall vest in the Surviving Corporation, and all
debts, Liabilities, obligations and duties of each of ESCT and Merger-Sub shall
become the debts, Liabilities, obligations and duties of the Surviving
Corporation and may be enforced against the Surviving Corporation to the same
extent as if such debts, Liabilities, obligations and duties had been incurred
or contracted by the Surviving Corporation, and all rights of creditors and all
Liens upon any property of ESCT or Merger-Sub shall be preserved unimpaired in
the Surviving Corporation following the Merger.


(x)           All the rights, privileges, immunities, powers and franchises (of
a public as well as of a private nature) of FIND and Merger-Sub and all property
(real, personal and mixed) of FIND and Merger-Sub and all debts due to either
FIND or Merger-Sub on any account, including subscriptions to shares, and all
other choses in action, and every other interest of or belonging to or due to
each of FIND and Merger-Sub shall vest in the Surviving Corporation, and all
debts, Liabilities, obligations and duties of each of FIND and Merger-Sub shall
become the debts, Liabilities, obligations and duties of the Surviving
Corporation and may be enforced against the Surviving Corporation to the same
extent as if such debts, Liabilities, obligations and duties had been incurred
or contracted by the Surviving Corporation, and all rights of creditors and all
Liens upon any property of FIND or Merger-Sub shall be preserved unimpaired in
the Surviving Corporation following the Merger.


(xi)           Each share of FIND Common Stock issued and outstanding
immediately prior to the Effective Time shall be unaffected.


(xii)           Each share of common stock, par value $0.001 per share, of
Merger-Sub (the “Surviving Corporation Common Stock”) issued and outstanding
immediately prior to the Effective Time shall be unaffected.


(xiii)           Each share of common stock, par value $0.0001 per share, of
ESCT (the “ESCT Common Stock”) issued and outstanding immediately prior to the
Effective Time, including those held by any non-consenting ESCT Stockholders who
are not Dissenting ESCT Holders (as hereinafter defined)   (each, a “Cancelable
ESCT Common Share”) shall be automatically converted without payment of any
consideration by virtue of the Merger, into the right to receive fifty-four and
83/100 (54.83) fully paid and nonassessable shares of FIND Common Stock (such
one-for- fifty-four and 83/100 [1:54.83] ratio, as may be proportionately
adjusted from time to time between the date of this Agreement and the Effective
Time so as to reflect any change in the number of total outstanding shares of
FIND Common Stock and ESCT Common Stock, or any change of either into a
different class, by
 
 
 

--------------------------------------------------------------------------------

 
 
reason of any stock dividend, reclassification, recapitalization, split,
division, subdivision, combination, or exchange of shares, and thus maintain the
relative percentage division of FIND Common Stock as of the Effective Time such
that it is held eighty percent [80%] by the then former ESCT Stockholders, on
the one hand, and the remaining twenty percent [20%] by the FIND Stockholders,
on the other, the “ESCT Common Stock Exchange Ratio”); provided, however, that,
(a) in the event that any Cancelable ESCT Common Shares are unvested or
otherwise subject to a repurchase option, risk of forfeiture, or other condition
under any applicable restricted stock purchase or other agreement with ESCT,
then the shares of FIND Common Stock issuable in exchange for such Cancelable
ESCT Common Shares shall also be unvested and subject to the same repurchase
option, risk of forfeiture or other condition without regard, however, to any
provisions regarding the acceleration of vesting in the event of certain
transactions that may otherwise be applicable, and the certificates representing
any shares of FIND Common Stock issuable in exchange for any such Cancelable
ESCT Common Shares shall contain an appropriate legend reflecting such
continuing restriction, (b) all Cancelable ESCT Common Shares shall be deemed no
longer to be outstanding and shall be canceled for all purposes, (c) no
fractional shares of FIND Common Stock otherwise issuable in exchange for any
Cancelable ESCT Common Shares in accordance with this Section 1.3(xiii) after
giving effect to the ESCT Common Stock Exchange Ratio shall be issuable or
issued (any fractional share result thereof being rounded down to the nearest
whole share) and no holder of Cancelable ESCT Common Shares shall be entitled to
receive a cash payment in lieu of any otherwise issuable fractional share of
FIND Common Stock, and (d) each certificate previously evidencing any Cancelable
ESCT Common Shares shall represent the right to receive a certificate or
certificates representing the non-fractional shares of FIND Common Stock into
which such Cancelable ESCT Common Shares shall have been converted as a result
of the Merger pursuant to this Section 1.3(xiii), shall be exchanged for one or
more certificates representing the whole shares of FIND Common Stock issuable in
exchange therefor upon the surrender of such certificates in accordance with the
provisions of Section 3.1 of this Agreement, and the holders of certificates
evidencing Cancelable ESCT Common Shares shall cease to have any rights with
respect to such Cancelable ESCT Common Shares except as may otherwise be
expressly provided herein and/or as may otherwise exist under the Florida
Corporate Law.


(xiv)           Each promissory note and/or debenture of FIND issued and
outstanding immediately prior to the Effective Time convertible into shares of
FIND Common Stock, if any (each, a “FIND Convertible Debenture”), shall be
unaffected.


(xv)           Each promissory note and/or debenture of ESCT issued and
outstanding immediately prior to the Effective Time convertible into shares of
ESCT Common Stock, if any (each, an “ESCT Convertible Debenture”), shall be
converted by virtue of the Merger into and deemed for all purposes thereafter to
be, an assumed obligation of FIND and a FIND Convertible Debenture, provided,
however, that each such FIND Convertible Debenture shall (a) continue to have,
and be subject to, the same terms and conditions as shall have been in effect
immediately prior to the Effective Time in respect of the corresponding ESCT
Convertible Debenture, (b) be convertible (or become convertible in accordance
with its terms) into that number of whole shares of FIND Common Stock for which
such corresponding ESCT Convertible Debenture had been convertible (for shares
of ESCT Common Stock) immediately prior to the Effective Time, adjusted to give
effect to the ESCT Common Stock Exchange Ratio (as rounded down to the nearest
whole share), (c) be convertible (or become convertible in accordance with its
terms) at a price per share of FIND Common Stock equal to the conversion price
per share of ESCT Common Stock at which such corresponding ESCT Convertible
Debenture shall have been convertible immediately prior to the Effective Time,
adjusted to give effect to the ESCT Common Stock Exchange Ratio (the conversion
price per share, as so determined, being rounded up to the nearest full cent),
and (d) be deemed to refer to FIND wherever reference is made to ESCT in and
throughout any agreement and/or certificates representing such corresponding
ESCT Convertible Debenture.
 
 
 

--------------------------------------------------------------------------------

 
 
(xvi)           Unless otherwise specifically agreed to in writing among ESCT,
FIND, and the respective holder prior to the Effective Time, each warrant to
purchase shares of FIND Common Stock (each, a “FIND Common Stock Purchase
Warrant”) issued and outstanding immediately prior to the Effective Time, and
all obligations arising and existing thereunder, shall be unaffected.


(xvii)           Unless otherwise specifically agreed to in writing among ESCT,
FIND, and the respective holder prior to the Effective Time, each warrant to
purchase shares of ESCT Common Stock (each, a “ESCT Common Stock Purchase
Warrant”) issued and outstanding immediately prior to the Effective Time, and
all obligations arising and existing thereunder, shall be deemed for all
purposes thereafter to have been assumed by, and to have converted by virtue of
the Merger into a FIND Common Stock Purchase Warrant, provided, however, that
each such FIND Common Stock Purchase shall (a) continue to have, and be subject
to, the same terms and conditions of such options as shall have been in effect
immediately prior to the Effective Time, (b) be exercisable (or become
exercisable in accordance with its terms) for that number of whole shares of
FIND Common Stock for which such corresponding ESCT Common Stock Purchase
Warrant had been exercisable (for shares of ESCT Common Stock) immediately prior
to the Effective Time, adjusted to give effect to the ESCT Common Stock Exchange
Ratio (as rounded down to the nearest whole share), (c) be exercisable (or
become exercisable in accordance with its terms) at a price per share of FIND
Common Stock equal to the exercise price per share of ESCT Common Stock at which
such corresponding ESCT Common Stock Purchase Warrant shall have been
exercisable immediately prior to the Effective Time, adjusted to give effect to
the ESCT Common Stock Exchange Ratio (the exercise price per share, as so
determined, being rounded up to the nearest full cent), and (d) be deemed to
refer to FIND wherever reference is made to ESCT in and throughout any agreement
and/or certificates representing the corresponding ESCT Common Stock Purchase
Warrant.


(xviii)            Each option to purchase shares of FIND Common Stock issued
and outstanding under any option plan or otherwise immediately prior to the
Effective Time (each, a “FIND Stock Option”), whether or not vested, shall, by
be unaffected.


(xix)            Each option to purchase shares of ESCT Common Stock issued and
outstanding under any ESCT stock option and/or other incentive plan (an “ESCT
Option Plan”) immediately prior to the Effective Time (each, a “ESCT Stock
Option”), whether or not vested, shall, by virtue of the Merger, be assumed by
FIND; provided, however, that each ESCT Stock Option so assumed by FIND (each, a
“ESCT Replacement Option,” and collectively the “ESCT Replacement Options” and,
together with all other securities issuable as a result of and in connection
with the Merger in accordance with this Section 1.3 of this Agreement, the
“Merger Securities”) shall (a) continue to have, and be subject to, the same
terms and conditions of such options as shall have been in effect immediately
prior to the Effective Time, including without limitation any repurchase rights,
risk of forfeiture, or vesting provisions and any related provisions regarding
the acceleration of vesting and exercisability in the event of certain
transactions, (b) be exercisable (or become exercisable in accordance with its
terms) for that number of whole shares of FIND Common Stock for which such ESCT
Stock Option had been exercisable (for shares of ESCT Common Stock) immediately
prior to the Effective Time, adjusted to give effect to the ESCT Common Stock
Exchange Ratio (as
 
 
 

--------------------------------------------------------------------------------

 
 
rounded down to the nearest whole share), (c) be exercisable (or become
exercisable in accordance with its terms) at a price per share of FIND Common
Stock equal to the exercise price per share of ESCT Common Stock at which such
ESCT Stock Option was exercisable immediately prior to the Effective Time,
adjusted to give effect to the ESCT Common Stock Exchange Ratio (the exercise
price per share, as so determined, being rounded up to the nearest full cent),
and (d) be deemed to refer to FIND wherever reference is made to ESCT in and
throughout any agreement and/or certificates representing ESCT Stock
Options.  No representations or warranties whatsoever are made that any of ESCT
Stock Options assumed by FIND hereunder shall qualify following the Effective
Time as incentive stock options as defined in Section 422 of the Code to the
extent ESCT Stock Options qualified as incentive stock options immediately prior
to the Effective Time.
 
ARTICLE II


CERTAIN PRE-CLOSING MATTERS


2.1  Generally.


2.1.1           FIND.  In connection with the Merger, and without in any way
limiting any other acknowledgments, agreements and/or covenants of FIND
contained in this Agreement, FIND hereby acknowledges, agrees and/or covenants
as follows:


(a)           Contemporaneously with the execution of this Agreement, the FIND
Principal Stockholders shall have delivered to each of TRC and ESCT an executed
voting agreement pursuant to which the FIND Principal Stockholders have agreed
to vote those shares of FIND Common Stock beneficially owned by each of them
respectively in favor of authorizing the Merger as may be required and/or
increasing the number of authorized shares of FIND Common Stock as FIND
determines in its exclusive discretion to be advisable to consummate the Merger
and any other purposes (jointly, the “FIND Required Stockholder
Authorizations”), or, alternatively, to provide their written consent to such
corporate action, such agreement in the form annexed hereto as Exhibit H (the
“FIND Voting Agreement”).
 
 
(b)           As and to the extent required by its articles of incorporation and
Section 92A.120(1) of the Nevada Corporate Law, and as soon as practicable
following the date hereof, FIND shall use its good faith reasonable best efforts
to duly obtain the FIND Required Stockholder Authorizations by way of written
consent (“FIND Stockholder Consent”).  In accordance with Rule 14c-2(b)
promulgated under the Exchange Act, as well as Section 92A.120(4) of the Nevada
Corporate Law, the transaction shall be effected, if at all, no earlier than
twenty (20) calendar days following the distribution and delivery to the
non-consenting FIND Stockholders of notice relating thereto in the form of an
information statement meeting the requirements of SEC Schedule 14C (the “FIND
14C Merger Information Statement”).


(c)           That, as and to the extent required by Merger-Sub’s certificate of
incorporation and the Delaware Corporate Law, and as soon as practicable
following the date hereof, Merger-Sub shall duly obtain authorization for the
Merger from FIND, its sole stockholder, by written consent.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           The issuance by FIND of the FIND Common Stock to the ESCT
Stockholders in exchange for the shares of ESCT Common Stock owned by it, and
the other exchanges of ESCT securities for the Merger Securities as provided for
in Section 1.3 of this Agreement, shall be qualified for exemption pursuant to
Section 4(a)(2) of the Securities Act and Rule 506(b) of Regulation D
promulgated thereunder, including without limitation delivery to the ESCT
Stockholders, prior to the time at which they shall be able to exercise any
applicable dissenter’s rights relative to their ownership of ESCT Common Stock,
of a private placement memorandum containing disclosure relating to the
Transactions, as well as each of FIND, Merger-Sub, and the pro forma combination
of FIND and ESCT contemplated by the Merger and the Transactions.


(e)           Any shares of FIND Common Stock which, under Nevada Corporate Law,
entitle the holder to appraisal rights (“Dissentable FIND Shares”), and which
are held by any holder (a “Dissenting FIND Holder”) who shall have demanded and
not lost or withdrawn, or who shall be eligible to demand, appraisal rights with
respect to such Dissentable FIND Shares in the manner provided in the Nevada
Corporate Law (“Dissenting FIND Shares”) shall represent the right to receive
any amounts payable therefor in accordance with applicable Law.  FIND shall give
ESCT prompt notice of any demands for appraisal received by FIND, withdrawals of
such demands, and/or any other communications received by FIND in connection
with any demands for appraisal by holders of FIND Common Stock.  Only with the
prior written consent of ESCT shall FIND make any payment with respect to any
such demands, though FIND shall have the right to control all negotiations and
Proceedings with respect to demands for appraisal hereunder, including the right
to settle any such demands.


(f)           Except as otherwise required by applicable Law, it shall not do
anything, and it shall take all reasonable steps to insure that none of its
Affiliates do anything, either directly or indirectly, that is intended to, or
would, encourage, or that might otherwise result in, any holder of Dissentable
FIND Shares becoming a Dissenting FIND Holder.


(g)           It shall use its reasonable best efforts to take or cause to be
taken by the FIND Representatives any action necessary for the Merger to qualify
as a “reorganization” within the meaning of Section 368(a)(2)(D) and a “plan of
reorganization” within the meaning of Section 1.368-2(g) of the income tax
regulations promulgated under the Code, and it shall not take any action that
would cause the Merger to fail to qualify as a “reorganization” within the
meaning of Section 368(a)(2)(D) of the Code or as a “plan of reorganization”
within the meaning of Section 1.368-2(g) of the income tax regulations
promulgated under the Code.


(h)           Given the cost that it has determined would likely be involved, it
has further determined that the obtaining from a qualified third party firm of a
fairness opinion relating to the Merger is not economically justified under the
circumstances and will not be pursued.


(i)           If it is to issue any press release relating to this Agreement, it
shall be a joint press release with TRC and/or ESCT the text of which shall have
been agreed to in writing in advance by TRC and/or ESCT, as applicable.
Thereafter, FIND shall not issue any press release or otherwise make any public
statements with respect to this Agreement, the Merger or any of the Transactions
without the prior written consent of TRC and/or ESCT; provided, however, that
FIND may, without such consent, issue such press releases and make such public
statements and/or disclosures that it reasonably determines are required under
applicable Law, including without limitation the Exchange Act, or the rules of
any applicable trading market, quotation service or similar
body.  Notwithstanding the foregoing, FIND may make public statements in
response to questions from the press, analysts and investors and make internal
announcements to employees, so long as such statements and announcements are
accurate and not misleading, consistent with previous press releases or public
statements made jointly by FIND, on the one hand, and TRC and/or ESCT, on the
other, and do not contain forward-looking statements of any kind.
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           It shall promptly apply for, and take all reasonably necessary
actions to obtain or make, as applicable, all Authorizations, Orders,
declarations and filings with, and notices to, any Governmental Authority
required to be obtained or made by it for the consummation of the Merger or any
of the Transactions, and shall cooperate with and promptly furnish information
to TRC and/or ESCT necessary in connection with any requirements imposed upon
TRC and/or ESCT in connection with the consummation of the Merger or any of the
Transactions.


(k)           It shall use its reasonable best efforts to obtain all Required
FIND Consents.


(l)           It shall give TRC and/or ESCT reasonable prior notice of any
communication with, and any proposed Contract with, any Governmental Authority
regarding any Authorizations, Orders, declarations and filings with, and notices
to, any Governmental Authority, and permit TRC and/or ESCT to review and discuss
in advance, and consider in good faith the views of TRC and/or ESCT in
connection with, any proposed communication or Contract with any Governmental
Authority with respect to any of the Transactions; provided, however, that it
shall not be required to, nor shall any of its Affiliates have any obligation
to, contest, administratively or in court, any ruling, Order or other action of
any Governmental Authority or any other Person respecting any of the
Transactions.


(m)           It shall give prompt notice to TRC and/or ESCT of any fact, event
or circumstance known to it (a) that individually or taken together with all
other facts, events and circumstances known to it, has had or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
on FIND, (b) that would cause or constitute a breach of any of its
representations, warranties, covenants or agreements contained herein, (c) that
would cause the failure of any condition precedent to its obligations under this
Agreement, (d) regarding any consent of a third party that is or may be required
in connection with the Merger but is not included in the FIND Disclosure
Schedule, (e) relating to any notice or other communication from any
Governmental Authority in connection with the Merger, or (f) in respect of any
Proceedings commenced relating to it that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to
Section 7.20; provided, however, that (i) the delivery of any notice pursuant to
this Section 2.1.1 shall not prevent or cure any misrepresentations, breach of
warranty or breach of covenant, and (ii) disclosure by FIND pursuant to this
Section 2.1.1 shall not be deemed to amend or supplement the FIND Disclosure
Schedule, or constitute an exception to any representation or warranty under
this Agreement.


(n)           It shall reasonably cooperate with TRC and/or ESCT in the
preparation, execution and filing of all returns, questionnaires, applications
or other documents regarding any Taxes which become payable in connection with
the Transactions that are required or otherwise determined to be filed on or
before the Effective Time.
 
 
 

--------------------------------------------------------------------------------

 
 
(o)           At least ten (10) days prior to the Closing Date, and pursuant to
the Exchange Act Section 14(f), FIND, with the fullest of cooperation and
assistance of ESCT applying its reasonable good faith efforts, shall prepare,
file with the SEC, and mail to its stockholders an Exchange Act Schedule 14F.


2.1.2           FIND Principal Stockholders.  In connection with the Merger, and
without in any way limiting any other acknowledgments, agreements and/or
covenants of the FIND Principal Stockholders contained in this Agreement, the
FIND Principal Stockholders each covenant and agree to refrain from taking any
action, directly or indirectly, that is intended to, would, or that might
reasonably be likely to, (i) discourage FIND Stockholders from approving the
Merger and/or this Agreement as required under the Nevada Corporate Law and the
bylaws of FIND, or (ii) encourage, or that might otherwise result in, any holder
of FIND Common Stock becoming a Dissenting FIND Holder.   


2.1.3           ESCT.  In connection with the Merger, and without in any way
limiting any other acknowledgments, agreements and/or covenants of ESCT
contained in this Agreement, ESCT hereby acknowledges, agrees, and/or covenants
as follows:


(a)           Immediately following the execution of this Agreement, it shall
take whatever action as may be reasonably necessary to cause a ‘clean’ report to
be issued and delivered by an independent auditing firm duly registered with the
PCAOB in connection with a complete set of ESCT audited financial statements as
required, directly or indirectly, pursuant to the reporting and other filing
requirements of FIND and/or the Surviving Corporation arising under the Exchange
Act and/or SEC Regulation S-X as a result of the Merger, and immediately make
available such audited financial statements to FIND and reasonably cooperate
with FIND in connection with the preparation of any pro-forma financial
statements required to be included in any such SEC reports or other filings.


(b)           Any shares of ESCT Common Stock which, under Florida Corporate
Law, entitle the holder to appraisal rights (“Dissentable ESCT Shares”), and
which are held by any holder (a “Dissenting ESCT Holder”) who shall have
demanded and not lost or withdrawn, or who shall be eligible to demand,
appraisal rights with respect to such Dissentable ESCT Shares in the manner
provided in the Florida Corporate Law (“Dissenting ESCT Shares”) shall represent
the right to receive any amounts payable therefor in accordance with applicable
Law.  ESCT shall give FIND prompt notice of any demands for appraisal received
by ESCT, withdrawals of such demands, and/or any other communications received
by ESCT in connection with any demands for appraisal by holders of ESCT Common
Stock.  Only with the prior written consent of FIND shall ESCT make any payment
with respect to any such demands, though ESCT shall have the right to control
all negotiations and Proceedings with respect to demands for appraisal
hereunder, including the right to settle any such demands.


(c)           Except as otherwise required by applicable Law, it shall not do
anything, and it shall take all reasonable steps to insure that none of its
Affiliates do anything, either directly or indirectly, that is intended to, or
would, encourage, or that might otherwise result in, any holder of Dissentable
ESCT Shares becoming a Dissenting ESCT Holder.


 
 

--------------------------------------------------------------------------------

 
 
(d)           It shall use its reasonable best efforts to take or cause to be
taken by the FIND Representatives any action necessary for the Merger to qualify
as a “reorganization” within the meaning of Section 368(a)(2)(D) thereof and a
“plan of reorganization” within the meaning of Section 1.368-2(g) of the income
tax regulations promulgated under the Code, and it shall not take any action
that would cause the Merger to fail to qualify as a “reorganization” within the
meaning of Section 368(a)(2)(D) of the Code or as a “plan of reorganization”
within the meaning of Section 1.368-2(g) of the income tax regulations
promulgated under the Code.
 
(e)           Given the cost that it has determined would likely be involved, it
has further determined that the obtaining from a qualified third party firm of a
fairness opinion relating to the Merger is not economically justified under the
circumstances and will not be pursued.


(f)           If it is to issue any press release relating to this Agreement, it
shall be a joint press release with FIND the text of which shall have been
agreed to in writing in advance by each of FIND and ESCT.  Thereafter, ESCT
shall not issue any press release or otherwise make any public statements with
respect to this Agreement, the Merger or any of the Transactions without the
prior written consent of FIND; provided, however, that ESCT may, without such
consent, issue such press releases and make such public statements and/or
disclosures that it reasonably determines are required under applicable
Law.  Notwithstanding the foregoing, ESCT may make internal announcements to
employees, so long as such statements and announcements are accurate and not
misleading, and do not contain forward-looking statements of any kind.


(g)           It shall promptly apply for, and take all reasonably necessary
actions to obtain or make, as applicable, all Authorizations, Orders,
declarations and filings with, and notices to, any Governmental Authority
required to be obtained or made by it for the consummation of the Merger or any
of the Transactions, and shall cooperate with and promptly furnish information
to FIND necessary in connection with any requirements imposed upon FIND in
connection with the consummation of the Merger or any of the Transactions.


(h)           It shall use its reasonable best efforts to obtain all Required
ESCT Consents.


(i)           It shall give FIND reasonable prior notice of any communication
with, and any proposed Contract with, any Governmental Authority regarding any
Authorizations, Orders, declarations and filings with, and notices to, any
Governmental Authority, and permit FIND to review and discuss in advance, and
consider in good faith the views of FIND in connection with, any proposed
communication or Contract with any Governmental Authority with respect to any of
the Transactions; provided, however, that it shall not be required to, nor shall
any of its Affiliates have any obligation to, contest, administratively or in
court, any ruling, Order or other action of any Governmental Authority or any
other Person respecting any of the Transactions.
 
(j)           It shall give prompt notice to FIND of any fact, event or
circumstance known to it (a) that individually or taken together with all other
facts, events and circumstances known to it, has had or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
ESCT, (b) that would cause or constitute a breach of any of its representations,
warranties, covenants or agreements contained herein, (c) that would cause the
failure of any condition precedent to its obligations under this Agreement,
(d) regarding any consent of a third party that is or may be required in
connection with the Merger but is not included in the ESCT Disclosure Schedule,
(e) relating to any notice or other communication from any Governmental
Authority in connection with the Merger, or (f) in respect of any Proceedings
commenced relating to it or any of its Subsidiaries that, if pending on the date
of this Agreement, would have been required to have been disclosed pursuant to
Section 5.20; provided, however, that (i) the delivery of any notice pursuant to
this Section 2.1.3 shall not prevent or cure any misrepresentations, breach of
warranty or breach of covenant, and (ii) disclosure by ESCT pursuant to this
Section 2.1.3 shall not be deemed to amend or supplement the ESCT Disclosure
Schedule, or constitute an exception to any representation or warranty under
this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(k)           It shall reasonably cooperate with FIND in the preparation,
execution and filing of all returns, questionnaires, applications or other
documents regarding any Taxes which become payable in connection with the
Transactions that are required or otherwise determined to be filed on or before
the Effective Time.


            2.2           The FIND 14C Merger Information Statement.  FIND and
ESCT, as applicable, agree and/or covenant as follows:


(a)           ESCT’s officers, directors, employees, accountants, counsel and/or
other agents retained by ESCT (“ESCT Representatives”) shall reasonably
cooperate in good faith with FIND’s officers, directors, employees, accountants,
counsel and/or other agents retained by FIND (“FIND Representatives”) in
connection with the preparation of any and all information required, as
reasonably determined by FIND, to be disclosed pursuant to applicable securities
Laws in the FIND 14C Merger Information Statement .  Up until the Effective
Time, each of TRC and ESCT shall (i) reasonably avail themselves to FIND
regarding the business of ESCT and related matters of relevance to the Merger
and/or the FIND 14C Merger Information Statement or any part thereof on an
as-requested basis, and provide to FIND all information concerning itself as may
be reasonably requested by FIND or its counsel in this regard, (ii) afford to
the FIND Representatives reasonable access to the properties (including the
offices and facilities) of ESCT, its assets and records in order to obtain any
information concerning ESCT’s business as FIND may reasonably request, and (iii)
furnish to FIND all such documents and copies of documents and records and
information with respect to ESCT as FIND may reasonably request, including
without limitation (unless determined by FIND in its exclusive discretion
otherwise) complete financial statements as required under the Exchange Act
and/or the regulations promulgated thereunder or in connection therewith,
including Regulation S-X, which financial statements shall have been fully
audited by a PCAOB registered independent auditing firm.  Anything to the
contrary notwithstanding, nothing in this Section 2.3(a) shall require TRC or
ESCT to provide any access, or to disclose any information, if permitting such
access or disclosing such information would (x) violate applicable Law,
(y) violate any of its obligations with respect to confidentiality (provided,
however, that TRC or ESCT, as applicable, shall, upon the request of FIND, use
its reasonable best efforts to obtain the required consent of any third party to
such access or disclosure), or (z) result in the loss of attorney-client
privilege (provided, however, that TRC or ESCT, as applicable, shall use its
reasonable best efforts to allow for such access or disclosure in a manner that
does not result in a loss of attorney-client privilege).


(b)           FIND shall give ESCT, its counsel and its independent
accountants/auditors a reasonable opportunity to review, comment upon, and
propose edits to the FIND 14C Merger Information Statement prior to its initial
filing with the SEC, and, also prior to its initial filing of the FIND 14C
Merger Information Statement, FIND shall have obtained the written approval of
ESCT as to the accuracy and completeness of the information relating to ESCT
contained therein, which written approval shall be neither unreasonably delayed
nor withheld.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The information provided by TRC and/or ESCT for inclusion in the
FIND 14C Merger Information Statement shall not, (i) at the time provided, or
(ii) at the time the FIND 14C Merger Information Statement (or any amendment
thereof or supplement thereto) is first mailed to FIND Stockholders, contain any
untrue statement of a material fact or fail to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  If,
at any time prior to the Effective Time, any event or circumstance relating to
ESCT, or its officers or directors, is discovered by TRC and/or ESCT that should
be set forth in an amendment or a supplement to the FIND 14C Merger Information
Statement so that any of such documents will not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, TRC or ESCT shall promptly inform FIND in writing of such
event or circumstance.


(d)           FIND and the FIND Representatives, with the fullest of cooperation
and assistance of TRC and ESCT and the ESCT Representatives applying its/their
respective reasonable best efforts, shall use its/their respective reasonable
best efforts to cause the FIND 14C Merger Information Statement to be filed in
definitive form as promptly as practicable, including without limitation the
following:


(i)           FIND shall (i) promptly provide ESCT, its counsel and independent
accountants/auditors with any comments or other communications, whether written
or oral, that it or its counsel may receive from time to time from the SEC
Division of Corporation Finance with respect to the FIND 14C Merger Information
Statement promptly after receipt of any such comments or other communications,
and (ii) provide ESCT, its counsel and its independent accountants/auditors a
reasonable opportunity to participate in the response to those comments and any
corresponding amendments to the  FIND 14C Merger Information Statement,
including, as may be reasonably requested, participation in any discussions or
meetings with the SEC; and


(ii)           FIND shall give ESCT, its counsel and its independent
accountants/auditors a reasonable opportunity to review and comment on any
amendment to the FIND 14C Merger Information Statement, as well any
correspondence directed to the SEC (staff examiner or otherwise) filed in
connection therewith, prior to its filing with the SEC, and, also prior to the
filing of any such amendment to the FIND 14C Merger Information Statement, FIND
shall have obtained the written approval of ESCT as to the accuracy and
completeness of the information relating to ESCT contained in the FIND 14C
Merger Information Statement, which written approval shall be neither
unreasonably delayed nor withheld.


(e)           All documents that FIND is responsible for filing with the SEC in
connection with or as part of the FIND 14C Merger Information Statement shall
materially comply as to form and substance in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, as
applicable.


 
 

--------------------------------------------------------------------------------

 
 
2.3           Name Change / Delaware Reincorporation; Trading Symbol Change;
Reverse Stock-Split.   In order to achieve as soon as practicable the combined
objectives, agreed by each of the Parties to be in their respective and combined
best interests, of (i) changing the name of FIND to “EcoSmart Technologies,
Inc.” or, in the alternative, effecting a reincorporation (change of domicile)
of FIND from Nevada to Delaware through a parent-subsidiary merger of FIND and
Merger-Sub in which Merger-Sub is the surviving corporation, together with a
related changing of the name of Merger-Sub to “EcoSmart Technologies, Inc.”,
(ii) changing the trading symbol currently representing the FIND Common Stock
from “FIND” to another, agreed-upon symbol, and (iii) effecting a reverse split
of the FIND Common Stock, any and all steps necessary or advisable in the
reasonable determination of FIND shall be taken to initiate and pursue such
objectives, as and to the extent it deems necessary or advisable in its
exclusive discretion, including without limitation any required corporate
authorizations, state or regulatory filings and/or other regulatory compliance
(including any arising under the Exchange Act and/or FINRA Rule 6490); provided,
however, that neither of such objectives shall be deemed conditions of Closing
hereunder.
 
ARTICLE III
 
CERTAIN MERGER-RELATED ADMINISTRATION


3.1           Exchange of Certificates.


(a)           Following the execution hereof, and before or as of the Effective
Time, FIND and ESCT shall enter into an agreement with Continental Stock
Transfer & Trust or such other transfer agent, bank, trust company or other
qualified third party that may be designated by either of FIND or ESCT and is
determined to be reasonably satisfactory to the other (the “Exchange Agent”).


(b)           Upon scheduling of the Closing pursuant to Section 1.2.1 of this
Agreement, FIND shall deposit, or shall cause to be deposited, with the Exchange
Agent, for the benefit of the holders of Cancelable ESCT Common Shares and for
exchange in accordance with this Article III through the Exchange Agent,
certificates representing (i) the whole shares of FIND Common Stock issuable
pursuant to Section 1.3 of this Agreement (such certificates being hereinafter
referred to collectively as the “Exchange Fund”). The Exchange Agent shall,
pursuant to irrevocable joint instructions from FIND and ESCT, deliver as
appropriate the various certificates for securities to be issued pursuant hereto
out of the Exchange Fund.


(c)           As promptly as reasonably practicable after the Effective Time,
FIND shall instruct the Exchange Agent to mail to each holder of record of a
certificate or certificates which immediately prior to the Effective Time
evidenced Cancelable ESCT Common Shares (i) a letter of transmittal, and (ii)
instructions for use in effecting the surrender of such certificates for
Cancelable ESCT Common Shares in exchange for certificates evidencing shares of
FIND Corporation Common Stock, which instructions shall be in customary form and
shall specify that delivery shall be effected, and risk of loss and title to the
shares of FIND Common Stock shall pass, only upon proper delivery of the
certificates representing the shares of FIND Common Stock to the Exchange Agent
for use in exchanging the Cancelable ESCT Common Shares for the shares of FIND
Common Stock.  Upon surrender to the Exchange Agent of a certificate
representing Cancelable ESCT Common Shares for cancellation, together with such
letter of transmittal, duly executed and completed in accordance with the
instructions thereto, and such other documents as may be
 
 
 

--------------------------------------------------------------------------------

 
 
reasonably required pursuant to such instructions, the holder of such Cancelable
ESCT Common Shares shall be entitled to receive certificates evidencing the
shares of FIND Common Stock due to such holder in accordance with Section 1.3 of
this Agreement, together with any dividends or distribution to which such holder
may otherwise be entitled, and the certificate(s) so surrendered shall
immediately be canceled.  Subject to Section 3.1(h) of this Agreement, under no
circumstances shall any holder of a certificate representing Cancelable ESCT
Common Shares be entitled to receive any shares of FIND Common Stock or
certificates evidencing the same until such holder shall have surrendered any
and all certificates reflecting the corresponding Cancelable ESCT Common Shares
from which such entitlement derives.
 
(d)           In the event of a transfer of ownership of Cancelable ESCT Common
Shares which has not been registered in the transfer records of ESCT, the shares
of FIND Common Stock into which the Cancelable ESCT Common Shares were converted
in the Merger may be delivered by the Exchange Agent in accordance with this
Article III to the Person other than the Person in whose name the surrendered
certificate is surrendered if (i) the certificate(s) evidencing such Cancelable
ESCT Common Shares is/are presented to the Exchange Agent, properly endorsed and
accompanied by all documents required to evidence and effect such transfer,
including without limitation an opinion of counsel, satisfactory to FIND that
such transfer was effected in compliance with all federal and state securities
Laws, and (ii) evidence is presented in form satisfactory to the Exchange Agent
that any applicable Taxes have been duly paid, or, if not paid, the Person
requesting such issuance pays to the Exchange Agent any and all Taxes required
as a result of the issuance to a Person other than the registered holder of the
certificate.  Until surrendered or transferred as contemplated by this Section
3.1(d), each certificate representing Cancelable ESCT Common Shares shall
represent at all times after the Effective Time solely the right to receive,
upon such surrender or transfer, in accordance with the terms hereof, shares of
FIND Common Stock, together with any amounts payable pursuant to Section 3.1(e)
of this Agreement.


(e)           Notwithstanding any other provisions of this Agreement, no
dividends or other distributions declared or made after the Effective Time with
respect to the shares of FIND Common Stock with a record date after the
Effective Time shall be paid to the holder of any unsurrendered certificate(s)
evidencing Cancelable ESCT Common Shares until the holder of such Cancelable
ESCT Common Shares shall surrender such certificate(s) to the Exchange Agent in
accordance with Section 3.1(c).  Subject to the effect of applicable Laws,
following surrender of any such certificate(s) reflecting Cancelable ESCT Common
Shares, there shall be paid to the holder of such certificate(s), in addition to
the shares of FIND Common Stock to which such holder is entitled pursuant to
Section 1.3 of this Agreement, without interest, the corresponding amount of
dividends or other distributions with a record date after the Effective Time
theretofore paid with respect to any of such shares of FIND Common Stock, less
the amount of any withholding Taxes which may be required thereon.  No holder of
Cancelable ESCT Common Shares shall be entitled, until the surrender of any
certificate for any such Cancelable ESCT Common Shares, to vote any shares of
FIND Common Stock which such holder shall have the right to receive pursuant to
Section 1.3 of this Agreement.


(f)           All shares of FIND Common Stock issued upon conversion of
Cancelable ESCT Common Shares in accordance with Section 1.3 of this Agreement,
and any cash paid or other distributions made pursuant to Section 3.1(e) of this
Agreement, shall be deemed to have been issued or paid, respectively, in full
satisfaction of all rights pertaining to such Cancelable ESCT Common
Shares.  From and after the Effective Time, holders of Cancelable ESCT Common
Shares shall cease to have any rights with respect to such Cancelable ESCT
Common Shares outstanding immediately prior to the Effective Time, except as
otherwise provided in this Agreement or by Law.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Any portion of the Exchange Fund which remains undistributed to
the holders of Cancelable ESCT Common Shares for six (6) months after the
Effective Time shall be returned to FIND, and, subject to Section 3.1(h), any
holders of Cancelable ESCT Common Shares which have not theretofore complied
with this Section 3.1 shall thereafter look only to FIND for the shares of FIND
Common Stock and any dividends or other distributions to which they are
entitled.  Any portion of the Exchange Fund remaining unclaimed by holders of
Cancelable ESCT Common Shares as of a date that is immediately prior to such
time as such amounts would otherwise escheat to or become property of any
government entity shall, to the extent permitted by applicable Law, become the
property of FIND free and clear of any claims or interest of any Person
previously entitled thereto.  To the fullest extent permitted by Law, neither
FIND, ESCT, nor the Surviving Corporation shall be liable to any holders of
Cancelable ESCT Common Shares for any shares, cash or other property delivered
from the Exchange Fund to a public official pursuant to any applicable abandoned
property, escheat or similar Law.


(h)           If any certificate representing Cancelable ESCT Common Shares
shall have been lost, stolen or destroyed, upon the making of an affidavit of
that fact by the party claiming such certificate to be lost, stolen or destroyed
and, if required by FIND and/or the Exchange Agent, the posting by such party of
a bond, in such reasonable amount as FIND and/or the Exchange Agent may direct,
as indemnity against any claim that may be made against it with respect to such
certificate and the amount of any fee charged by the Exchange Agent for such
service, the Exchange Agent shall issue in exchange for such lost, stolen or
destroyed certificate the shares of FIND Common Stock, together with any unpaid
dividends and distributions deliverable in respect thereof.
 
 
3.2           Withholding.  Each of the Exchange Agent and FIND, either for its
own account or as successor-in-interest to ESCT, shall be entitled to deduct and
withhold from the consideration payable pursuant to this Agreement to any holder
of Cancelable ESCT Common Shares, Dissenting FIND Shares, or Dissenting ESCT
Shares such amounts as it is required to deduct and withhold with respect to the
making of such payment under the Code or any provision of applicable state,
local or foreign Tax Law.  To the extent that amounts are so withheld by the
Exchange Agent or FIND, as the case may be, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the holder of
Cancelable ESCT Common Shares, Dissenting FIND Shares, or Dissenting ESCT Shares
in respect of which such deduction and withholding was made by the Exchange
Agent or FIND, as the case may be.


3.3           Stock Transfer Books.  As soon as practicable immediately
preceding the Effective Time, the stock transfer books of each of FIND and ESCT
shall be closed and there shall be no further registration of transfers of
Cancelable ESCT Common Shares thereafter on the records of either FIND or
ESCT.  As of or after the Effective Time, any certificates reflecting Cancelable
ESCT Common Shares presented to the Exchange Agent for any reason shall carry
only those rights as expressly stated in this Article III.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF TRC


 
 

--------------------------------------------------------------------------------

 
 
TRC represents and warrants to FIND, including without limitation Merger-Sub,
that the statements contained in this Article IV are correct and complete as of
the date of this Agreement and will be correct and complete as of the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this Agreement throughout this Article IV).


4.1           Authority.  TRC has all necessary corporate power and authority to
execute and deliver this Agreement and all of the other agreements with respect
to the Transactions in relation to which it is contemplated as a party under
this Agreement, and to perform its obligations and consummate the
Transactions.  The execution and delivery of this Agreement and all of the other
agreements with respect to the Transactions in relation to which TRC is
contemplated as a party under this Agreement, and the consummation of the
Transactions, have been duly and validly authorized by all necessary corporate
action and no other corporate proceedings on the part of TRC are necessary to
authorize this Agreement or to consummate the Transactions, other than, with
respect to the Merger, the filing and recordation of the Merger Certificate with
the Secretary of States of each of Nevada, Florida, and Delaware in accordance
with this Agreement and applicable Law.  This Agreement has been duly and
validly executed and delivered by TRC, and, assuming the due authorization,
execution and delivery of this Agreement by FIND, inclusive of Merger-Sub, the
FIND Principal Stockholders, and ESCT, constitutes a legal, valid and binding
obligation of TRC, enforceable against TRC in accordance with its terms, except
as the enforceability thereof may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to creditors’ rights generally, and (ii) the availability of injunctive
relief and other equitable remedies.


4.2           Title to ESCT Common Stock.  It is the record and Beneficial Owner
of seven million two hundred thousand (7,200,000) shares of ESCT Common Stock,
representing 95.24% of the total issued and outstanding shares of ESCT Common
Stock as of the date hereof, owns such shares free and clear of any Liens as of
the date hereof, and, immediately prior to the Effective Time, will own such
securities free and clear of any Liens.


4.3           No Conflicts.  To the best of its Knowledge, the execution and
delivery by it of this Agreement does not, and the performance by it of its
obligations under this Agreement do not and will not:


(a)           subject to obtaining the consents, approvals and actions, making
the filings and providing the notices referred to in Section 4.5 below, if any,
conflict with or result in a violation or breach of any term or provision of any
Law or Order applicable to it or any of its assets and properties; or


(b)           (i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require It to obtain any consent, approval or action of, make any
filing with or give any notice to any Person as a result or under the terms of,
(iv) result in or give to any Person any right of termination, cancellation,
acceleration or modification in or with respect to, (v) result in or give to any
Person any additional rights or entitlement to increased, additional,
accelerated, or guaranteed payments under, or result in the creation or
imposition of any Lien upon, It or any of Its assets and properties under, any
Contract to which It is a party or by which any of Its assets and properties is
bound.


 
 

--------------------------------------------------------------------------------

 
 
4.4           Governmental Approvals and Filings.  Except as may otherwise be
set forth in this Agreement, to the best of its Knowledge, no consent, approval
or action of, filing with or notice to, any Governmental Authority on its part
is required in connection with the execution, delivery and performance of this
Agreement.
 
4.5           Legal Proceedings.  To the best of its Knowledge, there are no
Proceedings pending or threatened against, relating to, or affecting either it
or any of its assets and properties which could reasonably be expected to result
in the issuance of an Order restraining, enjoining or otherwise prohibiting or
making illegal any of the Transactions or otherwise result in a material
diminution of the benefits contemplated by this Agreement to either FIND or the
FIND Stockholders.


ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF TRC AND ESCT


Except as set forth in the Disclosure Schedule annexed hereto as Schedule B and
made a part hereof (the “ESCT Disclosure Schedule”), which identifies exceptions
by specific section references, each of TRC and ESCT hereby represent and
warrant to FIND, inclusive of Merger-Sub, that the statements contained in this
Article V are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Article V).


5.1           Organization and Qualification; Subsidiaries.  ESCT is a
corporation, and each Subsidiary of ESCT is a corporation, in each case duly
organized, validly existing and in good standing under the Laws of the State of
Florida and has the requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as it is now being
conducted.  ESCT and each Subsidiary of ESCT are duly qualified or licensed as a
foreign corporation to do business, and are in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
them or the nature of their business makes such qualification or licensing
necessary, except for such failures to be so qualified or licensed and in good
standing that would not, individually or in the aggregate, have a Material
Adverse Effect on ESCT.  As of the date hereof, a true and correct list of all
ESCT Subsidiaries, together with the jurisdiction of organization of each such
ESCT Subsidiary and the percentage of the outstanding capital stock or other
equity interests of each such Subsidiary owned by ESCT and each other
Subsidiary, is set forth in Section 5.1 of the ESCT Disclosure Schedule.  Except
as specifically set forth in Section 5.1 of the ESCT Disclosure Schedule, ESCT
does not directly or indirectly own any equity or similar interest in, or any
interest convertible into or exchangeable or exercisable for any equity or
similar interest in, any Person.


5.2           Articles of Incorporation and Bylaws.  Exhibit I annexed hereto is
a complete and correct copy of ESCT’s articles of incorporation, as amended to
date.  As of the date hereof, ESCT has not adopted a set of corporate bylaws.


5.3           Books and Records.


(a)         The books of account, minute books, stock record books, and other
records of ESCT and its Subsidiaries are complete and correct and have been
maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls.  The minute books of
ESCT and its Subsidiaries contain accurate and complete records of all meetings
held of, consents of, and corporate action taken by, the stockholders, the
boards of directors, and any committees of the boards of directors of each of
ESCT and such Subsidiaries, and no meeting of such stockholders, boards of
directors or committees has been held for which minutes have not been prepared
and are not contained in such minute books.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         None of the records, systems, data or information of either ESCT or
any of its Subsidiaries is recorded, stored, maintained, operated or otherwise
wholly or partly dependent on or held or accessible by any means (including, but
not limited to, an electronic, mechanical or photographic process computerized
or not) which are not under the exclusive ownership and direct control of either
ESCT or its Subsidiaries, as the case may be.


5.4           Capitalization.


(a)           As of the date of this Agreement, the authorized capital stock of
ESCT consists of (i) one hundred million (100,000,000) shares of ESCT Common
Stock.  As of the date of this Agreement, seven million five hundred sixty
thousand (7,560,000) shares of ESCT Common Stock were issued and outstanding,
all of which  were validly issued, fully paid and nonassessable and not subject
to preemptive rights, no shares of ESCT Common Stock were held in the treasury
of ESCT, and no (-0-) shares of ESCT Common Stock were reserved for future
issuance pursuant to outstanding stock options.  Except as set forth in this
Section 5.4(a) or as may be specified in Section 5.4(a) of the ESCT Disclosure
Schedule, as of the date of this Agreement, (i) there are no options, warrants
or other rights, agreements, arrangements or commitments of any character
relating to the issued or unissued capital stock of, or other equity interests
in, ESCT or any Subsidiary obligating ESCT or any Subsidiary to issue or sell
any shares of capital stock of, or other equity interests in, ESCT or any
Subsidiary, (ii) there are no outstanding contractual obligations of ESCT or any
Subsidiary to repurchase, redeem or otherwise acquire any shares of ESCT Common
Stock, or any other capital stock of ESCT, nor any capital stock of, or any
equity interest in, any of its Subsidiaries, (iii) there are no declared or
accrued unpaid dividends with respect to any of ESCT’s outstanding securities,
and (iv) ESCT does not have outstanding or authorized any stock appreciation,
phantom stock, profit participation, or similar rights.  Each outstanding share
of capital stock of, or other equity interest in, each Subsidiary is duly
authorized, validly issued, fully paid and nonassessable.


(b)           Except as may be specified in Section 5.4(b) of the ESCT
Disclosure Schedule, as of the date of this Agreement, of ESCT’s outstanding
equity, convertible and/or equity-linked securities (including options and
warrants), only ESCT Common Stock provide the holders thereof with any voting
rights of any kind.


(c)           Except as may be specified in Section 5.4(c) of the ESCT
Disclosure Schedule, as of the date of this Agreement, neither ESCT nor any of
its Subsidiaries have outstanding any bonds, debentures, notes or other
obligations or debt securities, and also except as set forth in Section 5.4(c)
of the ESCT Disclosure Schedule, no outstanding bonds, debentures, notes or
other obligations or debt securities carry with them any voting rights of any
kind.
 
 
 

--------------------------------------------------------------------------------

 
 
5.5           Authority Relative To This Agreement.


(a)           ESCT has all necessary corporate power and authority to execute
and deliver this Agreement and all of the other agreements with respect to the
Transactions and to perform its obligations and consummate the
Transactions.  The execution and delivery of this Agreement and all of the other
agreements with respect to the Transactions in relation to which ESCT is
contemplated as a party under this Agreement, and the consummation by ESCT of
the Transactions, have been duly and validly authorized by all necessary
corporate action and no other corporate proceedings on the part of ESCT are
necessary to authorize this Agreement or to consummate the Transactions, other
than, with respect to the Merger, the filing and recordation of the Merger
Certificate with the Secretary of States of each of Nevada, Florida, and
Delaware in accordance with this Agreement and applicable Law.  This Agreement
has been duly and validly executed and delivered by ESCT, and, assuming the due
authorization, execution and delivery of this Agreement by FIND, inclusive of
Merger-Sub, the FIND Principal Stockholders, and TRC, constitutes a legal, valid
and binding obligation of ESCT, enforceable against ESCT in accordance with its
terms, except as the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally, and (ii) the availability
of injunctive relief and other equitable remedies.


(b)           Through unanimous written consent as permitted pursuant the
Florida Corporate Law and the bylaws of ESCT, the board of directors of ESCT has
heretofore taken action (i) duly approving the Merger based on a determination
that the Merger is fair and in the best interests of TRC, the sole stockholder
of ESCT, and (ii) duly approving this Agreement and the Transactions and
recommending approval of this Agreement and the Transactions by TRC, the sole
stockholder of ESCT.  As of the date hereof, such action has not been rescinded
and is in full force and effect.


(c)           In accordance with ESCT’s articles of incorporation, bylaws, and
the Florida Corporate Law, the affirmative vote of the combined holders of at
least a majority of a quorum of the then-outstanding shares of ESCT Common Stock
is the only vote of the holders of any class or series of capital stock of ESCT
necessary to approve the Merger, and such vote, in accordance with ESCT’s
articles of incorporation, bylaws, and the Florida Corporate Law, has heretofore
been duly obtained by written consent in lieu of a meeting.


5.6           No Conflict; Required Filings and Consents.


(a)  The execution and delivery of this Agreement and all of the other
agreements with respect to the Transactions in relation to which it is
contemplated as a party under this Agreement by ESCT do not, and the performance
of this Agreement and all of the other agreements with respect to the
Transactions in relation to which it is contemplated as a party under this
Agreement by ESCT will not (in each case, with or without the giving of notice
or lapse of time, or both), subject to obtaining the consents, approvals,
Authorizations and permits (the “Required ESCT Consents”) and making the filings
described in Section 5.6(b) and Section 5.6(b) of the ESCT Disclosure Schedule,
(i) conflict with or violate the articles of incorporation, bylaws or equivalent
organizational documents of ESCT or any of its Subsidiaries, (ii) conflict with
or violate any Law applicable to ESCT or any of its Subsidiaries or by which any
property or asset of ESCT or any of its Subsidiaries is bound or affected, or
(iii) except as may be specified in Section 5.6(a)(iii) of the ESCT Disclosure
Schedule, result in any breach of or constitute a default (or an event
 
 
 

--------------------------------------------------------------------------------

 
 
which with notice or lapse of time or both would become a default) under, or
give to others any right of termination,  unilateral amendment, acceleration or
cancellation of, or result in the creation of a Lien or other encumbrance on any
property or asset of ESCT or any of its Subsidiaries, or require the consent of
any third party pursuant to, any note, bond, mortgage, indenture, Contract,
permit, franchise or other instrument or obligation to which ESCT or any of its
Subsidiaries is a party or by which ESCT or any of its Subsidiaries or any
property or asset of ESCT or any of its Subsidiaries is bound or affected,
except for such conflicts, violations, breaches, defaults or other occurrences,
which individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect on ESCT or any of its Subsidiaries.


(b)           The execution and delivery of this Agreement and all of the other
agreements with respect to the Transactions in relation to which it is
contemplated as a party under this Agreement by ESCT do not, and the performance
of this Agreement and all of the other agreements with respect to the
Transactions in relation to which it is contemplated as a party under this
Agreement by ESCT will not, require any consent, approval, Authorization or
permit of, or filing with or notification to, any governmental or regulatory
authority, domestic or foreign, except (i) as otherwise set forth in Articles I
and II of this Agreement, (ii) as may be specified in Section 5.6(b) of the ESCT
Disclosure Schedule, and (iii) where failure to obtain any such consents,
approvals, Authorizations or permits, or to make such filings or notifications
would not have a Material Adverse Effect on ESCT and would not prevent or delay
consummation of the Merger, or otherwise prevent ESCT from performing its
obligations under this Agreement or any of the other agreements with respect to
the Transactions in relation to which it is contemplated as a party under this
Agreement.
 
 
5.7           Permits; Compliance.  Except as may be specified in Section 5.7 of
the ESCT Disclosure Schedule, each of ESCT and its Subsidiaries is in possession
of all franchises, grants, Authorizations, licenses, permits, easements,
variances, exceptions, consents, certificates, approvals and orders of any
Governmental Authority necessary for ESCT or any such Subsidiaries to own, lease
and operate its properties or to carry on its business as it is now being
conducted, except for those which the failure to possess would not individually
or in the aggregate reasonably be expected to have a Material Adverse Effect on
ESCT (the “ESCT Permits”) and, as of the date hereof, no suspension or
cancellation of any ESCT Permits is pending or, to the Knowledge of ESCT,
threatened, except such suspension or termination as would not reasonably be
expected to have a Material Adverse Effect on ESCT.  Except as disclosed in
Section 5.7 of the ESCT Disclosure Schedule or as would not reasonably be
expected to have a Material Adverse Effect on ESCT, neither ESCT nor any of its
Subsidiaries is in conflict with, or in default or violation of, or, with the
giving of notice or the passage of time, would be in conflict with, or in
default or violation of, (a) any Law applicable to ESCT or any of its
Subsidiaries or by which any property or asset of ESCT or any of its
Subsidiaries is bound or affected, or (b) any ESCT Permits.
 
5.8           Financial Statements.  (a)  Section 5.8(a)(i) of the ESCT
Disclosure Schedule contains true and complete copies of the following ESCT
consolidated financial statements, in each case internally prepared: (i) balance
sheets at December 31, 2012 and December 31, 2013, and (ii) income statements
for all fiscal years since inception, including without limitation, those ended
December 31, 2012 and December 31, 2013 (jointly, the “Preliminary ESCT Internal
Financial Statements”).    ESCT shall, within no more than thirty (30) days of
the date hereof, supplement the Preliminary ESCT Financial Statements with (i)
statements of stockholders’ equity for the years ended December 31,
 
 
 

--------------------------------------------------------------------------------

 
 
2012 and December 31, 2013, and (ii) statement of cash flow for the years ended
December 31, 2012 and December 2013 (the “Deliverable ESCT Internal Financial
Statements” and, together with the Preliminary ESCT Internal Financial
Statements, the “ESCT Financial Statements”) by delivery of the same to
FIND.  Each of the Preliminary ESCT Internal Financial Statements (including, in
each case, any notes thereto) are true, complete and correct, and fairly
presented in all material respects the financial position, results of operations
and changes in shareholders’ equity and cash flows of ESCT at the respective
dates thereof and for the respective periods indicated therein (subject to
normal and recurring year-end adjustments which were not and are not expected,
individually or in the aggregate, to have a Material Adverse Effect on ESCT or
any of its Subsidiaries). Upon supplementation of the Preliminary ESCT Internal
Financial Statements by ESCT to FIND in accordance with this Section 5.8 of the
Deliverable ESCT Internal Financial Statements, the Deliverable ESCT Internal
Financial Statements shall conform in all respects to the Preliminary ESCT
Internal Financial Statements and each of the Deliverable ESCT Internal
Financial Statements (including, in each case, any notes thereto) shall be true,
complete and correct, and fairly present in all material respects the financial
position, results of operations and changes in shareholders’ equity and cash
flows of ESCT at the respective dates thereof and for the respective periods
indicated therein (subject to normal and recurring year-end adjustments which
were not and are not expected, individually or in the aggregate, to have a
Material Adverse Effect on ESCT or any of its Subsidiaries).
 


(b)           Except (i) to the extent set forth on the Most Recent ESCT Balance
Sheet, including the notes thereto, or (ii) as may be specified in Section
5.8(b) of the ESCT Disclosure Schedule, ESCT does not have any Liability which
would be required to be reflected on a balance sheet, or in the notes thereto,
prepared in accordance with GAAP, applied on a consistent basis, which would
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect on ESCT.


5.9           Notes and Accounts Receivable.  All notes and accounts receivables
of ESCT appearing on the Most Recent ESCT Balance Sheet and all of the
receivables which have arisen or been acquired by ESCT since the date thereof
(collectively, the “ESCT Receivables”), are bona fide trade receivable and have
arisen or were acquired in the Ordinary Course of Business of ESCT and in a
manner consistent with their normal past credit practices.  Since the date of
the Most Recent ESCT Balance Sheet, ESCT has not cancelled or agreed to cancel,
in whole or in part, any ESCT Receivables except in the Ordinary Course of
Business consistent with demonstrated past practices.  All ESCT Receivables are
reflected properly on the books and records of ESCT, and, except as set forth on
Section 5.9 of the ESCT Disclosure Schedule, are current and collectible and not
subject to set-off or counterclaim, and will be collected in accordance with
their terms at their recorded amounts, subject only to reserve for bad debts or
doubtful accounts set forth on the Most Recent ESCT Balance Sheet  as adjusted
for the passage of time through the Closing Date in accordance with the past
custom and practice of ESCT.  For purposes of the foregoing, the ESCT
Receivables shall be deemed to be “collected in accordance with their terms at
their recorded amounts” if they are collected in full within ninety (90) days of
the date such receivables are billed.


5.10           Undisclosed Liabilities.  ESCT does not have any material
Liability, except for (i) Liabilities set forth in the Most Recent ESCT Balance
Sheet (inclusive of any notes thereto), and (ii) Liabilities which have arisen
since the date of the Most Recent ESCT Balance Sheet in the Ordinary Course of
Business.


 
 

--------------------------------------------------------------------------------

 
 
5.11           Taxes.


(a)           Except as may be specified in Section 5.11(a) of the ESCT
Disclosure Schedule, (i) ESCT has duly and timely filed all Tax Returns required
to have been filed by or with respect to it (inclusive of any of its
Subsidiaries), (ii) each such Tax Return correctly and completely reflects all
liability for Taxes and all other information required to be reported thereon,
(iii) all Taxes owed by ESCT (whether or not shown on any Tax Return) have been
timely paid, and (iv) ESCT has adequately provided for, in its books of account
and related records, all Liability for unpaid Taxes, being current Taxes not yet
due and payable.


(b)           Except as may be specified in Section 5.11(b) of the ESCT
Disclosure Schedule, ESCT has withheld and timely paid all Taxes required to
have been withheld and paid by it and has complied with all information
reporting and backup withholding requirements, including maintenance of required
records with respect thereto.


(c)           Except as may be specified in Section 5.11(c) of the ESCT
Disclosure Schedule, neither ESCT nor any of its Subsidiaries (i) is the
beneficiary of any extension of time within which to file any Tax Return, nor
has ESCT or any of its Subsidiaries made (or had made on its behalf) any
requests for such extensions, or (ii) has waived (or is subject to a waiver of)
any statute of limitations in respect of Taxes or has agreed to (or is subject
to) any extension of time with respect to a Tax assessment or deficiency.


(d)           Section 5.11(d) of the ESCT Disclosure Schedule indicates those
Tax Returns that have been audited and those Tax Returns that currently are the
subject of audit.  Except as set forth in Section 5.11(d) of the ESCT Disclosure
Schedule (i) there is no Proceeding now pending or threatened against or with
respect to ESCT or any of its Subsidiaries in respect of any Tax or any
assessment or deficiency, and (ii) there are no liens for Taxes (other than
current Taxes not yet due and payable) upon the assets of ESCT.


(e)           Section 5.11(e) of the ESCT Disclosure Schedule lists, as of the
date of this Agreement, all jurisdictions in which ESCT or any of its
Subsidiaries currently files Tax Returns.  No claim has been made by any Taxing
Authority in a jurisdiction where ESCT or any of its Subsidiaries does not file
Tax Returns that any of them is or may be subject to taxation by that
jurisdiction or that any of them must file Tax Returns.


(f)           None of the assets or properties of ESCT or any of its
Subsidiaries constitutes tax-exempt bond financed property or tax-exempt use
property within the meaning of Section 168 of the Code.  Neither ESCT nor any of
its Subsidiaries is a party to any “safe harbor lease” within the meaning of
Section 168(f)(8) of the Code, as in effect prior to amendment by the Tax Equity
and Fiscal Responsibility Act of 1982, or to any “long-term contract” within the
meaning of Section 460 of the Code. Neither ESCT nor any of its Subsidiaries has
ever been a United States real property holding corporation within the meaning
of Section 897(c)(2) of the Code.  ESCT is not a “foreign person” within the
meaning of Section 1445 of the Code.


 
 

--------------------------------------------------------------------------------

 
 
(g)           Neither ESCT nor any of its Subsidiaries has agreed to or is
required to make by reason of a change in accounting method or otherwise, or
could be required to make by reason of a proposed or threatened change in
accounting method or otherwise, any adjustment under Section 481(a) of the
Code.  Neither ESCT nor any of its Subsidiaries has been the “distributing
corporation” (within the meaning of Section 355(c)(2) of the Code) with respect
to a transaction described in Section 355 of the Code within the 5-year period
ending as of the date of this Agreement.


(h)           No Subsidiary of ESCT that is incorporated in a non-U.S.
jurisdiction has, or at any time has had, an investment in “United States
property” within the meaning of Section 956(c) of the Code.  No Subsidiary of
ESCT is, or at any time has been, a passive foreign investment company within
the meaning of Section 1297 of the Code and neither ESCT nor any of its
Subsidiaries is a shareholder, directly or indirectly, in a passive foreign
investment company.  No Subsidiary of ESCT that is incorporated in a non-U.S.
jurisdiction is, or at any time has been, engaged in the conduct of a trade or
business within the United States, or treated as or considered to be so engaged.


(i)           Neither ESCT nor any of its Subsidiaries (i) has ever been a party
to any Tax allocation or sharing agreement or Tax indemnification agreement,
(ii) has ever been a member of an affiliated, consolidated, condensed or unitary
group, or (iii) has any Liability for or obligation to pay Taxes of any other
Person under Treas. Reg. 1.1502-6 (or any similar provision of Tax Law), or as
transferee or successor, by Contract or otherwise.  Neither ESCT nor any of its
Subsidiaries is a party to any joint venture, partnership, or other arrangement
that is treated as a partnership for federal income tax purposes.


(j)           Neither ESCT nor any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Effective
Time as a result of any: (i) intercompany transactions or excess loss accounts
described in Treasury regulations under Section 1502 of the Code (or any similar
provision of state, local, or foreign Tax Law), (ii) installment sale or open
transaction disposition made on or prior to the Effective Time, or (iii) prepaid
amount received on or prior to the Effective Time.


(k)           ESCT has not entered into any transaction that constitutes a
“reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b).


(l)           Section 5.11(l) of the ESCT Disclosure Schedule lists each person
who ESCT reasonably believes is, with respect to ESCT or any Affiliate of ESCT,
a “disqualified individual” within the meaning of Section 280G of the Code and
the Regulations thereunder.


(m)           Neither ESCT nor, to the Knowledge of ESCT, any of its Affiliates,
has taken or agreed to take any action (other than actions contemplated by this
Agreement) that would reasonably be expected to prevent the Merger from
constituting a “reorganization” under Section 368(a) of the Code.  ESCT is not
aware of any agreement or plan to which ESCT or any of its Affiliates is a party
or other circumstances relating to ESCT or any of its Affiliates that could
reasonably be expected to prevent the Merger from so qualifying as a
“reorganization” under Section 368(a) of the Code.


 
 

--------------------------------------------------------------------------------

 
 
(n)           Except as may be specified in Section 5.11(n) of the ESCT
Disclosure Schedule, the unpaid Taxes of ESCT (i) did not, as of the date of the
Most Recent ESCT Balance Sheet, exceed the reserve for Tax liability (rather
than any reserve for deferred Taxes established to reflect timing differences
between book and Tax income) set forth on the face of the Most Recent ESCT
Balance Sheet, and (ii) will not exceed that reserve as adjusted for the passage
of time through the Closing Date in accordance with the past custom and practice
of ESCT in filing its Tax Returns.  Since the date of the Most Recent ESCT
Balance Sheet, ESCT has not incurred any liability for Taxes arising from
extraordinary gains or losses, as that term is used in GAAP, outside the
Ordinary Course of Business consistent with past custom and practice.


5.12           Title to Personal Property.


(a)           Except as specifically set forth in Section 5.12(a) of the ESCT
Disclosure Schedule, with respect to personal properties and assets purported to
be owned by ESCT (inclusive of its Subsidiaries), including all properties and
assets reflected as owned on the Most Recent ESCT Balance Sheet (other than
inventory sold and items of obsolete equipment disposed of in the Ordinary
Course of Business since the date thereof), ESCT (inclusive of such
Subsidiaries) has good and valid title to all of such properties and assets,
free and clear of all Liens other than Permitted Liens.


(b)           Except as specifically set forth in Section 5.12(b) of the ESCT
Disclosure Schedule, with respect to personal properties and assets that are
leased, ESCT or one of its Subsidiaries has a valid leasehold interest in such
properties and assets and all such leases are in full force and effect and
constitute valid and binding obligations of the other party/ies thereto. Neither
ESCT nor any of its Subsidiaries nor any other party thereto is in violation of
any of the terms of any such lease.


5.13           Condition of Tangible Fixed Assets.  Except as specifically set
forth in Section 5.13 of the ESCT Disclosure Schedule, all buildings, plants,
leasehold improvements, structures, facilities, equipment and other items of
tangible property and assets which are owned, leased or used by ESCT are
structurally sound, free from material defects (patent and latent), have been
maintained in accordance with normal industry practice, are in good operating
condition and repair (subject to normal wear and tear given the use and age of
such assets), are usable in the regular and Ordinary Course of Business and
conform in all material respects to all Laws and Authorizations relating to
their construction, use and operation.


5.14           Inventory.  Except as may be specified in Section 5.14 of the
ESCT Disclosure Schedule, the inventory of ESCT and its Subsidiaries consists of
raw materials and supplies, manufactured and processed parts, work-in-process,
and finished goods, all of which is merchantable and fit for the purpose for
which it was procured or manufactured, and none of which is slow-moving,
obsolete, damaged, or defective, subject only to the reserve for inventory
writedown set forth on the face of the Most Recent ESCT Balance Sheet (rather
than in any notes thereto) as adjusted for operations and transactions through
the Closing Date in accordance with the past custom and practice of ESCT and its
Subsidiaries.


5.15           Product Warranty.  Except as may be specified in Section 5.15(a)
of the ESCT Disclosure Schedule, substantially all of the products manufactured,
sold, leased, and delivered by ESCT and its Subsidiaries have conformed in all
material respects with all applicable contractual commitments and all express
and implied warranties, and none of ESCT and its Subsidiaries has any material
liability (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due) for replacement or repair
thereof or other damages in connection therewith, subject
 
 
 

--------------------------------------------------------------------------------

 
 
only to the reserve for product warranty claims set forth in the Most Recent
ESCT Balance Sheet (as distinct from any notes thereto) as adjusted for
operations and transactions through the Closing Date in accordance with the past
custom and practice of ESCT and its Subsidiaries.  Substantially all of the
products manufactured, sold, leased, and delivered by ESCT and its Subsidiaries
are subject to standard terms and conditions of sale or lease.  Section 5.15(b)
of the ESCT Disclosure Schedule includes copies of the standard terms and
conditions of sale or lease for each of ESCT and its Subsidiaries (containing
applicable guaranty, warranty, and indemnity provisions).


5.16           Product Liability.  Neither ESCT nor any of its Subsidiaries has
any material liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due) arising
out of any injury to individuals or property as a result of the ownership,
possession, or use of any product manufactured, sold, leased, or delivered by
either ESCT or any of its Subsidiaries.


5.17           Real Property.


(a)           Section 5.17(a) of the ESCT Disclosure Schedule contains (i) a
list of all real property and interests in real property owned in fee by ESCT or
any of its Subsidiaries (the “ESCT-Owned Real Property”), and (ii) a list of all
real property and interests in real property leased by ESCT (inclusive of any of
its Subsidiaries) (the “ESCT-Leased Real Property”).


(b)           With respect to each parcel of ESCT-Owned Real Property, and
except as may otherwise be set forth in Section 5.17(b) of the ESCT Disclosure
Schedule, ESCT or one of its Subsidiaries has good and marketable title in its
name to each such parcel of ESCT-Owned Real Property free and clear of all
Liens, except (A) Permitted Liens and (B) zoning and building restrictions,
easements, covenants, rights-of-way and other similar restrictions of record,
none of which materially impairs the current or proposed use of such ESCT-Owned
Real Property.  There are no outstanding options or rights of first refusal to
purchase such parcel of ESCT-Owned Real Property, or any portion thereof or
interest therein.


(c)           Each lease with respect to ESCT-Leased Real Property (each, a
“ESCT Lease”) is in full force and effect.  Neither ESCT nor any of its
Subsidiaries is in default under any such ESCT Lease and, to ESCT’s Knowledge,
no other party thereto is in default under any such ESCT Lease.


5.18           Intellectual Property .  Except to the extent as would not have a
Material Adverse Effect, individually or in the aggregate, on ESCT:


(a)           Section 5.18(a) of the ESCT Disclosure Schedule lists (by name,
owner and, as applicable, registration number and jurisdiction of registration,
application, certification or filing) all Intellectual Property that is owned by
ESCT and/or one or more of its Subsidiaries (whether exclusively, jointly with
another Person, or otherwise) (“ESCT-Owned Intellectual Property”); provided,
however, that the ESCT Disclosure Schedule does not include items of ESCT-Owned
Intellectual Property which are both (i) economically and otherwise immaterial
to ESCT and its Subsidiaries and (ii) not registered or the subject of an
application for registration.  Except as specifically set forth in the ESCT
Disclosure Schedule, ESCT or one of its Subsidiaries owns the entire right,
title and interest to all ESCT-Owned Intellectual Property free and clear of all
Liens.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Section 5.18(b) of the ESCT Disclosure Schedule lists all
licenses, sublicenses and other Contracts (“ESCT In-Bound Licenses”) pursuant to
which a third party authorizes ESCT or any of its Subsidiaries to use, practice
any rights under, or grant sublicenses with respect to, any Intellectual
Property owned by such third party, including the incorporation of any such
Intellectual Property into ESCT’s or any of its Subsidiaries’ products and, with
respect to each ESCT In-Bound License, whether ESCT In-Bound License is
exclusive or non-exclusive; provided, however, that the ESCT Disclosure Schedule
is not required to list ESCT In-Bound Licenses that consist solely of
“shrink-wrap” and similar commercially available end-user computer software
licenses.


(c)           Section 5.18(c) of the ESCT Disclosure Schedule lists all
licenses, sublicenses and other Contracts (“ESCT Out-Bound Licenses”) pursuant
to which ESCT or any of its Subsidiaries authorizes a third party to use,
practice any rights under, or grant sublicenses with respect to, any ESCT Owned
Intellectual Property or pursuant to which ESCT or any of its Subsidiaries
grants rights to use or practice any rights under any Intellectual Property
owned by a third party and, with respect to each ESCT Out-Bound License, whether
ESCT Out-Bound License is exclusive or non-exclusive.


(d)           Except as may be specified in Section 5.18(d) of the ESCT
Disclosure Schedule, each ESCT In-Bound License and each ESCT Out-Bound License
is in full force and effect and valid and enforceable in accordance with its
terms, and neither ESCT nor any of its Subsidiaries has violated any provision
of, or committed or failed to perform any act which, with or without the giving
of notice or lapse of time, or both, would constitute a default in the
performance, observance or fulfillment of any obligation, covenant, condition or
other term contained in any ESCT In-Bound License or ESCT Out-Bound License, and
neither ESCT nor any of its Subsidiaries has given or received notice to or from
any Person relating to any such alleged or potential default that has not been
cured.


(e)           Except as may be specified in Section 5.18(e) of the ESCT
Disclosure Schedule, ESCT and/or one or more of its Subsidiaries (i) exclusively
own the entire right, interest and title to all Intellectual Property that is
used in or necessary for the businesses of ESCT and its Subsidiaries as they are
currently conducted free and clear of Liens (including the design, manufacture,
license and sale of all products currently under development or in production),
or (ii) otherwise rightfully use or otherwise enjoy such Intellectual Property
pursuant to the terms of a valid and enforceable ESCT In-Bound License that is
listed in the ESCT Disclosure Schedule or that is a “shrink-wrap” or similar
commercially available end-user computer software license.  ESCT-Owned
Intellectual Property, together with ESCT’s and its Subsidiaries’ rights under
ESCT In-Bound Licenses listed in Section 5.18(b) of the ESCT Disclosure Schedule
or that are “shrink-wrap” and similar commercially available end-user computer
software licenses (collectively, the “ESCT Intellectual Property”), constitutes
all the Intellectual Property used in or necessary for the operation of ESCT’s
(inclusive of its Subsidiaries’) businesses as they are currently conducted.


(f)           Except as may be specified in Section 5.18(f) of the ESCT
Disclosure Schedule, (i) all registration, maintenance and renewal fees related
to Patents, Marks, Copyrights and any other certifications, filings or
registrations that are owned by ESCT or any of its Subsidiaries (collectively,
“ESCT Registered Intellectual Property”) that are currently due have been paid
and all documents and certificates related to such ESCT Registered Intellectual
Property have been filed with the relevant Governmental Authority or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such ESCT Registered Intellectual Property, (ii)
all ESCT Registered Intellectual Property is in good standing, held in
compliance with all applicable legal requirements and enforceable by ESCT
(inclusive of any one or more of its Subsidiaries), and (iii)  all Patents that
have been issued to ESCT (inclusive of any of its Subsidiaries) are valid.


 
 

--------------------------------------------------------------------------------

 
 
(g)           Except as may be specified in Section 5.18(g) of the ESCT
Disclosure Schedule, ESCT is not aware of any challenges (or any basis therefor)
with respect to the validity or enforceability of any ESCT Intellectual
Property.  ESCT (inclusive of its Subsidiaries) has not taken any action or
failed to take any action that would reasonably be expected to result in the
abandonment, cancellation, forfeiture, relinquishment, invalidation, waiver, or
unenforceability of any ESCT Intellectual Property.  Section 5.18(g) of the ESCT
Disclosure Schedule lists all previously held ESCT Registered Intellectual
Property that ESCT or any of its Subsidiaries has abandoned, cancelled,
forfeited or relinquished during the twelve (12) months preceding the date of
this Agreement.


(h)           Except as may be specified in Section 5.18(h) of the ESCT
Disclosure Schedule, or as would not have a Material Adverse Effect on ESCT in
the event of any related claim, (i) none of the products or services currently
or formerly developed manufactured, sold, distributed, provided, shipped or
licensed, by ESCT or any of its Subsidiaries, or which are currently under
development, has infringed or infringes upon, or otherwise unlawfully used or
uses, the Intellectual Property Rights of any third party, (ii) neither ESCT nor
any of its Subsidiaries, by conducting its business as currently conducted, has
infringed or is infringing upon, or otherwise unlawfully used or uses, any
Intellectual Property Rights of a third party, (iii) neither ESCT nor any of its
Subsidiaries has received any communication alleging that ESCT or any of its
Subsidiaries or any of their respective products, services, activities or
operations infringe upon or otherwise unlawfully use any Intellectual Property
Rights of a third party nor, to ESCT’s Knowledge, is there any basis therefor,
(iv) no Action has been instituted, or, to ESCT’s Knowledge, threatened,
relating to any Intellectual Property formerly or currently used by ESCT or any
of its Subsidiaries and none of the ESCT Intellectual Property is subject to any
outstanding Order, and (v) to ESCT’s Knowledge, no Person has infringed or is
infringing upon any Intellectual Property Rights of ESCT or any of its
Subsidiaries or has otherwise misappropriated or is otherwise misappropriating
any ESCT Intellectual Property.


(i)           With respect to ESCT’s or any of its Subsidiaries’ Proprietary
Information, the documentation relating thereto is current, accurate and
sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the special knowledge or memory of
others.  ESCT and its Subsidiaries have taken commercially reasonable steps to
protect and preserve the confidentiality of all Proprietary Information owned by
ESCT and its Subsidiaries that is not covered by an issued Patent.  Without
limiting the generality of the foregoing, the Proprietary Information of ESCT
and its Subsidiaries (other than Proprietary Information that is covered by an
issued Patent) is not part of the public knowledge and has not been used or
divulged for the benefit of any Person other than ESCT (inclusive of its
Subsidiaries).


(j)           Except as specified in Section 5.18(j) of the ESCT Disclosure
Schedule, (i) all current and former employees, consultants and contractors of
ESCT and its Subsidiaries have executed and delivered, and are in compliance
with, enforceable agreements regarding the protection of Proprietary Information
and providing valid written assignments of all Intellectual Property conceived
or developed by such employees, consultants or contractors in connection with
their services for ESCT (inclusive of its Subsidiaries), and (ii) no current or
former employee, consultant or contractor or any other Person has any right,
claim or interest to any of the ESCT Intellectual Property.


 
 

--------------------------------------------------------------------------------

 
 
(k)           No employee, consultant or contractor of ESCT or any of its
Subsidiaries has been, is or will be, by performing services for ESCT or such
Subsidiary, in violation of any term of any employment, invention disclosure or
assignment, confidentiality, noncompetition agreement or other restrictive
covenant or any Order as a result of such employee’s, consultant’s or
independent contractor’s employment by ESCT or any of its Subsidiaries or any
services rendered by such employee, consultant or independent contractor.


(l)           The execution and delivery of this Agreement and all of the other
agreements with respect to the Transactions in relation to which it is
contemplated as a party under this Agreement by ESCT does not, and the
consummation of the Merger (in each case, with or without the giving of notice
or lapse of time, or both) will not, directly or indirectly, result in the loss
or impairment of, or give rise to any right of any third party to terminate or
reprice or otherwise renegotiate any of ESCT’s or any of its Subsidiaries’
rights to own any of its Intellectual Property or their respective rights under
any ESCT Out-Bound License or ESCT In-Bound License, nor require the consent of
any Governmental Authority or other third party in respect of any such
Intellectual Property.


(m)           Software.


(i)           The Software owned, or purported to be owned by ESCT (inclusive of
any of its Subsidiaries) (collectively, the “ESCT-Owned Software”), has been
either (A) developed by employees of ESCT or one or more of its Subsidiaries
within the scope of their employment by ESCT or such Subsidiary, (B) developed
by independent contractors who have assigned all of their right, title and
interest therein to ESCT or one of its Subsidiaries pursuant to written
Contracts, or (C) otherwise acquired by ESCT or one of its Subsidiaries from a
third party pursuant to a written Contract in which such third party assigns all
of its right, title and interest therein.  No ESCT-Owned Software contains any
programming code, documentation or other materials or development environments
that embody Intellectual Property Rights of any Person other than ESCT and its
Subsidiaries, other than such materials obtained by ESCT and its Subsidiaries
from other Persons who make such materials generally available to all interested
Persons or end-users on standard commercial terms.


(ii)           Each of ESCT’s and its Subsidiaries’ existing and currently
supported and marketed Software (including Software-embedded) products performs,
in all material respects, the functions described in any agreed specifications
or end-user documentation or other information provided to customers of ESCT or
such Subsidiary on which such customers relied when licensing or otherwise
acquiring such products, subject only to routine bugs and errors that can be
corrected promptly by ESCT or such Subsidiary in the course of providing
customer support without further liability to ESCT or such Subsidiary, and all
of the code of such products has been developed in a manner that meets common
industry practice, including the use of regression test and release
procedures.  To ESCT’s Knowledge, each of ESCT’s and its Subsidiaries’ existing
and currently supported and marketed Software (including Software-embedded)
products is free of all viruses, worms, trojan horses and material known
Contaminants and does not contain any bugs, errors, or problems in each case
that would substantially disrupt its operation or have a substantial adverse
impact on the operation of the Software.


 
 

--------------------------------------------------------------------------------

 
 
(iii)           The ESCT and its Subsidiaries have taken all actions customary
in the Software industry to document ESCT-Owned Software and its operation, such
that the materials comprising ESCT-Owned Software, including the source code and
documentation, have been written in a clear and professional manner so that they
may be understood, modified and maintained in an efficient manner by reasonably
competent programmers.


(iv)           Neither ESCT nor any of its Subsidiaries has exported or
transmitted Software or other material in connection with ESCT’s or such
Subsidiaries’ business to any country to which such export or transmission is
restricted by any applicable Law, without first having obtained all necessary
and appropriate Authorizations.


(v)           All ESCT-Owned Software is free of any Disabling Code or
Contaminants that may, or may be used to, access, modify, delete, damage or
disable any Systems or that may result in damage thereto.  The ESCT and its
Subsidiaries have taken reasonable steps and implemented reasonable procedures
to ensure that its and their internal computer systems used in connection with
ESCT’s and its Subsidiaries’ business are free from Disabling Codes and
Contaminants.  The Software licensed by ESCT is free of any Disabling Codes or
Contaminants that may, or may be used to, access, modify, delete, damage or
disable the Systems of ESCT or its Subsidiaries or that might result in damage
thereto.  The ESCT and its Subsidiaries have taken all reasonable steps to
safeguard their respective Systems and restrict unauthorized access thereto.


(vi)           No Public Software (x) forms part of any ESCT Intellectual
Property, (y) was, or is, used in connection with the development of any
ESCT-Owned Intellectual Property or any products or services developed or
provided by ESCT or any of its Subsidiaries, or (z) was, or is, incorporated or
distributed, in whole or in part, in conjunction with any of the ESCT
Intellectual Property.


5.19           Material Contracts


(a)           Section 5.19 of the ESCT Disclosure Schedule contains a complete
and accurate list of each Contract or series of related Contracts to which ESCT
or any of its Subsidiaries is a party or is subject, or by which any of their
respective assets are bound:


(i)           for the purchase of materials, supplies, goods, services,
equipment or other assets and that involves or would reasonably be expected to
involve (x) annual payments by ESCT or any of its Subsidiaries of $50,000 or
more, or (y) aggregate payments by ESCT or any of its Subsidiaries of $50,000 or
more;


(ii)           (x)           for the sale by ESCT or any of its Subsidiaries of
materials, supplies, goods, services, equipment or other assets, and that
provides for (1) a specified annual minimum dollar sales amount by ESCT or any
of its Subsidiaries of $50,000 or more, or (2) aggregate payments to ESCT or any
of its Subsidiaries of $50,000 or more, or (y) pursuant to which ESCT or any of
its Subsidiaries received payments of more than $50,000 in the year ended
December 31, 2012, or expects to receive payments of more than $50,000 in the
year ending December 31, 2013;


 
 

--------------------------------------------------------------------------------

 
 
(iii)           that continues over a period of more than ninety (90) days from
the date hereof and provides for payments to or by ESCT or any of its
Subsidiaries exceeding $50,000, except for arrangements disclosed pursuant to
the preceding subparagraphs (i) and/or (ii) of this Subsection 5.19(a);


(iv)           that is an employment, consulting, termination or severance
Contract that involves or would reasonably be expected to involve the payment of
$50,000 or more by ESCT or any of its Subsidiaries following the date hereof,
except for any such Contract that is terminable at-will by ESCT or any of its
Subsidiaries without liability to ESCT or any such Subsidiary;


(v)           that is a distribution, dealer, representative or sales agency
Contract, other than Contracts entered into in the Ordinary Course of Business
with distributors, representatives and sales agents that are cancelable without
penalty on not more than one hundred eighty (180) days’ notice and does not
deviate in any material respect from ESCT’s standard form;


(vi)           that is (x) a ESCT Lease, or (y) a Contract for the lease of
personal property, in each case which provides for payments to or by ESCT or any
of its Subsidiaries in any one case of $50,000 or more annually or $50,000 or
more over the term of such ESCT Lease or lease;


(vii)           which provides for the indemnification by ESCT or any of its
Subsidiaries of any Person, the undertaking by ESCT or any of its Subsidiaries
to be responsible for consequential damages, or the assumption by ESCT or any of
its Subsidiaries of any Tax, environmental or other Liability;


(viii)           that is a note, debenture, bond, equipment trust, letter of
credit, loan or other Contract for Indebtedness or lending of money (other than
to employees for travel expenses in the Ordinary Course of Business) or Contract
for a line of credit or guarantee, pledge or undertaking of the Indebtedness of
any other Person;


(ix)           for any capital expenditure or leasehold improvement in any one
case in excess of $50,000 or any such Contracts in the aggregate greater than
$100,000;


(x)           that restricts or purports to restrict the right of ESCT or any of
its Subsidiaries to engage in any line of business, acquire any property,
develop or distribute any product or provide any service (including geographic
restrictions) or to compete with any Person or granting any exclusive
distribution rights, in any market, field or territory;


(xi)           that is a partnership, joint venture, joint development or
similar Contract;


(xii)           that relates to the acquisition or disposition of any business
(whether by merger, sale of stock, sale of assets or otherwise);


(xiii)           that is a collective bargaining Contract or other Contract with
any labor organization, union or association; and


(xiv)           that is a Contract or series of Contracts, the termination or
breach of which would reasonably be expected to have a Material Adverse Effect
on ESCT and not previously disclosed pursuant to this Subsection 5.19(a).


 
 

--------------------------------------------------------------------------------

 
 
(b)           Each Contract required to be listed in Schedule 5.19(a) of the
ESCT Disclosure Schedule (collectively, the “ESCT Material Contracts”) is in
full force and effect and valid and enforceable in accordance with its terms,
except to the extent a failure to be in full force and effect and valid or
enforceable in accordance with its terms would not have a Material Adverse
Effect on ESCT.


(c)           Neither ESCT nor any of its Subsidiaries is, and to ESCT’s
Knowledge, no other party thereto is, in default in the performance, observance
or fulfillment of any obligation, covenant, condition or other term contained in
any ESCT Material Contract, and neither ESCT nor any of its Subsidiaries has
given or received notice to or from any Person relating to any such alleged or
potential default that has not been cured. No event has occurred which with or
without the giving of notice or lapse of time, or both, may conflict with or
result in a violation or breach of, or give any Person the right to exercise any
remedy under or accelerate the maturity or performance of, or cancel, terminate
or modify, any ESCT Material Contract.


(d)           As of the date hereof, ESCT has provided accurate and complete
copies to FIND of each ESCT Material Contract.


(e)           All Contracts other than ESCT Material Contracts to which ESCT or
any of its Subsidiaries is a party or is subject, or by which any of their
respective assets are bound (collectively, the “ESCT Minor Contracts”), are in
all material respects valid and enforceable in accordance with their
terms.  Neither ESCT nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained therein, and no event has occurred which with or without the giving of
notice or lapse of time, or both, would constitute a default thereunder by ESCT
or any of its Subsidiaries, except in either case where any such default or
defaults could not reasonably be expected have, individually or in the
aggregate, a Material Adverse Effect on ESCT taken as a whole.


5.20           Litigation.  Except as may be specified in Section 5.20 of the
ESCT Disclosure Schedule, (i) there is no Proceeding pending or, to the
Knowledge of ESCT, threatened against ESCT or any if its Subsidiaries, which (x)
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect on ESCT, or (y) seeks to and is reasonably likely to
significantly delay or prevent the consummation of the Merger, (ii) there is no
Proceeding against any current or, to ESCT’s Knowledge, former director or
employee of ESCT or any of its Subsidiaries with respect to which ESCT or any of
its Subsidiaries has or is reasonably likely to bear an indemnification
obligation, and (iii) neither ESCT or any of its Subsidiaries, nor any property
or asset of ESCT or any of its Subsidiaries is in violation of any Order having,
individually or in the aggregate, a Material Adverse Effect on ESCT.


5.21           Employee Benefit Plans.


(a)           Section 5.21(a) of the ESCT Disclosure Schedule sets forth a
complete and accurate list of all Benefit Plans sponsored, maintained or
contributed to by ESCT, any of its Subsidiaries, or any ESCT ERISA Affiliate, or
with respect to which ESCT, any of its Subsidiaries, or any ESCT ERISA Affiliate
otherwise has any present or future Liability (each, a “ESCT Benefit Plan”).  A
current, accurate and complete copy of each ESCT Benefit Plan has been provided
to FIND.  Neither ESCT nor any of its Subsidiaries has any intent or commitment
to create any additional ESCT Benefit Plan or amend any ESCT Benefit Plan.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Each ESCT Benefit Plan has been and is currently administered in
compliance in all material respects with its constituent documents and with all
reporting, disclosure and other requirements of ERISA and the Code applicable to
such ESCT Benefit Plan.  Each ESCT Benefit Plan that is an Employee Pension
Benefit Plan (as defined in Section 3(2) of ERISA) and which is intended to be
qualified under Section 401(a) of the Code (a “ESCT Pension Plan”), has been
determined by the Internal Revenue Service to be so qualified and no condition
exists that would adversely affect any such determination.  No ESCT Benefit Plan
is a “defined benefit plan” as defined in Section 3(35) of ERISA.


(c)           None of ESCT, any Subsidiary of ESCT, any ESCT ERISA Affiliate or
any trustee or agent of any ESCT Benefit Plan has been or is currently engaged
in any prohibited transactions as defined by Section 406 of ERISA or
Section 4975 of the Code for which an exemption is not applicable which could
subject ESCT, any Subsidiary of ESCT, any ESCT ERISA Affiliate or any trustee or
agent of any ESCT Benefit Plan to the tax or penalty imposed by Section 4975 of
the Code or Section 502 of ERISA.


(d)           There is no event or condition existing which could be deemed a
“reportable event” (within the meaning of Section 4043 of ERISA) with respect to
which the thirty (30)-day notice requirement has not been waived.  To ESCT’s
Knowledge, no condition exists which could subject ESCT or any of its
Subsidiaries to a penalty under Section 4071 of ERISA.


(e)           None of ESCT, any Subsidiary of ESCT, nor any ESCT ERISA Affiliate
is, or has been, party to any “multi-employer plan,” as that term is defined in
Section 3(37) of ERISA.


(f)           True and correct copies of the most recent annual report on
Form 5500 and any attached schedules for each ESCT Benefit Plan (if any such
report was required by applicable Law) and a true and correct copy of the most
recent determination letter issued by the Internal Revenue Service for each ESCT
Pension Plan have been provided to FIND.


(g)           With respect to each ESCT Benefit Plan, there are no Proceedings
(other than routine claims for benefits in the ordinary course) pending or, to
ESCT’s Knowledge, threatened against any ESCT Benefit Plan, ESCT, any Subsidiary
of ESCT, any ESCT ERISA Affiliate or any trustee or agent of any ESCT Benefit
Plan.


(h)           With respect to each ESCT Benefit Plan to which ESCT, any
Subsidiary of ESCT or any ESCT ERISA Affiliate is a party which constitutes a
group health plan subject to Section 4980B of the Code, each such ESCT Benefit
Plan complies, and in each case has complied, in all material respects with all
applicable requirements of Section 4980B of the Code.


(i)            Full payment has been made of all amounts which ESCT, any
Subsidiary of ESCT or any ESCT ERISA Affiliate was required to have paid as a
contribution to any ESCT Benefit Plan as of the last day of the most recent
fiscal year of each of the Benefit Plans ended prior to the date of this
Agreement, and no ESCT Benefit Plan has incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, as of the last day of the most recent fiscal year of each
such ESCT Benefit Plan ended prior to the date of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(j)           Each ESCT Benefit Plan is, and its administration is and has been
during the six-year period preceding the date of this Agreement, in all material
respects in compliance with, and none of ESCT, any Subsidiary of ESCT or any
ESCT ERISA Affiliate has received any claim or notice that any such ESCT Benefit
Plan is not in material compliance with, all applicable Laws and Orders and
prohibited transaction exemptions, including to the extent applicable, the
requirements of ERISA.


(k)           None of ESCT, any Subsidiary of ESCT and any ESCT ERISA Affiliate
is in default in any material respect in performing any of its contractual
obligations under any ESCT Benefit Plans or any related trust agreement or
insurance contract.


(l)           There are no material outstanding Liabilities of any ESCT Benefit
Plan other than Liabilities for benefits to be paid to participants in any ESCT
Benefit Plan and their beneficiaries in accordance with the terms of such ESCT
Benefit Plan.


(m)           Subject to ERISA and the Code, each ESCT Benefit Plan may be
amended, modified, terminated or otherwise discontinued by ESCT, a Subsidiary of
ESCT or a ESCT ERISA Affiliate at any time without liability.


(n)           No ESCT Benefit Plan other than a ESCT Pension Plan, retiree
medical plan or severance plan provides benefits to any individual after
termination of employment.


(o)           The consummation of the Merger will not (either alone or in
conjunction with any other event) (i) entitle any current or former director,
employee, contractor or consultant of ESCT or any of its Subsidiaries to
severance pay, unemployment compensation or any other payment, (ii) accelerate
the time of payment or vesting, or increase the amount of compensation due to
any such director, employee, contractor or consultant, or result in the payment
of any other benefits to any Person or the forgiveness of any Indebtedness of
any Person, (iii) result in any prohibited transaction described in Section 406
of ERISA or Section 4975 of the Code for which an exemption is not available, or
(iv) result in the payment or series of payments by ESCT or any of its
Affiliates to any person of an “excess parachute payment”  within the meaning of
Section 280G of the Code.


(p)           With respect to each ESCT Benefit Plan that is funded wholly or
partially through an insurance policy, all premiums required to have been paid
to date under the insurance policy have been paid, all premiums required to be
paid under the insurance policy through the Closing will have been paid on or
before the Closing and, as of the Closing, there will be no liability of ESCT,
any Subsidiary of ESCT or any ESCT ERISA Affiliate under any insurance policy or
ancillary agreement with respect to such insurance policy in the nature of a
retroactive rate adjustment, loss sharing arrangement or other actual or
contingent liability arising wholly or partially out of events occurring prior
to the Closing.


(q)           Each ESCT Benefit Plan that constitutes a “welfare benefit plan,”
within the meaning of Section 3(1) of ERISA, and for which contributions are
claimed by ESCT, any Subsidiary of ESCT or any ESCT ERISA Affiliate as
deductions under any provision of the Code, is in compliance in all material
respects with all applicable requirements pertaining to such deduction.  With
respect to any welfare benefit fund (within the meaning of Section 419 of the
Code) related to a welfare benefit plan, there is no disqualified benefit
(within the meaning of Section 4976(b) of the Code) that would result in the
imposition of a tax under Section 4976(a) of the Code.  All welfare benefit
funds intended to be exempt from tax under Section 501(a) of the Code have been
determined by the Internal Revenue Service to be so exempt and no event or
condition exists which would adversely affect any such determination.


 
 

--------------------------------------------------------------------------------

 
 
(r)           Section 5.21(r) of the ESCT Disclosure Schedule sets forth all
ESCT Benefit Plans covering employees of ESCT or any of its Subsidiaries outside
of the United States (the “ESCT Foreign Plans”).  The ESCT Foreign Plans have
been operated in accordance, and are in compliance, in all material respects
with their constituent documents and all applicable Laws.  There are no material
unfunded Liabilities under or in respect of any ESCT Foreign Plans, and all
contributions or other payments required to be made to or in respect of ESCT
Foreign Plans prior to the Closing Date have been made or will be made prior to
the Closing Date.


5.22           Labor and Employment Matters.


(a)           Neither ESCT nor any of its Subsidiaries is a party or subject to
any labor union or collective bargaining Contract. There have not been since
ESCT began operations and there are not pending or threatened any labor
disputes, work stoppages, requests for representation, pickets, work slow-downs
due to labor disagreements or any actions or arbitrations which involve the
labor or employment relations of ESCT or any of its Subsidiaries.  There is no
unfair labor practice, charge or complaint pending, unresolved or, to ESCT’s
Knowledge, threatened before the National Labor Relations Board. No event has
occurred or circumstance exist that may provide the basis of any work stoppage
or other labor dispute.


(b)           Each of ESCT and its Subsidiaries has complied in all material
respects with each, and is not in violation in any material respect of any, Law
relating to anti-discrimination and equal employment opportunities and there
are, and have been, no material violations of any other Law respecting the
hiring, hours, wages, occupational safety and health, employment, promotion,
termination or benefits of any employee or other Person.  Each of ESCT and its
Subsidiaries has filed all reports, information and notices required under any
Law respecting the hiring, hours, wages, occupational safety and health,
employment, promotion, termination or benefits of any employee or other Person,
and will timely file prior to Closing all such reports, information and notices
required by any Law to be given prior to Closing.


(c)           Each of ESCT and its Subsidiaries has paid or properly accrued in
the Ordinary Course of Business all wages and compensation due to employees,
including all vacations or vacation pay, holidays or holiday pay, sick days or
sick pay, and bonuses.


(d)           Neither ESCT nor any of its Subsidiaries is a party to any
Contract which restricts ESCT or any of its Subsidiaries from relocating,
closing or terminating any of its operations or facilities or any portion
thereof.  Neither ESCT nor any of its Subsidiaries have effectuated a “plant
closing” (as defined in the WARN Act) or (ii) a “mass lay-off” (as defined in
the WARN Act), in either case affecting any site of employment or facility of
ESCT or any of its Subsidiaries, except in accordance with the WARN Act.  The
consummation of the Merger will not create Liability for any act by ESCT or any
of its Subsidiaries on or prior to the Closing Date under the WARN Act or any
other Law respecting reductions in force or the impact on employees on plant
closings or sales of businesses.


 
 

--------------------------------------------------------------------------------

 
 
5.23             Environmental.


(a)           Each of ESCT and its Subsidiaries has secured, and is in
compliance in all material respects with, all Environmental Permits required in
connection with its operations and the Real Property.  Each Environmental
Permit, together with the name of the Governmental Authority issuing such
Environmental Permit, is set forth in Section 5.23(a) of the ESCT Disclosure
Schedule.  All such Environmental Permits are valid and in full force and effect
and none of such Environmental Permits will be terminated or impaired or become
terminable as a result of the Merger.  Each of ESCT and its Subsidiaries has
been, and are currently, in compliance in all material respects with all
Environmental Laws. Neither ESCT nor any of its Subsidiaries has received any
notice alleging that ESCT or any of its Subsidiaries is not in such compliance
with Environmental Laws.


(b)           There are no past, pending or, to ESCT’s Knowledge, threatened
Environmental Actions against or affecting ESCT or any of its Subsidiaries, and
ESCT is not aware of any facts or circumstances which could be expected to form
the basis for any Environmental Action against ESCT or any of its Subsidiaries.


(c)           Neither ESCT nor any of its Subsidiaries has entered into or
agreed to any Order, and neither ESCT nor any of its Subsidiaries is subject to
any Order, relating to compliance with any Environmental Law or to investigation
or cleanup of a Hazardous Substance under any Environmental Law.


(d)           No Lien has been attached to, or asserted against, the assets,
property or rights of ESCT or any of its Subsidiaries pursuant to any
Environmental Law, and, to ESCT’s Knowledge, no such Lien has been
threatened.  There are no facts, circumstances or other conditions that could be
expected to give rise to any Liens on or affecting any Real Property.


(e)           There has been no treatment, storage, disposal or Release of any
Hazardous Substance at, from, into, on or under any Real Property or any other
property currently or formerly owned, operated or leased by ESCT or any of its
Subsidiaries.  No Hazardous Substances are present in, on, about or migrating to
or from any Real Property that could be expected to give rise to an
Environmental Action against ESCT or any of its Subsidiaries.


(f)           Neither ESCT nor any of its Subsidiaries has received a CERCLA
104(e) information request nor has ESCT or any of its Subsidiaries been named a
potentially responsible party for any National Priorities List site under CERCLA
or any site under analogous state Law.  Neither ESCT nor any of its Subsidiaries
has received an analogous notice or request from any non-U.S. Governmental
Authority.


(g)           There are no aboveground tanks or underground storage tanks on,
under or about the Real Property.  Any aboveground or underground tanks
previously situated on the Real Property or any other property currently or
formerly owned, operated or leased by ESCT or any of its Subsidiaries have been
removed in accordance with all Environmental Laws and no residual contamination,
if any, remains at such sites in excess of applicable standards.


 
 

--------------------------------------------------------------------------------

 
 
(h)           There are no PCBs leaking from any article, container or equipment
on, under or about the Real Property and there are no such articles, containers
or equipment containing PCBs.  There is no asbestos containing material or
lead-based paint containing materials in at, on, under or within the Real
Property.


(i)           Neither ESCT nor any of its Subsidiaries has transported or
arranged for the treatment, storage, handling, disposal, or transportation of
any Hazardous Material to any off-site location which is an Environmental
Clean-up Site.


(j)           None of the Real Property is an Environmental Clean-up Site.


(k)           The ESCT has provided to FIND true and complete copies of, or
access to, all written environmental assessment materials and reports that have
been prepared by or on behalf of ESCT or any of its Subsidiaries.


5.24           Related Party Transactions.  There are no Contracts of any kind,
written or oral, entered into by ESCT or any of its Subsidiaries with, or for
the benefit of, any officer, director or stockholder of ESCT or, to the
Knowledge of ESCT, any Affiliate of any of them, except in each case, for
(a) employment agreements, indemnification agreements fringe benefits and other
compensation paid to directors, officers and employees consistent with
previously established policies (including normal merit increases in such
compensation in the Ordinary Course of Business) and copies of which have been
provided to FIND and are listed in Section 5.24 of the ESCT Disclosure Schedule,
(b) reimbursements of ordinary and necessary expenses incurred in connection
with their employment or service, (c) amounts paid pursuant to ESCT Benefit
Plans of which copies have been provided to FIND, (d) the occupancy of certain
of ESCT’s facilities which do not provide for the payment of significant amounts
of rent, and (e) those loans made to ESCT listed in, and the details of which
are specifically set forth in, Section 5.24 of the ESCT Disclosure Schedule.  To
the Knowledge of ESCT, none of such Persons has any material direct or indirect
ownership interest in any firm or corporation with which ESCT or any of its
Subsidiaries has a business relationship, or with any firm or corporation that
competes with ESCT or any of its Subsidiaries (other than ownership of
securities in a publicly-traded company representing less than one percent of
the outstanding stock of such company).  No officer or director of ESCT or any
of its Subsidiaries or member of his or her immediate family or greater than 5%
stockholder of ESCT or, to the Knowledge of ESCT, any Affiliate of any of them
or any employee of ESCT or any of its Subsidiaries is directly or indirectly
interested in any ESCT Material Contract.


5.25           Insurance. Section 5.25 of the ESCT Disclosure Schedule sets
forth the following information with respect to each material insurance policy
(including policies providing property, casualty, liability, and workers'
compensation coverage and bond and surety arrangements) with respect to which
any of ESCT and its Subsidiaries is a party, a named insured, or otherwise the
beneficiary of coverage:


(i)           the name, address, and telephone number of the agent;


 
 

--------------------------------------------------------------------------------

 
 
(ii)           the name of the insurer, the name of the policyholder, and the
name of each covered insured;


(iii)           the policy number and the period of coverage;


(iv)           the scope (including an indication of whether the coverage is on
a claims made, occurrence, or other basis) and amount (including a description
of how deductibles and ceilings are calculated and operate) of coverage; and


(v)           a description of any retroactive premium adjustments or other
material loss-sharing arrangements.


With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect in all material respects; (B)
neither ESCT, any of its Subsidiaries nor any other party to the policy is in
material breach or default (including with respect to the payment of premiums or
the giving of notices), and no event has occurred which, with notice or the
lapse of time, would constitute such a material breach or default, or permit
termination, modification, or acceleration, under the policy; and (C) no party
to the policy has repudiated any material provision thereof.  Section 5.25 of
the ESCT Disclosure Schedule describes any material self-insurance arrangements
affecting ESCT and/or any of its Subsidiaries.


5.26           Absence of Certain Changes or Events.  Since September 30, 2013,
except as may be contemplated by, or disclosed pursuant to, this Agreement,
including Section 5.26 of the ESCT Disclosure Schedule:


(a)           there has not been any event or events (whether or not covered by
insurance), individually or in the aggregate, which have had a Material Adverse
Effect on ESCT or any of its Subsidiaries, including without limitation the
imposition of any security interests on any of the assets of ESCT or any of its
Subsidiaries;


(b)           there have not been any amendments or other modifications to the
certificate of incorporation or bylaws of either ESCT or any of its
Subsidiaries;


(c)           there has not been any entry by ESCT nor any of its Subsidiaries
into any commitment or transaction material to ESCT or such Subsidiaries, except
in the Ordinary Course of Business and consistent with past practice, including
without limitation any (i) borrowings or the issuance of any guaranties, (ii)
any capital expenditures in excess of $50,000, or (iii) any grant of any
increase in the base compensation payable, or any loans, to any directors,
officers or employees;
 
 
(d)           there has not been, other than pursuant to the Plans, any increase
in or establishment of any bonus, insurance, severance, deferred compensation,
pension, retirement, profit sharing, stock option, stock purchase or other
employee benefit plan, except in the Ordinary Course of Business consistent with
past practice.
 
 
(e)           there have not been any material changes by ESCT in its accounting
methods, principles or practices;


 
 

--------------------------------------------------------------------------------

 
 
(f)           neither ESCT nor any of its Subsidiaries has declared, set aside
or paid any dividend or other distribution (whether in cash, stock or property)
with respect to any of its securities;


(g)           neither ESCT nor any of its Subsidiaries has split, combined or
reclassified any of its securities, or issued, or authorized for issuance, any
securities;


(h)           there has not been any material damage, destruction or loss with
respect to the property and assets of ESCT or any of its Subsidiaries, whether
or not covered by insurance;


(i)           there has not been any revaluation of ESCT’s or any of its
Subsidiaries’ assets, including writing down the value of inventory or writing
off notes or accounts receivable, other than in the Ordinary Course of Business
consistent with past practice; and


(j)           neither ESCT nor any of its Subsidiaries has agreed, whether in
writing or otherwise, to do any of the foregoing.
 
 
5.27           Solvency. No Order has been made, petition presented, or
resolution passed for the winding up (or other process whereby the business is
terminated and the assets of the subject company are distributed among its
creditors and/or shareholders) of either ESCT or any of its Subsidiaries.  There
are no cases or Proceedings of any kind pending under any applicable insolvency,
reorganization or similar Law in any jurisdiction concerning ESCT or any of its
Subsidiaries, and no circumstances exist which, under applicable Law, would
justify any such cases or Proceedings.  No receiver or trustee has
been  appointed with respect to all or any portion of ESCT or any of its
Subsidiaries business or assets.


5.28           Brokers or Finders. Neither ESCT nor any of its Subsidiaries has
any contractual obligations with any third Party which has given rise, may give
rise to or will give rise to any obligation or Liability upon consummation of
the Merger and/or the Transactions.


5.29           No Illegal Payments.  None of ESCT, any of its Subsidiaries or,
to the Knowledge of ESCT, any Affiliate, officer, agent or employee thereof,
directly or indirectly, has, since inception, on behalf of or with respect to
ESCT or any of its Subsidiaries, (a) made any unlawful domestic or foreign
political contributions, (b) made any payment or provided services which were
not legal to make or provide or which ESCT, any of its Subsidiaries or any
Affiliate thereof or any such officer, employee or other Person should
reasonably have known were not legal for the payee or the recipient of such
services to receive, (c) received any payment or any services which were not
legal for the payor or the provider of such services to make or provide, (d) had
any material transactions or payments which are not recorded in its accounting
books and records, or (e) had any off-book bank or cash accounts or “slush
funds.”


5.30           Antitakeover Statutes.  ESCT has taken all action necessary to
exempt the Merger, this Agreement, the Voting Agreement, and the Transactions
from the “control share acquisition,” “fair price,” “moratorium” or other
anti-takeover provisions of the Florida Corporate Law, the Nevada Corporate Law,
and the Delaware Corporate Law, and no other “control share acquisition,” “fair
price,” “moratorium” or other anti-takeover Laws apply to this Agreement or any
of the Transactions.


 
 

--------------------------------------------------------------------------------

 
 
5.31           Compliance with Securities Laws.  Except to the extent as would
not have a Material Adverse Effect, individually or in the aggregate, on ESCT or
any of its Subsidiaries, the offering and issuance by ESCT and any of its
Subsidiaries of all securities to date were made and completed in compliance
with all applicable state, federal and, if applicable, foreign securities Laws.


5.32           Change in Control.  Except as may be set forth in Section 5.32 of
the ESCT Disclosure Schedule, ESCT is not a party to any Contract that contains
a “change in control,” “potential change in control” or similar provision.


5.33           Powers of Attorney.  To the Knowledge of ESCT, there are no
material outstanding powers of attorney executed on behalf of ESCT or any of its
Subsidiaries.


5.34           Material Disclosures.  No statement, representation or warranty
made by ESCT in this Agreement, or in any certificate, statement, list, schedule
or other document furnished or to be furnished to FIND in connection with the
Merger or the Transactions, contains, or when so furnished will contain, any
untrue statement of a material fact, or fails to state, or when so furnished
will fail to state, a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances in which they are or
will be made, not misleading.
 
ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF THE FIND PRINCIPAL STOCKHOLDERS


The FIND Principal Stockholders, respectively, represent and warrant to TRC and
ESCT that the statements contained in this Article VI are correct and complete
as of the date of this Agreement and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article VI).


6.1           Authority.  He has all legal right, power and capacity to execute
and deliver and to perform his obligations under this Agreement and the Voting
Agreement.


6.2           Execution; Enforceability.  He has duly and validly executed and
delivered this Agreement and the Voting Agreement, and, assuming the due
authorization, execution and delivery of this Agreement by ESCT, FIND, and
Merger-Sub, each of this Agreement and the Voting Agreement constitute legal,
valid and binding obligations, enforceable against him in accordance with their
respective terms, except as the enforceability thereof may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws affecting or relating to creditors’ rights generally, and (ii) the
availability of injunctive relief and other equitable remedies.


6.3           Title to FIND Common Stock and Securities.  He is the record and
Beneficial Owner of the shares of FIND Common Stock as of the date hereof and,
if applicable, other securities of FIND as specifically reflected in the Voting
Agreement, and immediately prior to the Effective Time, he will own such
securities free and clear of any Liens.
 
 
6.4           No Conflicts.  To the best of his Knowledge, the execution and
delivery by him of, and the performance by him of his obligations under, this
Agreement and/or the Voting Agreement do not and will not:


 
 

--------------------------------------------------------------------------------

 
 
(a)           subject to obtaining the consents, approvals and actions, making
the filings and providing the notices referred to in Section 6.5 below, if any,
conflict with or result in a violation or breach of any term or provision of any
Law or Order applicable to him or any of his assets and properties; or


(b)           (i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require him to obtain any consent, approval or action of, make any
filing with or give any notice to any Person as a result or under the terms of,
(iv) result in or give to any Person any right of termination, cancellation,
acceleration or modification in or with respect to, (v) result in or give to any
Person any additional rights or entitlement to increased, additional,
accelerated, or guaranteed payments under, or result in the creation or
imposition of any Lien upon, him or any of his assets and properties under, any
Contract to which he is a party or by which any of his assets and properties are
bound.


6.5           Governmental Approvals and Filings.  Except as may otherwise be
set forth in this Agreement, to the best of his Knowledge, no consent, approval
or action of, filing with or notice to, any Governmental Authority on Its part
is required in connection with the execution, delivery and performance of this
Agreement or the Voting Agreement.


6.6           Legal Proceedings.  To the best of his Knowledge, there are no
Proceedings pending or threatened against, relating to, or affecting either him
or any of his assets and properties which could reasonably be expected to result
in the issuance of an Order restraining, enjoining or otherwise prohibiting or
making illegal any of the Transactions or otherwise result in a material
diminution of the benefits contemplated by this Agreement to either ESCT or TRC.
 
ARTICLE VII
 
REPRESENTATIONS AND WARRANTIES OF FIND


Except as set forth in the Disclosure Schedule annexed hereto as Schedule C and
made a part hereof (the “FIND Disclosure Schedule”), which shall identify
exceptions by specific section references, FIND, inclusive of Merger-Sub, hereby
represents and warrants to each of ESCT and TRC that the statements contained in
this Article VII are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article VII):


7.1           Corporate Organization and Qualification.  FIND is a corporation,
and each Subsidiary of FIND is a corporation, in each case duly organized,
validly existing and in good standing under the Laws of the State of Nevada, and
Merger-Sub is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware.  Each of FIND and Merger-Sub
has the requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted. FIND and
each of its Subsidiaries (inclusive of Merger-Sub) is duly qualified or licensed
as a foreign corporation to do business, and is in good
 
 
 

--------------------------------------------------------------------------------

 
 
standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except for such failures to be so qualified or licensed
and in good standing as would not, individually or in the aggregate, have a
Material Adverse Effect on either or both of FIND and/or Merger-Sub. As of the
date hereof, a true and correct list of all find Subsidiaries, together with the
jurisdiction of organization of each SUCH find Subsidiary and the percentage of
the outstanding capital stock or other equity interests of each SUCH Subsidiary
owned by find and each other Subsidiary, is set forth in Section 7.1 of the FIND
Disclosure Schedule.  Except as specifically set forth in Section 7.1 of the
FIND Disclosure Schedule, FIND does not directly or indirectly own any equity or
similar interest in, or any interest convertible into or exchangeable or
exercisable for any equity or similar interest in, any corporation, partnership,
joint venture or other business association or entity.


7.2           Articles of Incorporation and Bylaws.  Exhibit B annexed hereto is
a complete and correct copy of FIND’s articles of incorporation, as amended to
date, and Exhibit C annexed hereto is a complete and correct copy of FIND’s
bylaws, as amended to date.  Exhibit F annexed hereto is a complete and correct
copy of Merger-Sub’s certificate of incorporation, as amended to date, and
Exhibit G annexed hereto is a complete and correct copy of the Merger-Sub’s
bylaws, as amended to date.  FIND has previously delivered or otherwise made
available to ESCT complete and correct copies of the articles/certificate of
incorporation and bylaws of each of ESCT’s Subsidiaries.  Neither FIND nor any
FIND Subsidiary (including Merger-Sub) is in violation of any provision of its
articles/certificate of incorporation or bylaws.


7.3           Books and Records.


(a)         The books of account, minute books, stock record books, and other
records of FIND and Merger-Sub, all of which have heretofore been furnished or
made available to ESCT, are complete and correct and have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls.  The minute books of FIND and its
Subsidiaries, including Merger-Sub, contain accurate and complete records of all
meetings held of, consents of, and corporate action taken by, the stockholders,
the boards of directors, and any committees of the boards of directors of each
of FIND and Merger-Sub, and no meeting of such stockholders, boards of directors
or committees has been held for which minutes have not been prepared and are not
contained in such minute books.


(b)         None of the records, systems, data or information of either FIND or
any of its Subsidiaries, including Merger-Sub, is recorded, stored, maintained,
operated or otherwise wholly or partly dependent on or held or accessible by any
means (including, but not limited to, an electronic, mechanical or photographic
process computerized or not) which are not under the exclusive ownership and
direct control of either FIND or Merger-Sub, as the case may be.


7.4           Capitalization.


(a)           As of the date of this Agreement, the authorized capital stock of
FIND consists of (i) one hundred twenty million (120,000,000) shares of FIND
Common Stock, and (ii) five million (5,000,000) shares of “blank check”
preferred stock, $.001 par value (“FIND Preferred Stock”).  As of the date of
this Agreement, one hundred and three million, six hundred thirty-five thousand
sixty (103,635,060) shares of FIND Common Stock were issued and
 
 
 

--------------------------------------------------------------------------------

 
 
outstanding, all of which were validly issued, fully paid and nonassessable and
not subject to preemptive rights, no shares of FIND Common Stock were held in
the treasury of FIND, no shares of FIND Common Stock were reserved for future
issuance pursuant to outstanding stock options or stock incentive rights granted
pursuant to any stock option plan, and no shares of FIND Preferred Stock were
issued or outstanding.  Except as contemplated by this Agreement and as set
forth in Section 7.4(a) of the FIND Disclosure Schedule, as of the date of this
Agreement, there are no options, warrants, or other rights, agreements,
arrangements or commitments of any character relating to the issued or unissued
capital stock of FIND obligating FIND to issue or sell any shares of capital
stock of, or other equity interests in, FIND or Merger-Sub.  There are no
outstanding contractual obligations of FIND to repurchase, redeem or otherwise
acquire any shares of FIND Common Stock, FIND Preferred Stock or any other
securities of FIND. The shares of FIND Common Stock to be issued pursuant to the
Merger will be duly authorized, validly issued, fully paid and nonassessable and
not subject to preemptive rights created by statute, FIND’s certificate of
incorporation or bylaws, or any agreement to which FIND is a party or by which
FIND is bound.


(b)           As of the date of this Agreement, the authorized capital stock of
Merger-Sub consists of (i) one billion (1,000,000,000) shares of Merger-Sub
Common stock, $.0001 par value, and (ii) ten million (10,000,000) shares of
“blank check” preferred stock, $.0001 par value (“Merger-Sub Preferred
Stock”).  As of the date of this Agreement, one (1) share of Merger-Sub Common
Stock has been issued and is outstanding, it having been validly issued to FIND,
and is fully paid and nonassessable, and not subject to any preemptive
rights.  As of the date of this Agreement, no shares of Merger-Sub Common Stock
are held in the treasury of Merger-Sub, no shares of Merger-Sub Common Stock
have been or are reserved for future issuance pursuant to outstanding stock
options or stock incentive rights granted pursuant to any stock option plan, and
no shares of Merger-Sub Preferred Stock were issued or outstanding.  Except as
contemplated by this Agreement, as of the date of this Agreement, there are no
options, warrants or other rights, agreements, arrangements or commitments of
any character relating to the issued or unissued capital stock of Merger-Sub
obligating Merger-Sub to issue or sell any shares of capital stock of, or other
equity interests in, Merger-Sub.  There are no outstanding contractual
obligations of Merger-Sub to repurchase, redeem or otherwise acquire any shares
of Merger-Sub Common Stock or Merger-Sub Preferred Stock.


(c)           Except as may be specified in Section 7.4(c) of the FIND
Disclosure Schedule, as of the date of this Agreement, of FIND’s outstanding
equity, convertible and/or equity-linked securities (including options and
warrants), only the FIND Common Stock provides the holders thereof with any
voting rights of any kind.


(d)           Except as may be specified in Section 7.4(c) of the FIND
Disclosure Schedule, as of the date of this Agreement, neither FIND nor any of
its Subsidiaries have outstanding any bonds, debentures, notes or other
obligations or debt securities, and also except as set forth in Section 7.4(c)
of the FIND Disclosure Schedule, no outstanding bonds, debentures, notes or
other obligations or debt securities carry with them any voting rights of any
kind.


7.5           Authority Relative To This Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(a)           Each of FIND and Merger-Sub has all necessary corporate power and
authority to execute and deliver this Agreement and all of the other agreements
with respect to the Transactions in relation to which it is contemplated as a
party under this Agreement and, with respect to the Merger, upon the approval of
this Agreement and the Merger by the FIND Stockholders as may be required under
applicable Law or otherwise in accordance with this Agreement, to perform its
obligations hereunder and to consummate the Transactions.  The execution and
delivery of this Agreement and all of the other agreements by FIND and
Merger-Sub and the consummation by FIND and Merger-Sub of the Transactions have
been duly and validly authorized by all necessary corporate action and no other
corporate proceedings on the part of FIND or Merger-Sub are necessary to
authorize this Agreement or to consummate the Transactions, other than, with
respect to the Merger, the approval of this Agreement and the Transactions by
the FIND Stockholders in accordance with applicable Law and the filing and
recordation of the Merger Certificate with the Secretary of States of each of
Nevada, Florida, and Delaware in accordance with this Agreement and applicable
Law.  This Agreement has been duly and validly executed and delivered by each of
FIND and Merger-Sub, and, assuming the due authorization, execution and delivery
of this Agreement by the FIND Principal Stockholder, and TRC, constitutes a
legal, valid and binding obligation of each of FIND and Merger-Sub, enforceable
against FIND and Merger-Sub in accordance with its terms, except as the
enforceability thereof may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting or relating to
creditors’ rights generally, and (ii) the availability of injunctive relief and
other equitable remedies.


(b)           At a meeting duly called and held in compliance with the Nevada
Corporate Law and the bylaws of FIND, or otherwise through unanimous written
consent if permitted pursuant thereto, the board of directors of FIND has duly
taken action (i) approving the Merger, based on a determination that the Merger
is fair to and in the best interests of the FIND Stockholders, and (ii)
approving this Agreement and the Transactions and recommending approval of this
Agreement and the Transactions by the FIND Stockholders.  As of the date hereof,
such action has not been rescinded and is in full force and effect.


(c)           At a meeting duly called and held in compliance with the Delaware
Corporate Law and the bylaws of Merger-Sub, or otherwise through unanimous
written consent if permitted pursuant thereto, the board of directors of
Merger-Sub has duly taken action (i) approving the Merger, based on a
determination that the Merger is fair to and in the best interests of
Merger-Sub’s sole stockholder, and (ii) approving this Agreement and the
Transactions and recommending approval of this Agreement and the Transactions by
the Merger-Sub sole stockholders.  As of the date hereof, such action has not
been rescinded and is in full force and effect.


7.6           No Conflict; Required Filings and Consents.


(a)           The execution and delivery of this Agreement and all of the other
agreements with respect to the Transactions in relation to which it is
contemplated as a party under this Agreement by FIND and Merger-Sub do not, and
the performance of this Agreement and all of the other agreements with respect
to the Transactions in relation to which it is contemplated as a party under
this Agreement by FIND and Merger-Sub will not(in each case, with or without the
giving of notice or lapse of time, or both), subject to (x) obtaining the
requisite approval of this Agreement and the Merger by the FIND Stockholders in
accordance with applicable Law or otherwise under this Agreement, and (y)
obtaining the consents, approvals, Authorizations and permits (the “Required
FIND Consents”) and making the filings described in Section 7.6(b) of this
Agreement and Section 7.6(b) of the FIND Disclosure
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule, (i) conflict with or violate the certificate of  incorporation or
bylaws of either FIND or Merger-Sub, (ii) conflict with or violate any Law
applicable to FIND or any of its Subsidiaries, including Merger-Sub, or by which
any property or asset of any of them is bound or affected, or (iii) except as
may be specified in Section 7.6(a)(iii) of the FIND Disclosure Schedule, result
in any breach of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien or other encumbrance on any property or asset of FIND or any
of its Subsidiaries, including Merger-Sub, or require the consent of any third
party pursuant to, any note, bond, mortgage, indenture, Contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which
FIND or any of its Subsidiaries, including Merger-Sub, is a party or by which
FIND or any of its Subsidiaries, including Merger-Sub, or any property or asset
of any of them is bound or affected, except for any such conflicts, violations,
breaches, defaults or other occurrences, which individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect on FIND or
any of its Subsidiaries, including Merger-Sub.


(b)           The execution and delivery of this Agreement and all of the other
agreements with respect to the Transactions in relation to which it is
contemplated as a party under this Agreement by FIND and Merger-Sub do not, and
the performance of this Agreement and all of the other agreements with respect
to the Transactions in relation to which it is contemplated as a party under
this Agreement by FIND and Merger-Sub will not, require any consent, approval,
Authorization or permit of, or filing with or notification to, any Governmental
Authority, domestic or foreign, except (i) as otherwise set forth in Articles I
and II of this Agreement, (ii) as may be specified in Section 7.6(b) of the FIND
Disclosure Schedule, and (iii) where failure to obtain any such consents,
approvals, Authorizations or permits, or to make such filings or notifications
would not have a Material Adverse Effect on FIND or Merger-Sub and would not
prevent or delay consummation of the Merger, or otherwise prevent FIND from
performing its obligations under this Agreement or any of the other agreements
with respect to the Transactions in relation to which it is contemplated as a
party under this Agreement.


7.7           Permits; Compliance.  Except as may be specified in Section 7.7 of
the FIND Disclosure Schedule, each of FIND and its Subsidiaries, including
Merger-Sub, is in possession of all franchises, grants, Authorizations,
licenses, permits, easements, variances, exceptions, consents, certificates,
approvals and orders of any Governmental Authority necessary for FIND or any
such Subsidiaries to own, lease and operate its properties or to carry on its
business as it is now being conducted, except for those which the failure to
possess would not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect on FIND (the “FIND Permits”) and, as of the date
hereof, no suspension or cancellation of any FIND Permits is pending or, to the
Knowledge of FIND, threatened, except such suspension or termination as would
not reasonably be expected to have a Material Adverse Effect on FIND (inclusive
of any Subsidiaries, including Merger-Sub).  Except as disclosed in Section 7.7
of the FIND Disclosure Schedule or as would not reasonably be expected to have a
Material Adverse Effect on FIND, neither FIND nor any of its Subsidiaries is in
conflict with, or in default or violation of, or, with the giving of notice or
the passage of time, would be in conflict with, or in default or violation of,
(a) any Law applicable to FIND or any of its Subsidiaries or by which any
property or asset of FIND or any of its Subsidiaries is bound or affected, or
(b) any FIND Permits.
 
 
 

--------------------------------------------------------------------------------

 
 
7.8           SEC Reports; Financial Statements.


(a)           FIND has made available to ESCT all forms, reports and documents
required to be filed by it with the SEC since March 15, 2000 through the date
hereof (collectively, the “FIND SEC Reports”).  The FIND SEC Reports (i) at the
time they were filed complied as to form in all material respects with the
applicable requirements of the Exchange Act, and (ii) did not at the time they
were filed (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such amendment or superceding filing) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.


(b)           The consolidated financial statements (including, in each case,
any related notes) contained in the FIND SEC Reports complied as to form in all
material respects with the applicable rules and regulations of the SEC with
respect thereto, were prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
to such financial statements or, in the case of unaudited statements, as
permitted by the SEC) and fairly presented the consolidated financial position
of FIND and its Subsidiaries as at the respective dates and the consolidated
results of its operations and cash flows for the periods indicated (subject, in
the case of the unaudited financial statements, to normal year-end recurring
adjustments).
 
(c)           Neither FIND nor any of its Subsidiaries, including Merger-Sub
have any Liabilities except (a) those which are adequately reflected or reserved
against as noted above in the financial statements included in the quarterly
report on SEC Form 10-Q for the period ended September 30, 2013 (the “Most
Recently Filed FIND SEC Report”), and (b) those which have been incurred in the
Ordinary Course of Business and consistent with past practice since the last
balance sheet date therein or which are not, individually or in the aggregate,
material in amount.


7.9           Notes and Accounts Receivable.  All notes and accounts receivables
of FIND reflected in the balance sheet that is made a part of the financial
statements included in the Most Recently Filed FIND SEC Report, and all of the
receivables which have arisen or been acquired by FIND since the date thereof
(collectively, the “FIND Receivables”), are bona fide trade receivable and have
arisen or were acquired in the Ordinary Course of Business of FIND and in a
manner consistent with their normal past credit practices.  Since the date of
the Most Recently Filed FIND SEC Report, neither FIND nor any of its
Subsidiaries, including Merger-Sub, has cancelled or agreed to cancel, in whole
or in part, any FIND Receivables except in the Ordinary Course of Business
consistent with demonstrated past practices.  All FIND Receivables are reflected
properly on the books and records of FIND, and, except as set forth on Section
7.9 of the FIND Disclosure Schedule, are current and collectible and not subject
to set-off or counterclaim, and will be collected in accordance with their terms
at their recorded amounts, subject only to reserve for bad debts or doubtful
accounts set forth on the Most Recently Filed FIND SEC Report as adjusted for
the passage of time through the Closing Date in accordance with the past custom
and practice of FIND.  For purposes of the foregoing, the FIND Receivables shall
be deemed to be “collected in accordance with their terms at their recorded
amounts” if they are collected in full within ninety (90) days of the date such
receivables are billed.


7.10           Undisclosed Liabilities.  Neither FIND nor any of its
Subsidiaries, including Merger-Sub, has any material Liability, except for (i)
Liabilities set forth in the Most Recently Filed FIND SEC Report (inclusive of
any notes thereto), and (ii) Liabilities which have arisen since the date of the
Most Recently Filed FIND SEC Report in the Ordinary Course of Business.


 
 

--------------------------------------------------------------------------------

 
 
7.11           Taxes.


(a)           Except as may be specified in Section 7.11(a) of the FIND
Disclosure Schedule, (i) each of FIND and its Subsidiaries has duly and timely
filed all Tax Returns required to have been filed by or with respect to FIND or
such Subsidiary, (ii) each such Tax Return correctly and completely reflects all
liability for Taxes and all other information required to be reported thereon,
(iii) all Taxes owed by FIND and each Subsidiary of FIND (whether or not shown
on any Tax Return) have been timely paid, and (iv) each of FIND and its
Subsidiaries has adequately provided for, in its books of account and related
records, all Liability for unpaid Taxes, being current Taxes not yet due and
payable.


(b)           Except as may be specified in Section 7.11(b) of the FIND
Disclosure Schedule, each of FIND and its Subsidiaries has withheld and timely
paid all Taxes required to have been withheld and paid by it and has complied
with all information reporting and backup withholding requirements, including
maintenance of required records with respect thereto.


(c)           Except as may be specified in Section 7.11(c) of the FIND
Disclosure Schedule, neither FIND nor any of its Subsidiaries (i) is the
beneficiary of any extension of time within which to file any Tax Return, nor
has FIND or any of its Subsidiaries made (or had made on its behalf) any
requests for such extensions, or (ii) has waived (or is subject to a waiver of)
any statute of limitations in respect of Taxes or has agreed to (or is subject
to) any extension of time with respect to a Tax assessment or deficiency.


(d)           Section 7.11(d) of the FIND Disclosure Schedule indicates those
Tax Returns that have been audited and those Tax Returns that currently are the
subject of audit.  Except as set forth in Section 7.11(d) of the FIND Disclosure
Schedule (i) there is no Proceeding now pending or threatened against or with
respect to FIND or any of its Subsidiaries in respect of any Tax or any
assessment or deficiency, and (ii) there are no liens for Taxes (other than
current Taxes not yet due and payable) upon the assets of FIND.


(e)           Section 7.11(e) of the FIND Disclosure Schedule lists, as of the
date of this Agreement, all jurisdictions in which FIND or any of its
Subsidiaries currently files Tax Returns.  No claim has been made by any Taxing
Authority in a jurisdiction where FIND or any of its Subsidiaries does not file
Tax Returns that any of them is or may be subject to taxation by that
jurisdiction or that any of them must file Tax Returns.


(f)           None of the assets or properties of FIND or any of its
Subsidiaries constitutes tax-exempt bond financed property or tax-exempt use
property within the meaning of Section 168 of the Code.  Neither FIND nor any of
its Subsidiaries is a party to any “safe harbor lease” within the meaning of
Section 168(f)(8) of the Code, as in effect prior to amendment by the Tax Equity
and Fiscal Responsibility Act of 1982, or to any “long-term contract” within the
meaning of Section 460 of the Code. Neither FIND nor any of its Subsidiaries has
ever been a United States real property holding corporation within the meaning
of Section 897(c)(2) of the Code.  FIND is not a “foreign person” within the
meaning of Section 1445 of the Code.


 
 

--------------------------------------------------------------------------------

 
 
(g)           Neither FIND nor any of its Subsidiaries has agreed to or is
required to make by reason of a change in accounting method or otherwise, or
could be required to make by reason of a proposed or threatened change in
accounting method or otherwise, any adjustment under Section 481(a) of the
Code.  Neither FIND nor any of its Subsidiaries has been the “distributing
corporation” (within the meaning of Section 355(c)(2) of the Code) with respect
to a transaction described in Section 355 of the Code within the 5-year period
ending as of the date of this Agreement.


(h)           No Subsidiary of FIND that is incorporated in a non-U.S.
jurisdiction has, or at any time has had, an investment in “United States
property” within the meaning of Section 956(c) of the Code.  No Subsidiary of
FIND is, or at any time has been, a passive foreign investment company within
the meaning of Section 1297 of the Code and neither FIND nor any of its
Subsidiaries is a shareholder, directly or indirectly, in a passive foreign
investment company.  No Subsidiary of FIND that is incorporated in a non-U.S.
jurisdiction is, or at any time has been, engaged in the conduct of a trade or
business within the United States, or treated as or considered to be so engaged.


(i)           Neither FIND nor any of its Subsidiaries (i) has ever been a party
to any Tax allocation or sharing agreement or Tax indemnification agreement,
(ii) has ever been a member of an affiliated, consolidated, condensed or unitary
group, or (iii) has any Liability for or obligation to pay Taxes of any other
Person under Treas. Reg. 1.1502-6 (or any similar provision of Tax Law), or as
transferee or successor, by Contract or otherwise.  Neither FIND nor any of its
Subsidiaries is a party to any joint venture, partnership, or other arrangement
that is treated as a partnership for federal income tax purposes.


(j)           Neither FIND nor any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Effective
Time as a result of any: (i) intercompany transactions or excess loss accounts
described in Treasury regulations under Section 1502 of the Code (or any similar
provision of state, local, or foreign Tax Law), (ii) installment sale or open
transaction disposition made on or prior to the Effective Time, or (iii) prepaid
amount received on or prior to the Effective Time.


(k)           FIND has not entered into any transaction that constitutes a
“reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b).


(l)           Section 7.11(l) of the FIND Disclosure Schedule lists each person
who FIND reasonably believes is, with respect to FIND or any Affiliate of FIND,
a “disqualified individual” within the meaning of Section 280G of the Code and
the Regulations thereunder.


(m)           Neither FIND nor, to the Knowledge of FIND, any of its Affiliates
has taken or agreed to take any action (other than actions contemplated by this
Agreement) that would reasonably be expected to prevent the Merger from
constituting a “reorganization” under Section 368(a) of the Code. FIND is not
aware of any agreement or plan to which FIND or any of its Affiliates is a party
or other circumstances relating to FIND or any of its Affiliates that could
reasonably be expected to prevent the Merger from so qualifying as a
“reorganization” under Section 368(a) of the Code.


 
 

--------------------------------------------------------------------------------

 
 
(n)           Except as may be specified in Section 7.11(n) of the FIND
Disclosure Schedule, the unpaid Taxes of FIND (i) did not, as of the date of the
Most Recent FIND SEC Report, exceed the reserve for Tax liability (rather than
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Most Recent FIND SEC Report,
and (ii) will not exceed that reserve as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of FIND
in filing its Tax Returns.  Since the date of the Most Recent FIND Balance
Sheet, FIND has not incurred any liability for Taxes arising from extraordinary
gains or losses, as that term is used in GAAP, outside the Ordinary Course of
Business consistent with past custom and practice.


7.12           Title to Personal Property.


(a)           Except as specifically set forth in Section 7.12(a) of the FIND
Disclosure Schedule, with respect to personal properties and assets purported to
be owned by FIND (inclusive of its Subsidiaries), including all properties and
assets reflected as owned on the Most Recent FIND SEC Report (other than
inventory sold and items of obsolete equipment disposed of in the Ordinary
Course of Business since the date thereof), FIND (inclusive of such
Subsidiaries) has good and valid title to all of such properties and assets,
free and clear of all Liens other than Permitted Liens.


(b)           Except as specifically set forth in Section 7.12(b) of the FIND
Disclosure Schedule, with respect to personal properties and assets that are
leased, FIND or one of its Subsidiaries has a valid leasehold interest in such
properties and assets and all such leases are in full force and effect and
constitute valid and binding obligations of the other party(ies) thereto.
Neither FIND nor any of its Subsidiaries nor any other party thereto is in
violation of any of the terms of any such lease.


7.13           Condition of Tangible Fixed Assets.  Except as specifically set
forth in Section 7.13 of the FIND Disclosure Schedule, all buildings, plants,
leasehold improvements, structures, facilities, equipment and other items of
tangible property and assets which are owned, leased or used by FIND are
structurally sound, free from material defects (patent and latent), have been
maintained in accordance with normal industry practice, are in good operating
condition and repair (subject to normal wear and tear given the use and age of
such assets), are usable in the regular and Ordinary Course of Business and
conform in all material respects to all Laws and Authorizations relating to
their construction, use and operation.


7.14           Inventory.  Except as may be specified in Section 7.14 of the
FIND Disclosure Schedule, the inventory of FIND and its Subsidiaries consists of
raw materials and supplies, manufactured and processed parts, work-in-process,
and finished goods, all of which is merchantable and fit for the purpose for
which it was procured or manufactured, and none of which is slow-moving,
obsolete, damaged, or defective, subject only to the reserve for inventory
writedown set forth on the face of the Most Recent FIND Balance Sheet (rather
than in any notes thereto) as adjusted for operations and transactions through
the Closing Date in accordance with the past custom and practice of FIND and its
Subsidiaries.


7.15           Product Warranty.  Except as may be specified in Section 7.15(a)
of the FIND Disclosure Schedule, substantially all of the products manufactured,
sold, leased, and delivered by FIND and its Subsidiaries have conformed in all
material respects with all applicable contractual commitments and all express
and implied warranties, and none of FIND and its Subsidiaries has any material
liability (whether known or unknown, whether asserted or
 
 
 

--------------------------------------------------------------------------------

 
 
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due) for
replacement or repair thereof or other damages in connection therewith, subject
only to the reserve for product warranty claims set forth in the Most Recent
FIND Balance Sheet (as distinct from any notes thereto) as adjusted for
operations and transactions through the Closing Date in accordance with the past
custom and practice of FIND and its Subsidiaries.  Substantially all of the
products manufactured, sold, leased, and delivered by FIND and its Subsidiaries
are subject to standard terms and conditions of sale or lease.  Section 7.15(b)
of the FIND Disclosure Schedule includes copies of the standard terms and
conditions of sale or lease for each of FIND and its Subsidiaries (containing
applicable guaranty, warranty, and indemnity provisions).


7.16           Product Liability.  Neither FIND nor any of its Subsidiaries has
any material liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due) arising
out of any injury to individuals or property as a result of the ownership,
possession, or use of any product manufactured, sold, leased, or delivered by
either FIND or any of its Subsidiaries.


7.17           Real Property.


(a)           Section 7.17(a) of the FIND Disclosure Schedule contains (i) a
list of all real property and interests in real property owned in fee by FIND or
any of its Subsidiaries (the “FIND-Owned Real Property”), and (ii) a list of all
real property and interests in real property leased by FIND (inclusive of any of
its Subsidiaries) (the “FIND-Leased Real Property”).


(b)           With respect to each parcel of FIND-Owned Real Property, and
except as may otherwise be set forth in Section 7.17(b) of the FIND Disclosure
Schedule, FIND or one of its Subsidiaries has good and marketable title in its
name to each such parcel of FIND-Owned Real Property free and clear of all
Liens, except (A) Permitted Liens and (B) zoning and building restrictions,
easements, covenants, rights-of-way and other similar restrictions of record,
none of which materially impairs the current or proposed use of such FIND-Owned
Real Property.  There are no outstanding options or rights of first refusal to
purchase such parcel of FIND-Owned Real Property, or any portion thereof or
interest therein.


(c)           Each lease with respect to FIND-Leased Real Property (each, a
“FIND Lease”) is in full force and effect.  Neither FIND nor any of its
Subsidiaries is in default under any such FIND Lease and, to FIND’s Knowledge,
no other party thereto is in default under any such FIND Lease.


7.18           Intellectual Property .  Except to the extent as would not have a
Material Adverse Effect, individually or in the aggregate, on FIND:


(a)           Section 7.18(a) of the FIND Disclosure Schedule lists (by name,
owner and, as applicable, registration number and jurisdiction of registration,
application, certification or filing) all Intellectual Property that is owned by
FIND and/or one or more of its Subsidiaries (whether exclusively, jointly with
another Person, or otherwise) (“FIND-Owned Intellectual Property”); provided,
however, that the FIND Disclosure Schedule does not include items of FIND-Owned
Intellectual Property which are both (i) economically and otherwise immaterial
to FIND and its Subsidiaries and (ii) not registered or the subject of an
application for registration.  Except as specifically set forth in the FIND
Disclosure Schedule, FIND or one of its Subsidiaries owns the entire right,
title and interest to all FIND-Owned Intellectual Property free and clear of all
Liens.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Section 7.18(b) of the FIND Disclosure Schedule lists all
licenses, sublicenses and other Contracts (“FIND In-Bound Licenses”) pursuant to
which a third party authorizes FIND or any of its Subsidiaries to use, practice
any rights under, or grant sublicenses with respect to, any Intellectual
Property owned by such third party, including the incorporation of any such
Intellectual Property into FIND’s or any of its Subsidiaries’ products and, with
respect to each FIND In-Bound License, whether FIND In-Bound License is
exclusive or non-exclusive; provided, however, that the FIND Disclosure Schedule
is not required to list FIND In-Bound Licenses that consist solely of
“shrink-wrap” and similar commercially available end-user computer software
licenses.


(c)           Section 7.18(c) of the FIND Disclosure Schedule lists all
licenses, sublicenses and other Contracts (“FIND Out-Bound Licenses”) pursuant
to which FIND or any of its Subsidiaries authorizes a third party to use,
practice any rights under, or grant sublicenses with respect to, any FIND Owned
Intellectual Property or pursuant to which FIND or any of its Subsidiaries
grants rights to use or practice any rights under any Intellectual Property
owned by a third party and, with respect to each FIND Out-Bound License, whether
FIND Out-Bound License is exclusive or non-exclusive.


(d)           Except as may be specified in Section 7.18(d) of the FIND
Disclosure Schedule, each FIND In-Bound License and each FIND Out-Bound License
is in full force and effect and valid and enforceable in accordance with its
terms, and neither FIND nor any of its Subsidiaries has violated any provision
of, or committed or failed to perform any act which, with or without the giving
of notice or lapse of time, or both, would constitute a default in the
performance, observance or fulfillment of any obligation, covenant, condition or
other term contained in any FIND In-Bound License or FIND Out-Bound License, and
neither FIND nor any of its Subsidiaries has given or received notice to or from
any Person relating to any such alleged or potential default that has not been
cured.


(e)           Except as may be specified in Section 7.18(e) of the FIND
Disclosure Schedule, FIND and/or one or more of its Subsidiaries (i) exclusively
own the entire right, interest and title to all Intellectual Property that is
used in or necessary for the businesses of FIND and its Subsidiaries as they are
currently conducted free and clear of Liens (including the design, manufacture,
license and sale of all products currently under development or in production),
or (ii) otherwise rightfully use or otherwise enjoy such Intellectual Property
pursuant to the terms of a valid and enforceable FIND In-Bound License that is
listed in the FIND Disclosure Schedule or that is a “shrink-wrap” or similar
commercially available end-user computer software license.  FIND-Owned
Intellectual Property, together with FIND’s and its Subsidiaries’ rights under
FIND In-Bound Licenses listed in Section 7.18(b) of the FIND Disclosure Schedule
or that are “shrink-wrap” and similar commercially available end-user computer
software licenses (collectively, the “FIND Intellectual Property”), constitutes
all the Intellectual Property used in or necessary for the operation of FIND’s
(inclusive of its Subsidiaries’) businesses as they are currently conducted.


 
 

--------------------------------------------------------------------------------

 
 
(f)           Except as may be specified in Section 7.18(f) of the FIND
Disclosure Schedule, (i) all registration, maintenance and renewal fees related
to Patents, Marks, Copyrights and any other certifications, filings or
registrations that are owned by FIND or any of its Subsidiaries (collectively,
“FIND Registered Intellectual Property”) that are currently due have been paid
and all documents and certificates related to such FIND Registered Intellectual
Property have been filed with the relevant Governmental Authority or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such FIND Registered Intellectual Property, (ii)
all FIND Registered Intellectual Property is in good standing, held in
compliance with all applicable legal requirements and enforceable by FIND
(inclusive of any one or more of its Subsidiaries), and (iii)  all Patents that
have been issued to FIND (inclusive of any of its Subsidiaries) are valid.


(g)           Except as may be specified in Section 7.18(g) of the FIND
Disclosure Schedule, FIND is not aware of any challenges (or any basis therefor)
with respect to the validity or enforceability of any FIND Intellectual
Property.  FIND (inclusive of its Subsidiaries) has not taken any action or
failed to take any action that would reasonably be expected to result in the
abandonment, cancellation, forfeiture, relinquishment, invalidation, waiver, or
unenforceability of any FIND Intellectual Property.  Section 7.18(g) of the FIND
Disclosure Schedule lists all previously held FIND Registered Intellectual
Property that FIND or any of its Subsidiaries has abandoned, cancelled,
forfeited or relinquished during the twelve (12) months preceding the date of
this Agreement.


(h)           Except as may be specified in Section 7.18(h) of the FIND
Disclosure Schedule, or as would not have a Material Adverse Effect on FIND in
the event of any related claim, (i) none of the products or services currently
or formerly developed manufactured, sold, distributed, provided, shipped or
licensed, by FIND or any of its Subsidiaries, or which are currently under
development, has infringed or infringes upon, or otherwise unlawfully used or
uses, the Intellectual Property Rights of any third party, (ii) neither FIND nor
any of its Subsidiaries, by conducting its business as currently conducted, has
infringed or is infringing upon, or otherwise unlawfully used or uses, any
Intellectual Property Rights of a third party, (iii) neither FIND nor any of its
Subsidiaries has received any communication alleging that FIND or any of its
Subsidiaries or any of their respective products, services, activities or
operations infringe upon or otherwise unlawfully use any Intellectual Property
Rights of a third party nor, to FIND’s Knowledge, is there any basis therefor,
(iv) no Action has been instituted, or, to FIND’s Knowledge, threatened,
relating to any Intellectual Property formerly or currently used by FIND or any
of its Subsidiaries and none of the FIND Intellectual Property is subject to any
outstanding Order, and (v) to FIND’s Knowledge, no Person has infringed or is
infringing upon any Intellectual Property Rights of FIND or any of its
Subsidiaries or has otherwise misappropriated or is otherwise misappropriating
any FIND Intellectual Property.


(i)           With respect to FIND’s or any of its Subsidiaries’ Proprietary
Information, the documentation relating thereto is current, accurate and
sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the special knowledge or memory of
others.  FIND and its Subsidiaries have taken commercially reasonable steps to
protect and preserve the confidentiality of all Proprietary Information owned by
FIND and its Subsidiaries that is not covered by an issued Patent.  Without
limiting the generality of the foregoing, the Proprietary Information of FIND
and its Subsidiaries (other than Proprietary Information that is covered by an
issued Patent) is not part of the public knowledge and has not been used or
divulged for the benefit of any Person other than FIND (inclusive of its
Subsidiaries).


 
 

--------------------------------------------------------------------------------

 
 
(j)           Except as specified in Section 7.18(j) of the FIND Disclosure
Schedule, (i) all current and former employees, consultants and contractors of
FIND and its Subsidiaries have executed and delivered, and are in compliance
with, enforceable agreements regarding the protection of Proprietary Information
and providing valid written assignments of all Intellectual Property conceived
or developed by such employees, consultants or contractors in connection with
their services for FIND (inclusive of its Subsidiaries), and (ii) no current or
former employee, consultant or contractor or any other Person has any right,
claim or interest to any of the FIND Intellectual Property.


(k)           No employee, consultant or contractor of FIND or any of its
Subsidiaries has been, is or will be, by performing services for FIND or such
Subsidiary, in violation of any term of any employment, invention disclosure or
assignment, confidentiality, noncompetition agreement or other restrictive
covenant or any Order as a result of such employee’s, consultant’s or
independent contractor’s employment by FIND or any of its Subsidiaries or any
services rendered by such employee, consultant or independent contractor.


(l)           The execution and delivery of this Agreement and all of the other
agreements with respect to the Transactions in relation to which it is
contemplated as a party under this Agreement by FIND does not, and the
consummation of the Merger (in each case, with or without the giving of notice
or lapse of time, or both) will not, directly or indirectly, result in the loss
or impairment of, or give rise to any right of any third party to terminate or
reprice or otherwise renegotiate any of FIND’s or any of its Subsidiaries’
rights to own any of its Intellectual Property or their respective rights under
any FIND Out-Bound License or FIND In-Bound License, nor require the consent of
any Governmental Authority or other third party in respect of any such
Intellectual Property.


(m)           Software.


(i)           The Software owned, or purported to be owned by FIND (inclusive of
any of its Subsidiaries) (collectively, the “FIND-Owned Software”), has been
either (A) developed by employees of FIND or one or more of its Subsidiaries
within the scope of their employment by FIND or such Subsidiary, (B) developed
by independent contractors who have assigned all of their right, title and
interest therein to FIND or one of its Subsidiaries pursuant to written
Contracts, or (C) otherwise acquired by FIND or one of its Subsidiaries from a
third party pursuant to a written Contract in which such third party assigns all
of its right, title and interest therein.  No FIND-Owned Software contains any
programming code, documentation or other materials or development environments
that embody Intellectual Property Rights of any Person other than FIND and its
Subsidiaries, other than such materials obtained by FIND and its Subsidiaries
from other Persons who make such materials generally available to all interested
Persons or end-users on standard commercial terms.


(ii)           Each of FIND’s and its Subsidiaries’ existing and currently
supported and marketed Software (including Software-embedded) products performs,
in all material respects, the functions described in any agreed specifications
or end-user documentation or other information provided to customers of FIND or
such Subsidiary on which such customers relied when licensing or otherwise
acquiring such products, subject only to routine bugs and errors that can be
corrected promptly by FIND or such Subsidiary in the course of providing
customer support without further liability to FIND or such Subsidiary, and all
of the code of such products has been developed in a manner that meets common
industry practice, including the use of regression test and release
procedures.  To FIND’s Knowledge, each of FIND’s and its Subsidiaries’ existing
and currently supported and marketed Software (including Software-embedded)
products is free of all viruses, worms, trojan horses and material known
Contaminants and does not contain any bugs, errors, or problems in each case
that would substantially disrupt its operation or have a substantial adverse
impact on the operation of the Software.


 
 

--------------------------------------------------------------------------------

 
 
(iii)           The FIND and its Subsidiaries have taken all actions customary
in the Software industry to document FIND-Owned Software and its operation, such
that the materials comprising FIND-Owned Software, including the source code and
documentation, have been written in a clear and professional manner so that they
may be understood, modified and maintained in an efficient manner by reasonably
competent programmers.


(iv)           Neither FIND nor any of its Subsidiaries has exported or
transmitted Software or other material in connection with FIND’s or such
Subsidiaries’ business to any country to which such export or transmission is
restricted by any applicable Law, without first having obtained all necessary
and appropriate Authorizations.


(v)           All FIND-Owned Software is free of any Disabling Code or
Contaminants that may, or may be used to, access, modify, delete, damage or
disable any Systems or that may result in damage thereto.  The FIND and its
Subsidiaries have taken reasonable steps and implemented reasonable procedures
to ensure that its and their internal computer systems used in connection with
FIND’s and its Subsidiaries’ business are free from Disabling Codes and
Contaminants.  The Software licensed by FIND is free of any Disabling Codes or
Contaminants that may, or may be used to, access, modify, delete, damage or
disable the Systems of FIND or its Subsidiaries or that might result in damage
thereto.  The FIND and its Subsidiaries have taken all reasonable steps to
safeguard their respective Systems and restrict unauthorized access thereto.


(vi)           No Public Software (x) forms part of any FIND Intellectual
Property, (y) was, or is, used in connection with the development of any
FIND-Owned Intellectual Property or any products or services developed or
provided by FIND or any of its Subsidiaries, or (z) was, or is, incorporated or
distributed, in whole or in part, in conjunction with any of the FIND
Intellectual Property.


7.19           Material Contracts


(a)           Section 7.19 of the FIND Disclosure Schedule contains a complete
and accurate list of each Contract or series of related Contracts to which FIND
or any of its Subsidiaries is a party or is subject, or by which any of their
respective assets are bound:


(i)           for the purchase of materials, supplies, goods, services,
equipment or other assets and that involves or would reasonably be expected to
involve (x) annual payments by FIND or any of its Subsidiaries of $50,000 or
more, or (y) aggregate payments by FIND or any of its Subsidiaries of $50,000 or
more;


(ii)           (x)           for the sale by FIND or any of its Subsidiaries of
materials, supplies, goods, services, equipment or other assets, and that
provides for (1) a specified annual minimum dollar sales amount by FIND or any
of its Subsidiaries of $50,000 or more, or (2) aggregate payments to FIND or any
of its Subsidiaries of $50,000 or more, or (y) pursuant to which FIND or any of
its Subsidiaries received payments of more than $50,000 in the year ended
December 31, 2012, or expects to receive payments of more than $50,000 in the
year ending December 31, 2013;


 
 

--------------------------------------------------------------------------------

 
 
(iii)           that continues over a period of more than ninety (90) days from
the date hereof and provides for payments to or by FIND or any of its
Subsidiaries exceeding $50,000, except for arrangements disclosed pursuant to
the preceding subparagraphs (i) and/or (ii) of this Subsection 7.19(a);


(iv)           that is an employment, consulting, termination or severance
Contract that involves or would reasonably be expected to involve the payment of
$50,000 or more by FIND or any of its Subsidiaries following the date hereof,
except for any such Contract that is terminable at-will by FIND or any of its
Subsidiaries without liability to FIND or any such Subsidiary;


(v)           that is a distribution, dealer, representative or sales agency
Contract, other than Contracts entered into in the Ordinary Course of Business
with distributors, representatives and sales agents that are cancelable without
penalty on not more than one hundred eighty (180) days’ notice and does not
deviate in any material respect from FIND’s standard form;


(vi)           that is (x) a FIND Lease, or (y) a Contract for the lease of
personal property, in each case which provides for payments to or by FIND or any
of its Subsidiaries in any one case of $50,000 or more annually or $50,000 or
more over the term of such FIND Lease or lease;


(vii)           which provides for the indemnification by FIND or any of its
Subsidiaries of any Person, the undertaking by FIND or any of its Subsidiaries
to be responsible for consequential damages, or the assumption by FIND or any of
its Subsidiaries of any Tax, environmental or other Liability;


(viii)           that is a note, debenture, bond, equipment trust, letter of
credit, loan or other Contract for Indebtedness or lending of money (other than
to employees for travel expenses in the Ordinary Course of Business) or Contract
for a line of credit or guarantee, pledge or undertaking of the Indebtedness of
any other Person;


(ix)           for any capital expenditure or leasehold improvement in any one
case in excess of $50,000 or any such Contracts in the aggregate greater than
$100,000;


(x)           that restricts or purports to restrict the right of FIND or any of
its Subsidiaries to engage in any line of business, acquire any property,
develop or distribute any product or provide any service (including geographic
restrictions) or to compete with any Person or granting any exclusive
distribution rights, in any market, field or territory;


(xi)           that is a partnership, joint venture, joint development or
similar Contract;


(xii)           that relates to the acquisition or disposition of any business
(whether by merger, sale of stock, sale of assets or otherwise);


(xiii)           that is a collective bargaining Contract or other Contract with
any labor organization, union or association; and


 
 

--------------------------------------------------------------------------------

 
 
(xiv)           that is a Contract or series of Contracts, the termination or
breach of which would reasonably be expected to have a Material Adverse Effect
on FIND and not previously disclosed pursuant to this Subsection 7.19(a).


(b)           Each Contract required to be listed in Schedule 7.19(a) of the
FIND Disclosure Schedule (collectively, the “FIND Material Contracts”) is in
full force and effect and valid and enforceable in accordance with its terms,
except to the extent a failure to be in full force and effect and valid or
enforceable in accordance with its terms would not have a Material Adverse
Effect on FIND.


(c)           Neither FIND nor any of its Subsidiaries is, and to FIND’s
Knowledge, no other party thereto is, in default in the performance, observance
or fulfillment of any obligation, covenant, condition or other term contained in
any FIND Material Contract, and neither FIND nor any of its Subsidiaries has
given or received notice to or from any Person relating to any such alleged or
potential default that has not been cured. No event has occurred which with or
without the giving of notice or lapse of time, or both, may conflict with or
result in a violation or breach of, or give any Person the right to exercise any
remedy under or accelerate the maturity or performance of, or cancel, terminate
or modify, any FIND Material Contract.


(d)           As of the date hereof, FIND has provided accurate and complete
copies to ESCT of each FIND Material Contract.


(e)           All Contracts other than FIND Material Contracts to which FIND or
any of its Subsidiaries is a party or is subject, or by which any of their
respective assets are bound (collectively, the “FIND Minor Contracts”), are in
all material respects valid and enforceable in accordance with their
terms.  Neither FIND nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained therein, and no event has occurred which with or without the giving of
notice or lapse of time, or both, would constitute a default thereunder by FIND
or any of its Subsidiaries, except in either case where any such default or
defaults could not reasonably be expected have, individually or in the
aggregate, a Material Adverse Effect on FIND taken as a whole.


7.20           Litigation.  Except as may be specified in Section 7.20 of the
FIND Disclosure Schedule, (i) there is no Proceeding pending or, to the
Knowledge of FIND, threatened against FIND or any if its Subsidiaries, including
Merger-Sub, which (x) individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect on FIND or Merger-Sub, or (y) seeks
to and is reasonably likely to significantly delay or prevent the consummation
of the Merger, (ii) there is no Proceeding against any current or, to FIND’s
Knowledge, former director or employee of FIND or any of its Subsidiaries with
respect to which FIND or any of its Subsidiaries has or is reasonably likely to
bear an indemnification obligation, and (iii) neither FIND or any of its
Subsidiaries, nor any property or asset of FIND or any of its Subsidiaries is in
violation of any Order having, individually or in the aggregate, a Material
Adverse Effect on FIND.


7.21           Employee Benefit Plans.


(a)           Section 7.21(a) of the FIND Disclosure Schedule sets forth a
complete and accurate list of all Benefit Plans sponsored, maintained or
contributed to by FIND, any of its Subsidiaries, or any FIND ERISA Affiliate, or
with respect to which FIND, any of its Subsidiaries, or any FIND ERISA Affiliate
otherwise has any present or future Liability (each, a “FIND Benefit Plan”).  A
current, accurate and complete copy of each FIND Benefit Plan has been provided
to FIND.  Neither FIND nor any of its Subsidiaries has any intent or commitment
to create any additional FIND Benefit Plan or amend any FIND Benefit Plan.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Each FIND Benefit Plan has been and is currently administered in
compliance in all material respects with its constituent documents and with all
reporting, disclosure and other requirements of ERISA and the Code applicable to
such FIND Benefit Plan.  Each FIND Benefit Plan that is an Employee Pension
Benefit Plan (as defined in Section 3(2) of ERISA) and which is intended to be
qualified under Section 401(a) of the Code (a “FIND Pension Plan”), has been
determined by the Internal Revenue Service to be so qualified and no condition
exists that would adversely affect any such determination.  No FIND Benefit Plan
is a “defined benefit plan” as defined in Section 3(35) of ERISA.


(c)           None of FIND, any Subsidiary of FIND, any FIND ERISA Affiliate or
any trustee or agent of any FIND Benefit Plan has been or is currently engaged
in any prohibited transactions as defined by Section 406 of ERISA or
Section 4975 of the Code for which an exemption is not applicable which could
subject FIND, any Subsidiary of FIND, any FIND ERISA Affiliate or any trustee or
agent of any FIND Benefit Plan to the tax or penalty imposed by Section 4975 of
the Code or Section 502 of ERISA.


(d)           There is no event or condition existing which could be deemed a
“reportable event” (within the meaning of Section 4043 of ERISA) with respect to
which the thirty (30)-day notice requirement has not been waived.  To FIND’s
Knowledge, no condition exists which could subject FIND or any of its
Subsidiaries to a penalty under Section 4071 of ERISA.


(e)           None of FIND, any Subsidiary of FIND, nor any FIND ERISA Affiliate
is, or has been, party to any “multi-employer plan,” as that term is defined in
Section 3(37) of ERISA.


(f)           True and correct copies of the most recent annual report on
Form 5500 and any attached schedules for each FIND Benefit Plan (if any such
report was required by applicable Law) and a true and correct copy of the most
recent determination letter issued by the Internal Revenue Service for each FIND
Pension Plan have been provided to FIND.


(g)           With respect to each FIND Benefit Plan, there are no Proceedings
(other than routine claims for benefits in the ordinary course) pending or, to
FIND’s Knowledge, threatened against any FIND Benefit Plan, FIND, any Subsidiary
of FIND, any FIND ERISA Affiliate or any trustee or agent of any FIND Benefit
Plan.


(h)           With respect to each FIND Benefit Plan to which FIND, any
Subsidiary of FIND or any FIND ERISA Affiliate is a party which constitutes a
group health plan subject to Section 4980B of the Code, each such FIND Benefit
Plan complies, and in each case has complied, in all material respects with all
applicable requirements of Section 4980B of the Code.


(i)            Full payment has been made of all amounts which FIND, any
Subsidiary of FIND or any FIND ERISA Affiliate was required to have paid as a
contribution to any FIND Benefit Plan as of the last day of the most recent
fiscal year of each of the Benefit Plans ended prior to the date of this
Agreement, and no FIND Benefit Plan has incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, as of the last day of the most recent fiscal year of each
such FIND Benefit Plan ended prior to the date of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(j)           Each FIND Benefit Plan is, and its administration is and has been
during the six-year period preceding the date of this Agreement, in all material
respects in compliance with, and none of FIND, any Subsidiary of FIND or any
FIND ERISA Affiliate has received any claim or notice that any such FIND Benefit
Plan is not in material compliance with, all applicable Laws and Orders and
prohibited transaction exemptions, including to the extent applicable, the
requirements of ERISA.


(k)           None of FIND, any Subsidiary of FIND and any FIND ERISA Affiliate
is in default in any material respect in performing any of its contractual
obligations under any FIND Benefit Plans or any related trust agreement or
insurance contract.


(l)           There are no material outstanding Liabilities of any FIND Benefit
Plan other than Liabilities for benefits to be paid to participants in any FIND
Benefit Plan and their beneficiaries in accordance with the terms of such FIND
Benefit Plan.


(m)           Subject to ERISA and the Code, each FIND Benefit Plan may be
amended, modified, terminated or otherwise discontinued by FIND, a Subsidiary of
FIND or a FIND ERISA Affiliate at any time without liability.


(n)           No FIND Benefit Plan other than a FIND Pension Plan, retiree
medical plan or severance plan provides benefits to any individual after
termination of employment.


(o)           The consummation of the Merger will not (either alone or in
conjunction with any other event) (i) entitle any current or former director,
employee, contractor or consultant of FIND or any of its Subsidiaries to
severance pay, unemployment compensation or any other payment, (ii) accelerate
the time of payment or vesting, or increase the amount of compensation due to
any such director, employee, contractor or consultant, or result in the payment
of any other benefits to any Person or the forgiveness of any Indebtedness of
any Person, (iii) result in any prohibited transaction described in Section 406
of ERISA or Section 4975 of the Code for which an exemption is not available, or
(iv) result in the payment or series of payments by FIND or any of its
Affiliates to any person of an “excess parachute payment”  within the meaning of
Section 280G of the Code.


(p)           With respect to each FIND Benefit Plan that is funded wholly or
partially through an insurance policy, all premiums required to have been paid
to date under the insurance policy have been paid, all premiums required to be
paid under the insurance policy through the Closing will have been paid on or
before the Closing and, as of the Closing, there will be no liability of FIND,
any Subsidiary of FIND or any FIND ERISA Affiliate under any insurance policy or
ancillary agreement with respect to such insurance policy in the nature of a
retroactive rate adjustment, loss sharing arrangement or other actual or
contingent liability arising wholly or partially out of events occurring prior
to the Closing.


 
 

--------------------------------------------------------------------------------

 
 
(q)           Each FIND Benefit Plan that constitutes a “welfare benefit plan,”
within the meaning of Section 3(1) of ERISA, and for which contributions are
claimed by FIND, any Subsidiary of FIND or any FIND ERISA Affiliate as
deductions under any provision of the Code, is in compliance in all material
respects with all applicable requirements pertaining to such deduction.  With
respect to any welfare benefit fund (within the meaning of Section 419 of the
Code) related to a welfare benefit plan, there is no disqualified benefit
(within the meaning of Section 4976(b) of the Code) that would result in the
imposition of a tax under Section 4976(a) of the Code.  All welfare benefit
funds intended to be exempt from tax under Section 501(a) of the Code have been
determined by the Internal Revenue Service to be so exempt and no event or
condition exists which would adversely affect any such determination.


(r)           Section 7.21(r) of the FIND Disclosure Schedule sets forth all
FIND Benefit Plans covering employees of FIND or any of its Subsidiaries outside
of the United States (the “FIND Foreign Plans”).  The FIND Foreign Plans have
been operated in accordance, and are in compliance, in all material respects
with their constituent documents and all applicable Laws.  There are no material
unfunded Liabilities under or in respect of any FIND Foreign Plans, and all
contributions or other payments required to be made to or in respect of FIND
Foreign Plans prior to the Closing Date have been made or will be made prior to
the Closing Date.


7.22           Labor and Employment Matters.


(a)           Neither FIND nor any of its Subsidiaries is a party or subject to
any labor union or collective bargaining Contract. There have not been since
FIND began operations and there are not pending or threatened any labor
disputes, work stoppages, requests for representation, pickets, work slow-downs
due to labor disagreements or any actions or arbitrations which involve the
labor or employment relations of FIND or any of its Subsidiaries.  There is no
unfair labor practice, charge or complaint pending, unresolved or, to FIND’s
Knowledge, threatened before the National Labor Relations Board. No event has
occurred or circumstance exist that may provide the basis of any work stoppage
or other labor dispute.


(b)           Each of FIND and its Subsidiaries has complied in all material
respects with each, and is not in violation in any material respect of any, Law
relating to anti-discrimination and equal employment opportunities and there
are, and have been, no material violations of any other Law respecting the
hiring, hours, wages, occupational safety and health, employment, promotion,
termination or benefits of any employee or other Person.  Each of FIND and its
Subsidiaries has filed all reports, information and notices required under any
Law respecting the hiring, hours, wages, occupational safety and health,
employment, promotion, termination or benefits of any employee or other Person,
and will timely file prior to Closing all such reports, information and notices
required by any Law to be given prior to Closing.


(c)           Each of FIND and its Subsidiaries has paid or properly accrued in
the Ordinary Course of Business all wages and compensation due to employees,
including all vacations or vacation pay, holidays or holiday pay, sick days or
sick pay, and bonuses.


(d)           Neither FIND nor any of its Subsidiaries is a party to any
Contract which restricts FIND or any of its Subsidiaries from relocating,
closing or terminating any of its operations or facilities or any portion
thereof.  Neither FIND nor any of its Subsidiaries have effectuated a “plant
closing” (as defined in the WARN Act) or (ii) a “mass lay-off” (as defined in
the WARN Act), in either case affecting any site of employment or facility of
FIND or any of its Subsidiaries, except in accordance with the WARN Act.  The
consummation of the Merger will not create Liability for any act by FIND or any
of its Subsidiaries on or prior to the Closing Date under the WARN Act or any
other Law respecting reductions in force or the impact on employees on plant
closings or sales of businesses.


 
 

--------------------------------------------------------------------------------

 
 
7.23             Environmental.


(a)           Each of FIND and its Subsidiaries has secured, and is in
compliance in all material respects with, all Environmental Permits required in
connection with its operations and the Real Property.  Each Environmental
Permit, together with the name of the Governmental Authority issuing such
Environmental Permit, is set forth in Section 7.23(a) of the FIND Disclosure
Schedule.  All such Environmental Permits are valid and in full force and effect
and none of such Environmental Permits will be terminated or impaired or become
terminable as a result of the Merger.  Each of FIND and its Subsidiaries has
been, and are currently, in compliance in all material respects with all
Environmental Laws. Neither FIND nor any of its Subsidiaries has received any
notice alleging that FIND or any of its Subsidiaries is not in such compliance
with Environmental Laws.


(b)           There are no past, pending or, to FIND’s Knowledge, threatened
Environmental Actions against or affecting FIND or any of its Subsidiaries, and
FIND is not aware of any facts or circumstances which could be expected to form
the basis for any Environmental Action against FIND or any of its Subsidiaries.


(c)           Neither FIND nor any of its Subsidiaries has entered into or
agreed to any Order, and neither FIND nor any of its Subsidiaries is subject to
any Order, relating to compliance with any Environmental Law or to investigation
or cleanup of a Hazardous Substance under any Environmental Law.


(d)           No Lien has been attached to, or asserted against, the assets,
property or rights of FIND or any of its Subsidiaries pursuant to any
Environmental Law, and, to FIND’s Knowledge, no such Lien has been
threatened.  There are no facts, circumstances or other conditions that could be
expected to give rise to any Liens on or affecting any Real Property.


(e)           There has been no treatment, storage, disposal or Release of any
Hazardous Substance at, from, into, on or under any Real Property or any other
property currently or formerly owned, operated or leased by FIND or any of its
Subsidiaries.  No Hazardous Substances are present in, on, about or migrating to
or from any Real Property that could be expected to give rise to an
Environmental Action against FIND or any of its Subsidiaries.


(f)           Neither FIND nor any of its Subsidiaries has received a CERCLA
104(e) information request nor has FIND or any of its Subsidiaries been named a
potentially responsible party for any National Priorities List site under CERCLA
or any site under analogous state Law.  Neither FIND nor any of its Subsidiaries
has received an analogous notice or request from any non-U.S. Governmental
Authority.


(g)           There are no aboveground tanks or underground storage tanks on,
under or about the Real Property.  Any aboveground or underground tanks
previously situated on the Real Property or any other property currently or
formerly owned, operated or leased by FIND or any of its Subsidiaries have been
removed in accordance with all Environmental Laws and no residual contamination,
if any, remains at such sites in excess of applicable standards.


 
 

--------------------------------------------------------------------------------

 
 
(h)           There are no PCBs leaking from any article, container or equipment
on, under or about the Real Property and there are no such articles, containers
or equipment containing PCBs.  There is no asbestos containing material or
lead-based paint containing materials in at, on, under or within the Real
Property.


(i)           Neither FIND nor any of its Subsidiaries has transported or
arranged for the treatment, storage, handling, disposal, or transportation of
any Hazardous Material to any off-site location which is an Environmental
Clean-up Site.


(j)           None of the Real Property is an Environmental Clean-up Site.


(k)           The FIND has provided to FIND true and complete copies of, or
access to, all written environmental assessment materials and reports that have
been prepared by or on behalf of FIND or any of its Subsidiaries.


7.24           Related Party Transactions.  There are no Contracts of any kind,
written or oral, entered into by FIND or any of its Subsidiaries with, or for
the benefit of, any officer, director or stockholder of FIND or, to the
Knowledge of FIND, any Affiliate of any of them, except in each case, for
(a) employment agreements, indemnification agreements fringe benefits and other
compensation paid to directors, officers and employees consistent with
previously established policies (including normal merit increases in such
compensation in the Ordinary Course of Business) and copies of which have been
provided to FIND and are listed in Section 7.24 of the FIND Disclosure Schedule,
(b) reimbursements of ordinary and necessary expenses incurred in connection
with their employment or service, (c) amounts paid pursuant to FIND Benefit
Plans of which copies have been provided to ESCT, (d) the occupancy of certain
of FIND’s facilities which do not provide for the payment of significant amounts
of rent, and (e) those loans made to FIND listed in, and the details of which
are specifically set forth in, Section 7.24 of the FIND Disclosure Schedule.  To
the Knowledge of FIND, none of such Persons has any material direct or indirect
ownership interest in any firm or corporation with which FIND or any of its
Subsidiaries has a business relationship, or with any firm or corporation that
competes with FIND or any of its Subsidiaries (other than ownership of
securities in a publicly-traded company representing less than one percent of
the outstanding stock of such company).  No officer or director of FIND or any
of its Subsidiaries or member of his or her immediate family or greater than 5%
stockholder of FIND or, to the Knowledge of FIND, any Affiliate of any of them
or any employee of FIND or any of its Subsidiaries is directly or indirectly
interested in any FIND Material Contract.


7.25           Insurance. Section 7.25 of the FIND Disclosure Schedule sets
forth the following information with respect to each material insurance policy
(including policies providing property, casualty, liability, and workers'
compensation coverage and bond and surety arrangements) with respect to which
any of FIND and its Subsidiaries is a party, a named insured, or otherwise the
beneficiary of coverage:


(i)           the name, address, and telephone number of the agent;


 
 

--------------------------------------------------------------------------------

 
 
(ii)           the name of the insurer, the name of the policyholder, and the
name of each covered insured;


(iii)           the policy number and the period of coverage;


(iv)           the scope (including an indication of whether the coverage is on
a claims made, occurrence, or other basis) and amount (including a description
of how deductibles and ceilings are calculated and operate) of coverage; and


(v)           a description of any retroactive premium adjustments or other
material loss-sharing arrangements.


With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect in all material respects; (B)
neither FIND, any of its Subsidiaries nor any other party to the policy is in
material breach or default (including with respect to the payment of premiums or
the giving of notices), and no event has occurred which, with notice or the
lapse of time, would constitute such a material breach or default, or permit
termination, modification, or acceleration, under the policy; and (C) no party
to the policy has repudiated any material provision thereof.  Section 7.25 of
the FIND Disclosure Schedule describes any material self-insurance arrangements
affecting FIND and/or any of its Subsidiaries.


7.26           Ownership of Merger-Sub; No Prior Activities.


(a)           Merger-Sub was formed solely for the purpose of engaging in the
transactions contemplated by this Agreement.


(b)           As of the date hereof and the Effective Time, except for
obligations or Liabilities incurred in connection with its incorporation or
organization and the Transactions, and except for this Agreement and any other
agreements or arrangements contemplated by this Agreement, Merger-Sub has not
and will not have incurred, directly or indirectly, through any Subsidiary or
Affiliate, any obligations or Liabilities or engaged in any business activities
of any type or kind whatsoever or entered into any agreements or arrangements
with any Person.


7.27           Absence of Certain Changes or Events.  Since September 30, 2013,
except as may be contemplated by, or disclosed pursuant to, this Agreement,
including Section 7.27 of the FIND Disclosure Schedule:


(a)           there has not been any event or events (whether or not covered by
insurance), individually or in the aggregate, which have had a Material Adverse
Effect on FIND or any of its Subsidiaries, including without limitation the
imposition of any security interests on any of the assets of FIND or any of its
Subsidiaries;


(b)           there have not been any amendments or other modifications to the
certificate of incorporation or bylaws of either FIND or any of its
Subsidiaries;


 
 

--------------------------------------------------------------------------------

 
 
(c)           there has not been any entry by FIND nor any of its Subsidiaries
into any commitment or transaction material to FIND or such Subsidiaries, except
in the Ordinary Course of Business and consistent with past practice, including
without limitation any (i) borrowings or the issuance of any guaranties, (ii)
any capital expenditures in excess of $50,000, or (iii) any grant of any
increase in the base compensation payable, or any loans, to any directors,
officers or employees;
 
 
(d)           there has not been, other than pursuant to the Plans, any increase
in or establishment of any bonus, insurance, severance, deferred compensation,
pension, retirement, profit sharing, stock option, stock purchase or other
employee benefit plan, except in the Ordinary Course of Business consistent with
past practice.
 
 
(e)           there have not been any material changes by FIND in its accounting
methods, principles or practices;


(f)           neither FIND nor any of its Subsidiaries has declared, set aside
or paid any dividend or other distribution (whether in cash, stock or property)
with respect to any of its securities;


(g)           neither FIND nor any of its Subsidiaries has split, combined or
reclassified any of its securities, or issued, or authorized for issuance, any
securities;


(h)           there has not been any material damage, destruction or loss with
respect to the property and assets of FIND or any of its Subsidiaries, whether
or not covered by insurance;


(i)           there has not been any revaluation of FIND’s or any of its
Subsidiaries’ assets, including writing down the value of inventory or writing
off notes or accounts receivable, other than in the Ordinary Course of Business
consistent with past practice; and


(j)           neither FIND nor any of its Subsidiaries has agreed, whether in
writing or otherwise, to do any of the foregoing.
 
 
7.28           Solvency. No Order has been made, petition presented, or
resolution passed for the winding up (or other process whereby the business is
terminated and the assets of the subject company are distributed among its
creditors and/or shareholders) of either FIND or any of its Subsidiaries.  There
are no cases or Proceedings of any kind pending under any applicable insolvency,
reorganization or similar Law in any jurisdiction concerning FIND or any of its
Subsidiaries, and no circumstances exist which, under applicable Law, would
justify any such cases or Proceedings.  No receiver or trustee has
been  appointed with respect to all or any portion of FIND or any of its
Subsidiaries business or assets.


7.29           Brokers or Finders. Neither FIND nor any of its Subsidiaries has
any contractual obligations with any third Party which has given rise, may give
rise to or will give rise to any obligation or Liability upon consummation of
the Merger and/or the Transactions.


7.30           No Illegal Payments.  None of FIND, any of its Subsidiaries or,
to the Knowledge of FIND, any Affiliate, officer, agent or employee thereof,
directly or indirectly, has, since inception, on behalf of or with respect to
FIND or any of its Subsidiaries, (a) made any unlawful domestic or foreign
political contributions, (b) made any payment or provided services which were
not legal to make or provide or which FIND, any of its Subsidiaries or any
Affiliate thereof or any such officer, employee or other Person should
reasonably have known were not legal for the payee or the recipient of such
services to receive, (c) received any payment or any services which were not
legal for the payor or the provider of such services to make or provide, (d) had
any material transactions or payments which are not recorded in its accounting
books and records, or (e) had any off-book bank or cash accounts or “slush
funds.”


 
 

--------------------------------------------------------------------------------

 
 
7.31           Antitakeover Statutes.  FIND has taken all action necessary to
exempt the Merger, this Agreement, the Voting Agreement, and the Transactions
from the “control share acquisition,” “fair price,” “moratorium” or other
anti-takeover provisions of the Florida Corporate Law, the Nevada Corporate Law,
and the Delaware Corporate Law, and no other “control share acquisition,” “fair
price,” “moratorium” or other anti-takeover Laws apply to this Agreement or any
of the Transactions.


7.32           Compliance with Securities Laws.  Except to the extent as would
not have a Material Adverse Effect, individually or in the aggregate, on FIND or
any of its Subsidiaries, the offering and issuance by FIND and any of its
Subsidiaries of all securities to date were made and completed in compliance
with all applicable state, federal and, if applicable, foreign securities Laws.


7.33           Change in Control.  Except as may be set forth in Section 7.33 of
the FIND Disclosure Schedule, FIND is not a party to any Contract that contains
a “change in control,” “potential change in control” or similar provision.


7.34           Powers of Attorney.  To the Knowledge of FIND, there are no
material outstanding powers of attorney executed on behalf of FIND or any of its
Subsidiaries.


7.35           Material Disclosures.  No statement, representation or warranty
made by FIND in this Agreement, or in any certificate, statement, list, schedule
or other document furnished or to be furnished to FIND in connection with the
Merger or the Transactions, contains, or when so furnished will contain, any
untrue statement of a material fact, or fails to state, or when so furnished
will fail to state, a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances in which they are or
will be made, not misleading.


ARTICLE VIII
 
COVENANTS RELATING TO CONDUCT OF BUSINESS PENDING THE MERGER


8.1           Conduct of Business by ESCT Pending the Merger.  Each of TRC and
ESCT covenant and agree that, between the date of this Agreement and the
Effective Time, except as set forth in Section 8.1 of the ESCT Disclosure
Schedule or as contemplated by any other provision of this Agreement, and unless
FIND shall otherwise agree in writing (which agreement shall not be unreasonably
withheld), (1) the business of ESCT and any of its Subsidiaries shall be
conducted only in, and ESCT and any such Subsidiaries shall not take any action
except in, the Ordinary Course of Business, (2) it shall use all reasonable
efforts to preserve substantially intact its business organization, to keep
available the services of the current officers, employees and consultants of
ESCT and any of its Subsidiaries and to preserve the current relationships of
ESCT and such Subsidiaries with customers, suppliers
 
 
 

--------------------------------------------------------------------------------

 
 
and other persons with which ESCT and any of its Subsidiaries has significant
business relations, (3) it shall comply with all applicable Laws, (4) it shall
prepare and timely file all foreign, Federal, state and local Tax Returns as
required by applicable Law, and make timely payment of all applicable Taxes when
due, (5) it shall use reasonable efforts to obtain, prior to the Closing Date,
all Required ESCT Consents, (6) it shall take all actions to be in substantial
compliance with all ESCT Permits, (7) it shall make full and timely payment of
all amounts required to be contributed under the terms of each Plan and
applicable Law or required to be paid as expenses under any such Plan, and (8)
it will not, and will not permit any Subsidiary to:


(a)           amend or otherwise change its articles of incorporation or bylaws;


(b)           issue, sell, pledge, dispose of, grant, encumber, or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of, (i) any shares of
capital stock of ESCT or any Subsidiary of any class, or any options, warrants,
convertible securities or other rights of any kind to acquire any shares of such
capital stock, or any other ownership interest (including, without limitation,
any phantom interest), of ESCT except for shares of ESCT Common Stock, if any,
issuable under agreements currently in effect on the date hereof and described
in Section 5.4(a) of the ESCT Disclosure Schedule, shares of capital stock
issuable pursuant to any ESCT Benefit Plans currently in effect as of the date
hereof and described in Section 5.21(a) of the ESCT Disclosure Schedule, or up
to an additional four hundred forty thousand (440,000) shares of ESCT Common
Stock, or securities exchangeable for or convertible into such number of shares
of ESCT Common Stock, issuable pre-Closing in exchange for cash reasonably
required by ESCT for working capital requirements and effected at a pre-money
valuation for ESCT of no less the two million dollars ($2,000,000), or (ii) any
of ESCT’s or any of its Subsidiaries’ assets, except for sales in the Ordinary
Course of Business and in a manner consistent with past practice;


(c)           declare, set aside, make or pay any dividend or other
distribution, payable in cash, stock, property or otherwise, with respect to any
of its capital stock;


(d)           reclassify, combine, split, divide or redeem, purchase or
otherwise acquire, directly or indirectly, any of its capital stock;


(e)           (i)  acquire (including, without limitation, by merger,
consolidation, or acquisition of stock or assets) any interest in any Person or
any division thereof or any assets, other than the acquisition of assets in the
Ordinary Course of Business consistent with past practice; (ii) merge with any
Person (other than Merger-Sub), (iii) incur any indebtedness for borrowed money
or issue any debt securities or assume, guarantee or endorse, or otherwise as an
accommodation become responsible for, the obligations of any Person, or make any
loans or advances; (iv) enter into any Contract material to the business,
results of operations or financial condition of ESCT other than in the Ordinary
Course of Business, consistent with past practice; (v) authorize any capital
expenditure, other than capital expenditures set forth in Section 5.19(a)(ix) of
the ESCT Disclosure Schedule; or (vi) enter into or amend any Contract with
respect to any matter set forth in this subsection (e);


(f)            (i) increase the compensation payable or to become payable to any
director, officer or other employee, or grant any bonus, to, or grant any
severance or termination pay to, or enter into any employment or severance
agreement with any director, officer or other employee of ESCT or any Subsidiary
or enter into or amend any collective bargaining agreement, or (ii) establish,
adopt, enter into or amend any bonus, profit sharing, thrift, compensation,
stock option, restricted stock, pension, retirement, deferred compensation or
other plan, trust or fund for the benefit of any director, officer or class of
employees;


 
 

--------------------------------------------------------------------------------

 
 
(g)           settle or compromise any pending or threatened litigation which is
material or which relates to the Transactions;


(h)           grant or convey to any Person any rights, including, but not
limited to, by way of sale, license or sub-license, in any of the ESCT
Intellectual Property;


(i)           make any Tax election, change its method of Tax accounting or
settle any claim relating to Taxes;


(j)           make any change in any of ESCT’s or any of its Subsidiaries
accounting methods or in the manner of keeping each of their respective books
and records or any change in any of their respective current practices with
respect to inventory, sales, receivables, payables or accrued expenses;


(k)           file or cause to be filed any registration statements under the
Securities Act or Exchange Act relating to any of its capital stock or other
securities;


(l)           take any action or omit to do any act within its reasonable
control which action or omission is reasonably likely to result in any of the
conditions to the Merger not being satisfied, except as may be required by
applicable Law;


(m)           take or omit to take any action that would result in its
representations and warranties hereunder being rendered untrue in any material
respect; or


(n)           agree to do any of the foregoing.


8.2           Conduct of Business by FIND and Merger-Sub Pending the
Merger.  FIND, inclusive of Merger-Sub, covenants and agrees that, between the
date of this Agreement and the Effective Time, except as set forth in Section
8.2 of the FIND Disclosure Schedule or as contemplated by any other provision of
this Agreement, and unless ESCT shall otherwise agree in writing (which
agreement shall not be unreasonably withheld), (1) the business of FIND and any
of its Subsidiaries shall be conducted only in, and FIND and any such
Subsidiaries shall not take any action except in, the Ordinary Course of
Business, (2) it shall use all reasonable efforts to preserve substantially
intact its business organization, to keep available the services of the current
officers, employees and consultants of FIND and any of its Subsidiaries and to
preserve the current relationships of FIND and such Subsidiaries with customers,
suppliers and other persons with which FIND and any of its Subsidiaries has
significant business relations, (3) it shall comply with all applicable Laws,
(4) it shall prepare and timely file all foreign, Federal, state and local Tax
Returns as required by applicable Law, and make timely payment of all applicable
Taxes when due, (5) it shall use reasonable efforts to obtain, prior to the
Closing Date, all Required FIND Consents, (6) it shall take all actions to be in
substantial compliance with all FIND Permits, (7) it shall make full and timely
payment of all amounts required to be contributed under the terms of each Plan
and applicable Law or required to be paid as expenses under any such Plan, and
(8) it will not, and will not permit any Subsidiary to:


 
 

--------------------------------------------------------------------------------

 
 
(a)           amend or otherwise change its articles of incorporation or bylaws;


(b)           issue, sell, pledge, dispose of, grant, encumber, or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of, (i) any shares of
capital stock of FIND or any Subsidiary of any class, or any options, warrants,
convertible securities or other rights of any kind to acquire any shares of such
capital stock, or any other ownership interest (including, without limitation,
any phantom interest), of FIND, exclusive of any shares of FIND Common Stock, if
any, issuable under agreements currently in effect on the date hereof and
described in Section 7.4(a) of the FIND Disclosure Schedule, shares of capital
stock issuable pursuant to any FIND Benefit Plans currently in effect as of the
date hereof and described in Section 7.21(a) of the FIND Disclosure Schedule, or
any other shares of FIND Common Stock, or securities exchangeable for or
convertible into shares of FIND Common Stock, issuable pre-Closing in exchange
for cash reasonably required by FIND for working capital requirements, or (ii)
any of FIND’s or its Subsidiaries’ assets, except for sales in the Ordinary
Course of Business and in a manner consistent with past practice;


(c)           declare, set aside, make or pay any dividend or other
distribution, payable in cash, stock, property or otherwise, with respect to any
of its capital stock;


(d)           reclassify, combine, split, divide or redeem, purchase or
otherwise acquire, directly or indirectly, any of its capital stock;


(e)           (i)  acquire (including, without limitation, by merger,
consolidation, or acquisition of stock or assets) any interest in any Person or
any division thereof or any assets, other than the acquisition of assets in the
Ordinary Course of Business consistent with past practice; (ii) merge with any
Person (other than Merger-Sub), (iii) incur any indebtedness for borrowed money
or issue any debt securities or assume, guarantee or endorse, or otherwise as an
accommodation become responsible for, the obligations of any Person, or make any
loans or advances, except in such amounts as may be reasonably required for
pre-Closing working capital purposes; (iv) enter into any Contract material to
the business, results of operations or financial condition of FIND other than in
the Ordinary Course of Business, consistent with past practice; (v) authorize
any capital expenditure other than capital expenditures set forth in Section
7.19(a)(ix) of the FIND Disclosure Schedule; or (vi) enter into or amend any
Contract with respect to any matter set forth in this subsection (e);


(f)            (i) increase the compensation payable or to become payable to any
director, officer or other employee, or grant any bonus, to, or grant any
severance or termination pay to, or enter into any employment or severance
agreement with any director, officer or other employee of FIND or any Subsidiary
or enter into or amend any collective bargaining agreement, or (ii) establish,
adopt, enter into or amend any bonus, profit sharing, thrift, compensation,
stock option, restricted stock, pension, retirement, deferred compensation or
other plan, trust or fund for the benefit of any director, officer or class of
employees;


(g)           settle or compromise any pending or threatened litigation which is
material or which relates to the Transactions;


(h)           grant or convey to any Person any rights, including, but not
limited to, by way of sale, license or sub-license, in any of the FIND
Intellectual Property;


 
 

--------------------------------------------------------------------------------

 
 
(i)           make any Tax election, change its method of Tax accounting or
settle any claim relating to Taxes;


(j)           make any change in any of FIND’s or any of its Subsidiaries
accounting methods or in the manner of keeping each of their respective books
and records or any change in any of their respective current practices with
respect to inventory, sales, receivables, payables or accrued expenses;


(k)           file or cause to be filed any registration statements under the
Securities Act or Exchange Act relating to any of its capital stock or other
securities;


(l)           take any action or omit to do any act within its reasonable
control which action or omission is reasonably likely to result in any of the
conditions to the Merger not being satisfied, except as may be required by
applicable Law;


(m)           take or omit to take any action that would result in its
representations and warranties hereunder being rendered untrue in any material
respect; or


(n)           agree to do any of the foregoing.


ARTICLE IX
 
CONDITIONS TO THE MERGER


9.1           Conditions to the Obligations of Each Party to Effect the
Merger.  In addition to the other conditions set forth in this Article IX, the
obligations of ESCT, FIND and Merger-Sub to consummate the Merger are subject to
the satisfaction on or prior to the Closing Date of the following conditions:


(a)           all Authorizations and Orders of, declarations and filings with,
and notices to any Governmental Authority required to permit the consummation of
the Merger shall have been obtained or made and shall be in full force and
effect; and


 
 

--------------------------------------------------------------------------------

 
 
(b)           no temporary restraining order, preliminary or permanent
injunction or other Order prohibiting the consummation of the Merger shall be in
effect, and no Law shall have been enacted or shall be deemed applicable to the
Merger which makes the consummation of the Merger unlawful.


9.2           Conditions to the Obligations of FIND and Merger-Sub to Effect the
Merger.  The obligations of FIND and Merger-Sub to consummate the Merger are
subject to satisfaction (or waiver by FIND in its sole discretion) on or prior
to the Closing Date of the following conditions:


(a)           ESCT shall have complied with its obligation arising under Section
5.8 of this Agreement to supplement Section 5.8(a) of the ESCT Disclosure
Schedule and shall thereafter have delivered to FIND a complete set of the ESCT
Financial Statements, together with corresponding footnotes, fully audited by a
PCAOB-registered public accounting/auditing firm and accompanied by a ‘clean’
audit opinion, with any discrepancies as between the ESCT Financial Statements,
on the one hand, and such audited financial statements, on the other, either in
any individual case or in the aggregate, being so insignificant as to be
immaterial;


(b)           An increase shall have been duly effected in the total number of
shares of FIND Common Stock authorized pursuant to its corporate charter in
accordance with the FIND Required Stockholder Authorizations;


(c)           ESCT shall have delivered to FIND a complete list of ESCT
Stockholders as of Closing;


(d)           FIND and Merger-Sub shall have delivered to Steven Malone the
Malone Employment Agreement, duly executed by each of FIND and Merger-Sub;


(e)           each of the representations, warranties and covenants of ESCT and
TRC set forth in this Agreement that is qualified by a Material Adverse Effect
on ESCT shall be true and correct at and as of the Closing Date as if made at
and as of the Closing Date and each of such representations and warranties that
is not so qualified shall be true and correct in all material respects at and as
of the Closing Date as if made at and as of the Closing Date, except to the
extent that such representations and warranties refer specifically to an earlier
date, in which case such representations and warranties shall have been true and
correct as of such earlier date, or;


(f)           there shall not have occurred any event, occurrence or change that
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on ESCT except where any such event,
occurrence or change are the direct or indirect result of obligations arising
under or are otherwise contemplated by any one or more provisions of this
Agreement;


(g)           ESCT shall have performed, or complied with, in all material
respects all obligations required to be performed or complied with by it under
this Agreement at or prior to the Closing Date, and ESCT shall have delivered to
FIND a certificate signed by Joseph Alvarez, its Chief Executive Officer, to
such effect;


(h)           TRC shall have performed, or complied with, in all material
respects all obligations required to be performed or complied with by it under
this Agreement at or prior to the Closing Date, and TRC shall have delivered to
FIND a certificate signed by Gary Smith, its Chief Executive Officer, to such
effect;


(i)           each of FIND and Merger-Sub shall have received from ESCT a
certificate signed by Joseph Alvarez, its Chief Executive Officer, certifying as
to the satisfaction of the conditions set forth in Sections 9.1 and 9.2 as of
the Closing Date; and


(j)           each of FIND and Merger-Sub shall have received from TRC a
certificate signed by Gary Smith, its Chief Executive Officer, certifying as to
the satisfaction of the conditions set forth in Sections 9.1 and 9.2 as of the
Closing Date; and


(k)           all actions to be taken by ESCT and TRC in connection with
consummation of the Transactions and all certificates, opinions, instruments,
and other documents required to effect the Transactions will be reasonably
satisfactory in form and substance to FIND.


 
 

--------------------------------------------------------------------------------

 
 
9.3           Conditions to the Obligations of ESCT to Effect the Merger.  The
obligation of ESCT to consummate the Merger is subject to satisfaction (or
waiver by ESCT in its sole discretion) on or prior to the Closing Date of the
following conditions:


(a)           ESCT shall have received resignations of each individual serving
as an officer of FIND immediately prior to the Effective Time from his/her
position(s) as an officer of FIND, effective, in each case, as of the Effective
Time;


(b)           FIND and Merger-Sub shall have delivered to Joseph Alvarez the
Alvarez Employment Agreement, duly executed by each of FIND and Merger-Sub;


(c)           each of the representations, warranties and covenants of FIND and
Merger-Sub set forth in this Agreement that is qualified by a Material Adverse
Effect on ESCT shall be true and correct at and as of the Closing Date as if
made at and as of the Closing Date and each of such representations and
warranties that is not so qualified shall be true and correct in all material
respects at and as of the Closing Date as if made at and as of the Closing Date,
except to the extent that such representations and warranties refer specifically
to an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date, or;


(d)           each of the representations and warranties of the FIND Principal
Stockholders set forth in this Agreement shall be true and correct in all
material respects at and as of the Closing Date as if made at and as of the
Closing Date, except to the extent that such representations and warranties
refer specifically to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date;
 
 
(e)           there shall not have occurred any event, occurrence or change that
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on FIND or Merger-Sub except where any such
event, occurrence or change are the direct or indirect result of obligations
arising under or are otherwise contemplated by any one or more provisions of
this Agreement;


(f)           each of FIND and Merger-Sub shall have performed, or complied
with, in all material respects all obligations required to be performed or
complied with by it under this Agreement at or prior to the Closing Date, and
FIND shall have delivered to ESCT a certificate signed by Steven Malone, its
Chief Executive Officer, to such effect;


(g)           ESCT shall have received a certificate from FIND signed by Steven
Malone, its Chief Executive Officer, certifying as to the satisfaction of the
conditions set forth in Sections 9.1 and 9.3 as of the Closing Date; and


(h)           all actions to be taken by FIND in connection with consummation of
the Transactions and all certificates, opinions, instruments, and other
documents required to effect the Transactions will be reasonably satisfactory in
form and substance to ESCT.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
CERTAIN POST-CLOSING MATTERS


10.1           Further Assurances.  Upon the terms and subject to the conditions
hereof, each of the Parties hereto shall execute such documents and other
instruments and take such further actions as may be reasonably required from
time to time to carry out the provisions hereof and consummate the Merger and
the other Transactions.


10.2           Post-Closing Current Report Filing on Form 8-K.  Within four (4)
Business Days of the Closing Date, the Surviving Corporation shall file with the
SEC a current report on Form 8-K regarding consummation of the Merger pursuant
to Items 4.01 5.01, 5.02, and/or 5.06 thereof (or such other form and/or items
as may then otherwise be appropriate) as applicable, and amend such report
thereafter as may be required by applicable Law.


10.3           Name Change / Delaware Reincorporation; Trading Symbol Change;
Reverse Stock-Split.  As soon as practicable following the Closing, and unless
otherwise determined by FIND following the Closing, the procedures associated
with the combined corporate objectives set forth in Section 2.3 of this
Agreement shall be completed (or initiated and completed if not yet initiated).
 
ARTICLE XI
 
TERMINATION, AMENDMENT AND WAIVER


11.1           Termination.  This Agreement may be terminated and the Merger and
the other Transactions may be abandoned at any time prior to the Effective Time,
notwithstanding any requisite approval of this Agreement and the Transactions,
as follows:


(a)           by mutual written consent duly authorized by the boards of
directors of each of FIND, Merger-Sub and ESCT;


(b)           by FIND:


(i)           to the extent that the Effective Time shall not have occurred on
or before December 31, 2014; provided, however, that the right to terminate this
Agreement under this Section 11.1(b) shall not be available to FIND if FIND’s
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the Effective Time to occur on or before such date;
or


(ii)           upon a material breach of any representation, warranty, covenant
or agreement on the part of ESCT set forth in this Agreement, or if any
representation or warranty of ESCT shall have become materially untrue, in
either case such that the conditions set forth in Section 9.2(a)-(f) would not
be satisfied (a “Terminating ESCT Breach”); provided, however, that (x) if such
Terminating ESCT Breach is curable by ESCT through the exercise of its best
efforts and for so long as ESCT continues to exercise such best efforts, and (y)
if such Terminating ESCT Breach is the direct or indirect result of obligations
arising under or are otherwise reasonably contemplated by any other provision of
this Agreement, FIND may not terminate this Agreement under this Section
11.1(b)(v); or
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           by ESCT:


(i)           to the extent that the Effective Time shall not have occurred on
or before December 31, 2014; provided, however, that the right to terminate this
Agreement under this Section 11.1(c) shall not be available to ESCT if ESCT’s
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the Effective Time to occur on or before such date;
or


(ii)           upon a material breach of any representation, warranty, covenant
or agreement on the part of FIND set forth in this Agreement, or if any
representation or warranty of FIND shall have become materially untrue, in
either case such that the conditions set forth in Section 9.3(a)-(j) would not
be satisfied (“Terminating FIND Breach”); provided, however, that, (x) if such
Terminating FIND Breach is curable by FIND through best efforts and for so long
as FIND continues to exercise such best efforts, or (y) if such Terminating FIND
Breach is the direct or indirect result of either the fulfillment of, or the
failure to fulfill, any obligations of any Party arising under or that are
otherwise reasonably contemplated by any other provision of this Agreement, ESCT
may not terminate this Agreement under this Section 11.1(c)(iii).


11.2           Amendment.  This Agreement may be amended by ESCT, FIND and
Merger-Sub by action taken by or on behalf of their respective boards of
directors at any time prior to the Effective Time;  provided, however, that any
such amendment is in writing signed by each of the Parties.


11.3           Waiver.  At any time prior to the Effective Time, any Party
hereto may (a) extend the time for the performance of any obligation or other
act of any other Party hereto, (b) waive any inaccuracy in the representations
and warranties contained herein or in any document delivered pursuant hereto,
and (c) waive compliance with any agreement or condition contained herein.  Any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed by the Party or Parties to be bound thereby.  No failure or delay
by any Party in exercising any right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  To the maximum extent permitted by Law, (i) no waiver that may be
given by a Party shall be applicable except in the specific instance for which
it was given, and (ii) no notice to or demand on one Party shall be deemed to be
a waiver of any obligation of such Party or the right of the Party giving such
notice or demand to take further action without notice or demand.
 
ARTICLE XII
 
GENERAL PROVISIONS


12.1           Survival of Claims; Indemnification.  Any claims for breaches of
any of the representations, warranties, covenants and/or other agreements under
this Agreement shall survive until the earlier to occur of one (1) year from the
Effective Time or December 31, 2014.  Irrespective of any termination arising
under either of Section11.1(b)(ii) or Section 11.1(c)(ii) of this Agreement, any
breaching Party/ies shall, as applicable, and jointly and severally, indemnify,
defend and hold harmless any non-breaching Party/ies for and against all
Damages, Liabilities or Orders or amounts that are incurred or paid in
settlement of or in connection with any claim or Proceeding arising out of any
such breach or other breaches under this Agreement, whether asserted or claimed
prior to, or at or after, the Effective Time, and whether or not the Effective
Time ever occurs.


 
 

--------------------------------------------------------------------------------

 
 
12.2           Notices.  Any notice, request, demand, waiver, consent, approval
or other communication which is required or permitted hereunder shall be in
writing and shall be deemed given: (a) on the date established by the sender as
having been delivered personally; (b) on the date delivered by FedEx, UPS, USPS,
or DHL as established by the sender as per courier receipt; (c) on the date sent
by email as a file attachment in .pdf format; or (d) on the fifth (5th) day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Any such communications, to be valid, must be
addressed as follows:


If to FIND, Merger-Sub, or any one or more of the FIND Principal Stockholders:


Findex.com, Inc.
18151 Lafayette Avenue
Elkhorn, NE 68022
  Att:  Steven Malone, President & CEO


Email: smalone@cox.net


with a copy to:


M.M. Membrado, PLLC
415 East 52nd Street, 8th Floor
New York, NY 10022
   Att:  Michael M. Membrado


Email: mmm@mmmembrado.com


If to ESCT:


EcoSmart Surface & Coating Technologies, Inc.
1313 South Killian Drive
Lake Park, FL 33403
  Att: Joseph Alvarez, Chief Executive Officer


Email:  info@therenewcorp.com


If to TRC:


The Renewable Corporation
1313 South Killian Drive
Lake Park, FL 33403
  Att: Gary Smith, Chief Executive Officer


Email:  info@therenewcorp.com


or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.


 
 

--------------------------------------------------------------------------------

 
 
12.3           Certain Definitions.  For purposes of this Agreement, the
following terms, in their capitalized forms, shall have the correspondingly
ascribed meanings:


“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled By, or is Under Common Control With, such specified Person.


“Applicable Rate” means the corporate base rate of interest publicly announced
from time to time by Citibank N.A. plus 2% per annum.


“Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Authority or pursuant
to any Law.


“Beneficial Owner” with respect to any shares means a Person who shall be deemed
to be the beneficial owner of such shares (i) which such Person or any of its
Affiliates or associates (as such term is defined in Rule 12b-2 promulgated
under the Exchange Act) beneficially owns, directly or indirectly, (ii) which
such Person or any of its Affiliates or associates has, directly or indirectly,
(A) the right to acquire (whether such right is exercisable immediately or
subject only to the passage of time), pursuant to any agreement, arrangement or
understanding or upon the exercise of consideration rights, exchange rights,
warrants or options, or otherwise, or (B) the right to vote pursuant to any
agreement, arrangement or understanding, (iii) which are beneficially owned,
directly or indirectly, by any other Persons with whom such Person or any of its
Affiliates or associates or any Person with whom such Person or any of its
Affiliates or associates has any agreement, arrangement or understanding for the
purpose of acquiring, holding, voting or disposing of any such shares, or (iv)
pursuant to Section 13(d) of the Exchange Act and any rules or regulations
promulgated thereunder.


“Benefit Plan” means any “employee benefit plan” as defined in 3(3) of ERISA,
including any (a) nonqualified deferred compensation or retirement plan or
arrangement which is an Employee Pension Benefit Plan (as defined in ERISA
Section 3(2)), (b) qualified defined contribution retirement plan or arrangement
which is an Employee Pension Benefit Plan, (c) qualified defined benefit
retirement plan or arrangement which is an Employee Pension Benefit Plan
(including any Multiemployer Plan (as defined in ERISA Section 3(37)),
(d) Employee Welfare Benefit Plan (as defined in ERISA Section 3(1)) or material
fringe benefit plan or program, or (e) stock purchase, stock option, severance
pay, employment, change-in-control, vacation pay, company awards, salary
continuation, sick leave, excess benefit, bonus or other incentive compensation,
life insurance, or other employee benefit plan, contract, program, policy or
other arrangement, whether or not subject to ERISA.


 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day other than Saturday, Sunday or other day
on which banks located in New York City are required or authorized by Law to
close.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. Section 9601 et seq.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.


“Contaminant” means, in relation to any Software, any virus or other
intentionally created, undocumented contaminant.


“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral, including any sales order and
purchase order.


“Control” (including the terms “Controlled By” and “Under Common Control  With”)
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by Contract or credit arrangement or otherwise.


“Copyrights” means registered and unregistered copyrights in both published and
unpublished works.


“Damages” means all Proceedings, demands, claims, assessments, losses, damages,
costs, expenses, Liabilities, obligations, injunctions, judgments, Orders,
decrees, rulings, awards, fines, sanctions, penalties, charges, Taxes and
amounts paid in settlement, including, without limitation, (i) interest on cash
disbursements in respect of any of the foregoing at the Applicable Rate,
compounded quarterly, from the date each such cash disbursement is made until
the Person incurring the same shall have been indemnified in respect thereof,
and (ii) reasonable costs, fees and expenses of attorneys, accountants and other
agents of the relevant Person.


“Disabling Codes” means, with respect to any Software, any disabling codes or
related instructions.


“Environment” means all air, surface water, groundwater, land, including land
surface or subsurface, including all fish, wildlife, biota and all other natural
resources.


“Environmental Action” means any Proceeding brought or threatened under any
Environmental Law or otherwise asserting the incurrence of Environmental
Liabilities.


“Environmental Clean-Up Site” means any location which is listed on the National
Priorities List, the Comprehensive Environmental Response, Compensation and
Liability Information System, or on any similar state or foreign list of sites
requiring investigation or cleanup, or which is the subject of any pending or
threatened Proceeding related to or arising from any alleged violation of any
Environmental Law, or at which there has been a threatened or actual Release of
a Hazardous Substance.


 
 

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all applicable Laws and Authorizations
issued, promulgated or entered into by any Governmental Authority relating to
the Environment, worker health and safety, preservation or reclamation of
natural resources, or to the management, handling, use, generation, treatment,
storage, transportation, disposal, manufacture, distribution, formulation,
packaging, labeling, Release or threatened Release of or exposure to Hazardous
Substances, whether now existing or subsequently amended or enacted, including
but not limited to: CERCLA; the Federal Water Pollution Control Act, 33 U.S.C.
Section 1251 et seq.; the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational
Safety and Health Act, 29 U.S.C. Section 651 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. Section 300(f) et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act 7 U.S.C. Section 136 et seq.; RCRA; the Toxic
Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. Section 2701 et seq.; and any similar or implementing state or
local Law, and any non-U.S. Laws and regulations of similar import, and all
amendments or regulations promulgated thereunder; and any common law doctrine,
including but not limited to, negligence, nuisance, trespass, personal injury,
or property damage related to or arising out of the presence, Release, or
exposure to Hazardous Substances.


“Environmental Liabilities” means, with respect to any party, Liabilities
arising out of (A) the ownership or operation of the business of such party or
any of its Subsidiaries, or (B) the ownership, operation or condition of the
Real Property or any other real property currently or formerly owned, operated
or leased by such party or any of its Subsidiaries, in each case to the extent
based upon or arising out of (i) Environmental Law, (ii) a failure to obtain,
maintain or comply with any Environmental Permit, (iii) a Release of any
Hazardous Substance, or (iv) the use, generation, storage, transportation,
treatment, sale or other off-site disposal of Hazardous Substances.


“Environmental Permit” means any Authorization under Environmental Law, and
includes any and all Orders issued or entered into by a Governmental Authority
under Environmental Law.


“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.


“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.


“FIND ERISA Affiliate” means any entity which is a member of a “controlled group
of corporations” with, under “common control” with or a member of an “affiliated
services group” with, FIND or any of its Subsidiaries, as defined in
Section 414(b), (c), (m) or (o) of the Code.


“FINRA” means the Financial Industry Regulatory Authority.


“GAAP” means U.S. Generally Accepted Accounting Principles.


“Governmental Authority” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Law.


 
 

--------------------------------------------------------------------------------

 
 
“Hazardous Substances” means all explosive or regulated radioactive materials or
substances, hazardous or toxic materials, wastes or chemicals, petroleum and
petroleum products (including crude oil or any fraction thereof), asbestos or
asbestos containing materials, and all other materials, chemicals or substances
which are regulated by, form the basis of liability or are defined as hazardous,
extremely hazardous, toxic or words of similar import, under any Environmental
Law, including materials listed in 49 C.F.R. Section 172.101 and materials
defined as hazardous pursuant to Section 101(14) of CERCLA.


“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
Liabilities arising in the Ordinary Course of Business, (d) any obligations as
lessee under capitalized leases, (e) any indebtedness created or arising under
any conditional sale or other title retention agreement with respect to acquired
property, (f) any obligations, contingent or otherwise, under acceptance credit,
letters of credit or similar facilities, and (g) any guaranty of any of the
foregoing.


“Intellectual Property” means: (i) Proprietary Information; (ii) trademarks and
service marks (whether or not registered), trade names, logos, trade dress and
other proprietary indicia and all goodwill associated therewith;
(iii) documentation, advertising copy, marketing materials, web-sites,
specifications, mask works, drawings, graphics, databases, recordings and other
works of authorship, whether or not protected by Copyright; (iv) Software; and
(v) Intellectual Property Rights, including all Patents, Copyrights, Marks,
trade secret rights, mask works, moral rights or other literary property or
authors rights, and all applications, registrations, issuances, divisions,
continuations, renewals, reissuances and extensions of the foregoing.


“Intellectual Property Rights” means all forms of legal rights and protections
that may be obtained for, or may pertain to, any Intellectual Property in any
country of the world.


“Knowledge” of a given Person (or any similar phrase) means, with respect to any
fact or matter, the actual knowledge of any individual, or in the case of any
Person other than an individual, the actual knowledge of any one or more
directors, executive officers, or employees of such Person (inclusive of its
Subsidiaries) or such knowledge that any such individual, or any director,
executive officer or employee of a Person could be reasonably expected to
discover after due investigation concerning the existence of the fact or matter
in question.


“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Authority.


“Liability” or “Liabilities” means any liability, Indebtedness or obligation of
any kind, whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, whether secured or unsecured, whether joint or several, whether
due or to become due, whether vested or unvested, including any liability for
Taxes.


 
 

--------------------------------------------------------------------------------

 
 
“Liens” means any liens, claims, charges, security interests, mortgages,
pledges, easements, conditional sale or other title retention agreements,
defects in title, covenants or other restrictions of any kind, including, any
restrictions on the use, voting, transfer or other attributes of ownership.


“Marks” means trademarks, service marks and other proprietary indicia (whether
or not registered).


“Material Adverse Effect” means, with respect to any Person, any state of facts,
development, event, circumstance, condition, occurrence, or effect that,
individually or taken collectively with all other preceding facts, developments,
events, circumstances, conditions, occurrences or effects (a) is materially
adverse to the condition (financial or otherwise), business, operations or
results of operations of such Person, (b) impairs the ability of such Person to
perform its obligations under this Agreement, or (c) shall or is reasonably
likely to delay or affect the consummation of the Transactions or any part
thereof.


“Order” means any award, injunction, judgment, decree, stay, order, ruling,
subpoena or verdict, or other decision entered, issued or rendered by any
Governmental Authority.


“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).


“OTCBB” means the Over-The-Counter Bulletin Board, owned and operated by NASDAQ.


“Patents” means letters patent, patent applications, provisional patents, design
patents, PCT filings, invention disclosures and other rights to inventions or
designs.


“PCAOB” means the Public Company Accounting Oversight Board.


“PCBs” means polychlorinated biphenyls.


“Permitted Liens” means, with respect to any party, (i) Liens for current real
or personal property taxes not yet due and payable and with respect to which
such party maintains adequate reserves, (ii) workers’, carriers’ and mechanics’
or other like Liens incurred in the Ordinary Course of Business with respect to
which payment is not due and that do not impair the conduct of such party’s or
any of its Subsidiaries’ business in any material respect or the present or
proposed use of the affected property and (iii) Liens that are immaterial in
character, amount, and extent and which do not detract from the value or
interfere with the present or proposed use of the properties they affect.


“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, Governmental Authority, a
person (including, without limitation, a “person” as defined in Section 13(d)(3)
of the Exchange Act), or any political subdivision, agency or instrumentality of
a Governmental Authority, or any other entity or body.


 
 

--------------------------------------------------------------------------------

 
 
“Proceeding” or “Proceedings” means any actions, suits, claims, hearings,
arbitrations, mediations, Proceedings (public or private) or governmental
investigations that have been brought by any governmental authority or any other
Person.


“Proprietary Information” means, collectively, inventions (whether or not
patentable), trade secrets, technical data, databases, customer lists, designs,
tools, methods, processes, technology, ideas, know-how, source code, product
road maps and other proprietary information and materials.


“Public Software” means any Software that contains, or is derived in any manner
(in whole or in part) from, any Software that is distributed as free Software,
open source Software or similar licensing or distribution models, including
Software licensed or distributed under any of the following licenses or
distribution models, or licenses or distribution models similar to any of the
following: (i) GNU’s General Public License or Lesser/Library GPL; (ii) Mozilla
Public License; (iii) Netscape Public License; (iv) Sun Community Source/
Industry Standard License; (v) BSD License; and (vi) Apache License.


“ESCT ERISA Affiliate” means any entity which is a member of a “controlled group
of corporations” with, under “common control” with or a member of an “affiliated
services group” with, ESCT or any of its Subsidiaries, as defined in
Section 414(b), (c), (m) or (o) of the Code.


“RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
Section 6901 et seq.


“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of Hazardous
Substances into the Environment.


“Securities Act” means the U.S. Securities Act of 1933, as amended.


“SEC” means the United States Securities and Exchange Commission.


“Software” means, collectively, computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, design documents, flow-charts, user manuals and
training materials relating thereto and any translations thereof.
 
“Subsidiary” or “Subsidiaries” means, with respect to any party, any Person, of
which (a) such party or any subsidiary of such party is a general partner
(excluding partnerships, the general partnership interests of which held by such
party or any Subsidiary of such party do not have a majority of the voting
interest in such partnership) or (b) at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions with respect to
such Person is directly or indirectly owned or controlled by such party and/or
by any one or more of its subsidiaries.


 
 

--------------------------------------------------------------------------------

 
 
“Systems” means, in relation to any Person, any of the hardware, software,
databases or embedded control systems thereof.


“Tax” or “Taxes” means any means any and all federal, state, local, or foreign
net or gross income, gross receipts, net proceeds, sales, use, ad valorem, value
added, franchise, bank shares, withholding, payroll, employment, excise,
property, deed, stamp, alternative or add-on minimum, environmental (including
taxes under Code §59A), profits, windfall profits, transaction, license, lease,
service, service use, occupation, severance, energy, unemployment, social
security, workers’ compensation, capital, premium, and other taxes, assessments,
customs, duties, fees, levies, or other governmental charges of any nature
whatever, whether disputed or not, together with any interest, penalties,
additions to tax, or additional amounts with respect thereto.


“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“Taxing Authority” means any Governmental Authority having jurisdiction with
respect to any Tax.


“Trading Day” means any day on which the NASDAQ Stock Market is open for
trading.


“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended.


“$” means United States dollars.


12.4           Index of Other Defined Terms.  In addition to those terms defined
above, the following terms, in their capitalized forms, shall have the
respective meanings given thereto in the sections indicated below:
 
Defined Term
Section
   
“Agreement”
Preamble
“Cancelable ESCT Common Share”
1.3(ix)
“Closing”
1.2.1
“Closing Date”
1.2.1
“Delaware Corporate Law”
Recitals
“Deliverable ESCT Internal Financial Statements”
5.8(a)
“Dissentable ESCT Shares”
2.1.3(b)
“Dissentable FIND Shares”
2.1.1(e)
“Dissenting ESCT Holder”
2.1.3(b)
“Dissenting FIND Holder”
2.1.1(e)
“Dissenting ESCT Shares”
2.1.3(b)
“Dissenting FIND Shares”
2.1.1(e)
“Effective Time”
1.2.2(ii)
“ESCT”
Preamble

 
 
 

--------------------------------------------------------------------------------

 
 
“ESCT Benefit Plan”
5.21(a)
“ESCT Common Stock”
1.3(ix)
“ESCT Common Stock Exchange Ratio”
1.3(ix)
“ESCT Common Stock Purchase Warrant”
1.3(xiii)
“ESCT Convertible Debenture”
1.3(xi)
“ESCT Disclosure Schedule”
Art. V Intro
“ESCT Financial Statements”
5.8(a)
“ESCT Foreign Plans”
5.21(r)
“ESCT In-Bound Licenses”
5.18(b)
“ESCT Intellectual Property”
5.18(e)
“ESCT Lease”
5.17(c)
“ESCT-Leased Real Property”
5.17(a)
“ESCT Material Contracts”
5.19(b)
“ESCT Minor Contracts”
5.19(e)
“ESCT Option Plan”
1.3(xv)
“ESCT Out-Bound Licenses”
5.18(c)
“ESCT-Owned Intellectual Property”
5.18(a)
“ESCT-Owned Real Property”
5.17(a)
“ESCT-Owned Software”
5.18(m)(i)
“ESCT Pension Plan”
5.21(b)
“ESCT Permits”
5.7
“ESCT Receivables”
5.9
“ESCT Registered Intellectual Property”
5.18(f)
“ESCT Replacement Option”
1.3(xv)
“ESCT Representatives”
2.3(a)
“ESCT Stockholders”
Recitals
“ESCT Stock Option”
1.3(xv)
“Exchange Agent”
3.1(a)
“Exchange Fund”
3.1(b)
“FIND”
Preamble
“FIND 14C Merger Information Statement ”
2.1.1(b)
“FIND Benefit Plan”
7.21(a)
“FIND Common Stock”
Recitals
“FIND Common Stock Exchange Ratio”
1.3(vii)
“FIND Common Stock Purchase Warrant”
1.3(xii)
“FIND Convertible Debenture”
1.3(x)
“FIND Disclosure Schedule”
Art. VII Intro
“FIND Foreign Plans”
7.21(r)
“FIND Information Statement”
2.1.1(a)
“FIND In-Bound Licenses”
7.18(b)
“FIND Information Statement”
2.2(a)
“FIND Intellectual Property”
7.18(e)
“FIND Lease”
7.17(c)
“FIND-Leased Real Property”
7.17(a)
“FIND Material Contracts”
7.19(b)
“FIND Minor Contracts”
7.19(e)

 
 
 

--------------------------------------------------------------------------------

 
 
“FIND Out-Bound Licenses”
7.18(c)
“FIND-Owned Intellectual Property”
7.18(a)
“FIND-Owned Real Property”
7.17(a)
“FIND-Owned Software”
7.18(m)(i)
“FIND Pension Plan”
7.21(b)
“FIND Permits”
7.7
“FIND Preferred Stock”
7.4(a)
“FIND Principal Stockholders”
Preamble
“FIND Receivables”
7.9
“FIND Registered Intellectual Property”
7.18(f)
“FIND Representatives”
2.3(a)
“FIND Required Stockholder Authorizations”
2.1.1(a)
“FIND SEC Reports”
7.8(a)
“FIND Stockholder Consent”
2.1.1(b)
“FIND Stockholders”
Recitals
“FIND Stock Option”
1.3(xiv)
“FIND Voting Agreement”
2.1.1(e)
“Florida Corporate Law”
Recitals
“Merger”
1.1(a)
“Merger Certificate”
1.1(a)
“Surviving Corporation”
1.1(a)
“Merger”
1.1(b)
“Merger Securities”
1.3(xv)
“Merger-Sub”
Preamble
“Merger-Sub Common Stock”
1.3(viii)
“Merger-Sub Preferred Stock”
7.4(b)
“Most Recently Filed FIND SEC Report”
7.8(c)
 “Nevada Corporate Law”
Recitals
“Party” / “Parties”
Preamble
“Preliminary ESCT Internal Financial Statements”
5.8(a)
“Preliminary ESCT Financial Statements”
5.8(a)
“Preliminary ESCT Most Recent Internal Financial Statements”
5.8(a)
“Required FIND Consents”
7.6(a)
“Required ESCT Consents”
5.6(a)
“Surviving Corporation”
1.1(b)
“Surviving Corporation Board”
1.3(iii)
“Surviving Corporation Bylaws”
1.3(ii)
“Surviving Corporation Certificate”
1.3(i)
“Surviving Corporation Common Stock”
1.3(vii)
“Terminating FIND Breach”
11.1(c)(iii)
“Terminating ESCT Breach”
11.1(b)(v)
“Transactions”
Recitals
“TRC”
Preamble

 
 
 

--------------------------------------------------------------------------------

 
 
12.5           Interpretation.


(a)           The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires.  Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.


(b)           The terms “hereof”, “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.


(c)           When a reference is made in this Agreement to an Article, Section,
paragraph, Exhibit or Schedule, such reference is to an Article, Section,
paragraph, Exhibit or Schedule to this Agreement unless otherwise specified.


(d)           The word “include”, “includes”, and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified.


(e)           Unless expressly stated to the contrary, a reference to any Party
to this Agreement or any other agreement or document shall include such Party’s
predecessors, successors and permitted assigns.


(f)           Reference to any Law means such Law as amended, modified,
codified, replaced or reenacted, and all rules and regulations promulgated
thereunder.


(g)           The Parties have participated jointly in the negotiation and
drafting of this Agreement.  Any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
Party by virtue of the authorship of this Agreement shall not apply to the
construction and interpretation hereof.


(h)           All accounting terms used and not defined herein shall have the
respective meanings given to them under GAAP.


12.6           Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any
Party.  Upon a determination that any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in a mutually acceptable manner in order that
the Transactions be consummated as originally contemplated to the fullest extent
possible.


12.7           Assignment; Binding Effect; Benefit.  Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the Parties hereto (whether by operation of Law or otherwise) without the
prior written consent of the other Parties. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective executors, heirs, personal representatives,
successors and assigns.  Notwithstanding anything contained in this Agreement to
the contrary, nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the Parties or their respective successors and
assigns any rights, remedies, obligations or Liabilities under or by reason of
this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
12.8           Independent Representation; Fees and Expenses.  Each of the
Parties to this Agreement have been independently represented by legal counsel
in connection with the preparation and negotiation of this Agreement, the
Merger, and the Transactions.  All fees and expenses incurred in connection with
the Merger and the Transactions, including without limitation this Agreement,
shall be paid by the Party incurring such fees or expenses, whether or not the
Merger is consummated.


12.9           Incorporation of Schedules.  The ESCT Disclosure Schedule and the
FIND Disclosure Schedule are hereby incorporated herein and made a part hereof
for all purposes as if fully set forth herein.


12.10           Specific Performance.  The Parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at Law or equity.


12.11           Governing Law.  This Agreement and the Exhibits and Schedules
hereto shall be governed by and interpreted and enforced in accordance with the
Laws of the State of Delaware, without giving effect to any choice of Law or
conflict of Laws rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.


12.12           Consent to Jurisdiction; Waiver of Jury Trial.  Each Party
irrevocably submits to the exclusive jurisdiction of (a) the United States
District Court for the District of Delaware, and (b)  the State of Delaware
Court of Chancery, for the purposes of any Proceeding arising out of this
Agreement or any of the Transactions.  Each Party agrees to commence any such
Proceeding either in the United States District Court for the District of
Delaware, or if such Proceeding may not be brought in such court for
jurisdictional reasons, then in the State of Delaware Court of Chancery and, as
may be necessary, the appellate courts thereto.  Each Party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such Party’s respective address set forth above shall be effective service of
process for any Proceeding brought within the State of Delaware with respect to
any matters to which it has submitted to jurisdiction in this Section 12.12 of
this Agreement.  Each Party irrevocably and unconditionally waives any objection
to the laying of venue of any Proceeding arising out of this Agreement or any of
the Transactions in  (i) the United States District Court for the District of
Delaware, or (ii) the State of Delaware Court of Chancery, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Proceeding brought in any such court has been brought
in an inconvenient forum.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.


12.13           Headings.  The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.


12.14           Counterparts.  This Agreement may be executed and delivered
(including by email file attachment in .pdf format) in one or more counterparts,
and by the different Parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.


12.15           Entire Agreement.  This Agreement, the ESCT Disclosure Schedule,
the FIND Disclosure Schedule and any documents identified herein and delivered
by the Parties in connection herewith constitute the entire agreement among the
Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings among the Parties with respect thereto, including
without limitation a certain letter of intent between FIND and TRC dated October
29, 2013.






[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement, or caused this
Agreement to be executed by the respective officers thereunto duly authorized,
in each case as of the date first written above.


                         FINDEX.COM, INC






                        By: _____________________________________
                        Name:                          Steven Malone
                        Title:                President & Chief Executive
Officer




                        ESCT ACQUISITION CORP.






                        By:  ____________________________________
                        Name:                          Steven Malone
                        Title:                President & Chief Executive
Officer




                        ECOSMART SURFACE & COATING
                        TECHNOLOGIES, INC.






                        By: _____________________________________
                        Name:                          Joseph Alvarez
                        Title:                Chief Executive Officer




                        THE RENEWABLE CORPORATION






                        By: _____________________________________
                        Name:                          Gary R. Smith
                        Title:                Chief Executive Officer






[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



 
 

--------------------------------------------------------------------------------

 

THE FIND PRINCIPAL STOCKHOLDERS






_________________________________________
                    STEVEN MALONE






_________________________________________
                    JOHN KUEHNE






_________________________________________
                    GORDON LANDIES






 
 
 

 











 
 

--------------------------------------------------------------------------------

 





EXHIBITS


Exhibit A  Form of Merger Certificate
Exhibit B Articles of Incorporation – FIND
Exhibit C Bylaws – FIND
Exhibit D  Form of Alvarez Employment Agreement
Exhibit E  Form of Malone Employment Agreement
Exhibit F Certificate of Incorporation – Merger-Sub
Exhibit G Bylaws – Merger-Sub
Exhibit H  Form of FIND Voting Agreement
Exhibit I Articles of Incorporation – ESCT
Exhibit J Bylaws – ESCT


SCHEDULES


Schedule A The FIND Principal Stockholders
Schedule B ESCT Disclosure Schedule
Schedule C FIND Disclosure Schedule
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
Exhibit D
 
Form of Alvarez Employment Agreement
 
 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of _______ _, 2014, between FindEx.com, Inc., a Nevada corporation (“Findex”)
and ESCT Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary
of Findex (jointly with Findex, the “Corporation”), and Joseph Alvarez (“Mr.
Alvarez”).


WHEREAS, Mr. Alvarez desires to become employed by the Corporation as a senior
level corporate executive pursuant to the terms and conditions set forth in this
Agreement.


WHEREAS, the Corporation desires to employ Mr. Alvarez in such capacity pursuant
to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, the parties agree as follows:


1.           Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:


“Balance Sheet” – a balance sheet as of the ending date of any given Fiscal Year
included in any Financial Statements.


“Board of Directors” – as of any given point in time, the board of directors of
the Corporation.


“FCF” – for any given Fiscal Year, Free Cash Flow.


“Financial Statements” – for any given Fiscal Year of the Corporation, the
financial statements of the Corporation, inclusive of the footnotes thereto,
audited by the independent auditors for the Corporation last to issue a
corresponding audit report in relation thereto, and for which no resolution or
other formal conclusion has been subsequently reached by the Board of Directors
that reliance thereon would be ill-advised, without regard to whether such
conclusion has been communicated to the public by way of current report on SEC
Form 8-K or otherwise.


“Fiscal Year” – for purposes of financial reporting, the fiscal year of the
Corporation, or, if the Corporation uses the calendar year, the calendar year.


“Free Cash Flow” – for any given Fiscal Year, NI + NRWDRC – NRG + NCC – NCDOB +
NCWC – GCPX + NDS.


“Growth CapEx” – for any given Fiscal Year, the aggregate capital expenditures
for property, plant, equipment and other fixed assets that the Corporation must
reasonably but minimally make, as determined in good faith by the Board of
Directors in advance of each then upcoming Fiscal Year, in order to continue to
develop the Corporation’s reasonably targeted long-term revenue growth and
competitive position.


“GCPX” – for any given fiscal period, Growth CapEx.


“Income Statement” – an income statement for any given Fiscal Year included in
any Financial Statements.


“NCC” – for any given Fiscal Year, Non-Cash Charges.


 
 

--------------------------------------------------------------------------------

 
 
“NCDOB” – for any given Fiscal Year, Non-Cash Deferrals and Other Benefits.


“NCWC” – for any given Fiscal Year, the Net Change in (Non-Cash) Working
Capital.


“NDS” – for any given Fiscal Year, Net Debt Service.


“Net Change in (Non-Cash) Working Capital” – Working Capital, as of any Balance
Sheet date, minus Working Capital as of the Balance Sheet date for the
subsequent fiscal or other comparable reporting period.


“Net Debt Service” – the sum of any principal debt paydown and corresponding
interest payments minus corresponding interest tax deductions.


“Net Income” for any given Fiscal Year, the after-tax net income of the
Corporation, calculated in accordance with generally accepted accounting
principles, as reflected in the Income Statement.


“NI” – for any given Fiscal Year, Net Income.


“Non-Cash Charges” – for any given Fiscal Year, and as reflected on the Income
Statement therefor, the sum of any depreciation and amortization expense and any
shared-based compensation expense.


“Non-Cash Deferrals and Other Benefits” – for any given Fiscal Year, and as
reflected on the Income Statement therefor, the sum of any tax benefits from
stock options and any deferred income tax benefit.


“Non-Recurring Gains” – any gains reflected in the Financial Statements which,
by their nature, did not occur in the ordinary course of business and could not
reasonably be expected to recur annually.


“Non-Recurring Write-Downs and Restructuring Charges” – any asset write-downs
and/or restructuring charges reflected in the Financial Statements which, by
their nature, did not occur in the ordinary course of business and could not
reasonably be expected to recur annually.


“NRG” – for any given Fiscal Year, Non-Recurring Gains.


“NRWDRC” – for any given Fiscal Year, Non-Recurring Write-Downs and
Restructuring Charges.


“Term” – the term of this Agreement as set forth in Section 3 hereof.


“Termination for Cause” – termination by the Corporation of Mr. Alvarez’s
employment for reason of (i) Mr. Alvarez’s willful and persistent inattention to
his duties and/or acts amounting to gross negligence or willful dishonesty
towards, fraud upon, or deliberate injury or attempted injury to, the
Corporation, (ii) Mr. Alvarez’s willful breach of any term or provision of this
Agreement; or (iii) the commission by Mr. Alvarez of any act or any failure by
Mr. Alvarez to act involving serious criminal conduct or moral turpitude,
whether or not directly relating to the business and affairs of the Corporation.


 
 

--------------------------------------------------------------------------------

 
 
“Termination other than for Cause” – termination by the Corporation of Mr.
Alvarez’s employment other than a Termination for Cause.


“Voluntary Termination” – termination by Mr. Alvarez of Mr. Alvarez’s employment
by the Corporation and shall exclude termination by reason of Mr. Alvarez’s
death or disability as described in Sections 3.5 and 3.6.


“Working Capital” – as drawn from the Balance Sheet for any given fiscal period
ended, current assets exclusive of cash minus current liabilities.


2.           Duties.  During the term of this Agreement, Mr. Alvarez agrees to
be employed by and to serve the Corporation as President, and the Corporation
agrees to employ and retain Mr. Alvarez in such capacity.  Mr. Alvarez shall
devote his reasonable best efforts and all of his business time, energy, and
skill to the affairs of the Corporation; provided, however, that Mr. Alvarez may
undertake such additional charitable and business activities as would not be
unreasonable for a full-time senior level corporate executive with comparable
responsibilities to Mr. Alvarez’s employed by a company reasonably comparable to
the Corporation.  In the performance of his duties hereunder, Mr. Alvarez shall
at all times be subject to the reasonable directions of the Board of Directors.


3.           Term of Employment.


3.2           Basic Term.  The term of employment of Mr. Alvarez by the
Corporation shall terminate, unless extended by mutual written agreement of
Office and the Corporation, or unless earlier terminated in accordance with this
Agreement three (3) years from the date hereof.


3.3           Termination for Cause.  Termination for Cause may be effected by
the Corporation at any time during the term of this Agreement and shall be
effected by written notification to Mr. Alvarez.  Upon Termination for Cause,
Mr. Alvarez shall be immediately paid all accrued base salary, bonuses, any
vested deferred compensation (other than pension plan or profit sharing plan
benefits which will be paid in accordance with the applicable plan),
reimbursements for certain expenses and taxes as provided in this Agreement and
vacation pay, through the date of termination, but Mr. Alvarez shall not be paid
any other compensation of any kind, including without limitation, severance
compensation.


3.4           Termination Other than for Cause.  Notwithstanding anything else
in this Agreement, the Corporation may effect a Termination other than for Cause
at any time upon giving notice to Mr. Alvarez and tendering immediately
therewith all accrued base salary, bonuses, any vested deferred compensation
(other than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan) reimbursements for certain expenses and
taxes as specifically provided in this Agreement and vacation pay, through the
date of termination in addition, the Corporation shall pay Mr. Alvarez severance
compensation as provided in Section 4 of this Agreement.  Mr. Alvarez shall be
entitled to no other compensation of any kind.


3.5           Termination by Reason of Disability.  In the event that Mr.
Alvarez should, in the reasonable judgment of the Board of Directors of the
Corporation, fail to perform his duties under this Agreement on account of
illness or physical or mental incapacity, and such illness or incapacity shall
continue for a period of more than three (3) months, the Corporation shall have
the right to terminate Mr. Alvarez’s employment hereunder by written
notification to Mr. Alvarez and payment to Mr. Alvarez of all accrued base
salary, bonuses, any vested deferred compensation (other than pension plan or
profit sharing plan benefits which will be paid in accordance with the
applicable plan), reimbursements for certain expenses and taxes as specifically
provided in this Agreement and vacation pay.  In addition, in the event of a
termination for the disability of Mr. Alvarez, the Corporation shall pay to Mr.
Alvarez severance compensation as provided in Section 4 of this Agreement until
the later to occur of (i) one year, or (ii) the expiration of Mr. Alvarez’s
employment as provided in section 3.2 of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
3.6           Death.  In the event of Mr. Alvarez’s death during the term of
this Agreement, Mr. Alvarez’s employment shall be deemed to have terminated as
of the last day of the month during which his death occurred, and the
Corporation shall pay to his estate accrued base salary, bonuses, any vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), reimbursements for
certain expenses and taxes as specifically provided in this Agreement and
vacation days, through the date of termination.  In addition, in the event of
termination for reason of the death of Mr. Alvarez, the Corporation shall pay to
Mr. Alvarez’s spouse, if she survives him, or, if Mr. Alvarez is not married on
the date of his death, then to his estate, severance compensation as provided in
Section 4 of this Agreement until the earliest of (i) the expiration of one year
from the date of Mr. Alvarez’s death, or (ii) if Mr. Alvarez is married on the
date of his death, the date of death of such spouse, or (iii) the expiration of
Mr. Alvarez’s employment as provided in Section 2.2 of this Agreement.


3.7           Voluntary Termination.  In the event of a Voluntary Termination,
the Corporation shall immediately pay all accrued salary, bonuses, any vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), reimbursements for
certain expense and taxes as specifically provided in this Agreement and
vacation days, through the date of termination, but no other compensation of any
kind, including without limitation severance pay.


4.           Salary and Benefits.


4.1           Base Salary.  As compensation for the services rendered by Mr.
Alvarez as provided in Section 2 of this Agreement, and subject to the terms and
conditions of Section 3 of this Agreement, the Corporation agrees to pay Mr.
Alvarez a base annual salary of not less than one hundred and fifty thousand
dollars ($150,000), payable in such periodic installments as the Board of
Directors may establish from time to time for senior management, until the first
(1st) anniversary of the effective date of this Agreement.  The base salary
payable to Mr. Alvarez for each remaining year of the Term following the first
(1st) anniversary of the effective date of this Agreement shall be established
on an annual basis by the Board of Directors; provided, however, that such base
salary be no less than one hundred and fifty thousand dollars ($150,000) for any
given year during the Term.


4.2           Bonuses.  In addition to the base salary payable pursuant to
Section 3.1 of this Agreement, for each Fiscal Year ended throughout the Term,
the Corporation shall pay Mr. Alvarez, as an incentive-based bonus, an amount in
cash equal to one percent (1%) of FCF; provided, however, that such bonus not
exceed five hundred thousand dollars ($500,000) for any single Fiscal
Year.  Such bonus shall be payable within thirty (30) days of the end of the
first fiscal quarter following each such corresponding Fiscal Year ended.


4.3           Employee Benefit Plans.  Mr. Alvarez shall be eligible to
participate in such of the Corporations’ benefit plans as may be established by
the Board of Directors and made generally available of the Corporation
(including without limitation any plans and programs of affiliates of the
Corporation in which the Corporation has elected to participate), including any
retirement, profit sharing, deferred compensation, stock option, medical,
dental, and health insurance plans.


4.4           Lease of Automobile and Related Expenses.  The Corporation shall
lease in the Corporation’s name an automobile for Mr. Alvarez’s use in Florida
for an amount up to $550.00 per month, pay a parking allowance to Mr. Alvarez
and, upon furnishing of reasonable receipts and/or other substantiation of
payment, shall reimburse Mr. Alvarez for insurance and other expenses in
accordance with the Internal Revenue Service guidelines regarding reimbursement
of expenses incurred in connection with the use of an automobile for business
purposes.


 
 

--------------------------------------------------------------------------------

 
 
4.5           Required Travel and Accommodations.  It is hereby acknowledged
that Mr. Alvarez currently resides in the greater Gainesville, FL area, and
that, for the foreseeable future, Mr. Alvarez shall be commuting to and from the
offices of the Corporation on a weekly or other basis and Mr. Alvarez shall be
entitled to reimbursement by the Corporation for the entirety of his reasonable
airfare and hotel or other hospitality accommodations incurred as a result
thereof, provided, however, that Mr. Alvarez promptly furnishes to the
Corporation adequate records and other documentary evidence required by federal
and state statutes and regulations issued by the appropriate tax authorities for
the substantiation of each such expenditure as an income tax deduction.


4.6           Vacations; Taxes; Other Business and Travel Expenses.  Mr. Alvarez
will be entitled to vacation periods each year similar to those taken by the
Corporation’s other key Mr. Alvarez up to four (4) weeks.  Mr. Alvarez will also
be entitled to reimbursement for his reasonable business expenses incurred in
connection with the performance of his duties hereunder commencing on the
effective date hereof, including expenditures for entertainment, gifts and other
travel, provided, however, that (a) each such expenditure is of a nature
qualifying it as a prior deduction on the federal and state income tax returns
of the Corporation, and (b) Mr. Alvarez promptly furnishes to the Corporation
adequate records and other documentary evidence required by federal and state
statutes and regulations issued by the appropriate tax authorities for the
substantiation of each such expenditure as an income tax deduction.


4.7           Deferred Compensation.  Any reduction in the first year base
salary, bonus, benefits, auto lease, vacation, expense, or tax reimbursement
shall, nonetheless, be carried forward as deferred compensation or reimbursement
and be payable in cash in full upon termination of Mr. Alvarez’s employment,
without regard to the reason for such termination.


4.8           Indemnification.  The Corporation shall indemnify and hold
harmless Mr. Alvarez in connection with the defense of any action, suit or
proceeding to which he is a party or threat thereof, by reason of his being or
having been an Mr. Alvarez or director of the Corporation to the fullest extent
that may be permitted by applicable law.


5.           Severance Compensation.


5.1           Termination other than for Cause.  In the event that Mr. Alvarez’s
employment is terminated in a termination other than for Cause, Mr. Alvarez
shall be paid concurrently with the notice of termination a severance pay an
amount equal to his then base salary as would otherwise accrue throughout the
remainder of the Term.


5.2           Other Termination.  In the event of a Voluntary Termination or
Termination for Cause, neither Mr. Alvarez nor his estate shall be paid or
otherwise entitled to any severance pay.


6.           Non-Competition.
 
 
6.1           During the Term of Employment.  During the term of his employment
under this Agreement, Mr. Alvarez shall not directly or indirectly, as an owner,
partner, shareholder, employee, consultant, or in any similar manner, engage in
any activity competitive with or adverse to the business in which the
Corporation is engaged at the time.  Notwithstanding the foregoing, Mr. Alvarez
shall be free, without the Corporation’s consent, to purchase or hold as an
investment or otherwise, up to one percent (1%) of the outstanding common stock
or other securities of any company or other entity which has its securities
publicly traded on any recognized securities exchange or in the over-the-counter
market, or two and one half percent (2.5%) of the stock or other securities of
any privately held company or other entity that might be reasonably deemed to be
in competition with the businesses of the Corporation.


 
 

--------------------------------------------------------------------------------

 
 
6.2           After Termination.  In the event of a Voluntary Termination or
Termination for Cause, Mr. Alvarez covenants that he shall not for one (1) year
following such termination directly or indirectly as an owner, partner,
shareholder, employee, consultant, or in any similar manner engage, in
competition with the Corporation, in any of the same types of businesses as the
Corporation is engaged at the time of the termination, it being agreed that the
existence of any competitive relationship in the ownership, employment,
consultation or other activity of Mr. Alvarez shall be a matter subject to
determination in good faith, albeit exclusively, by the Board of
Directors.  Notwithstanding the foregoing, the purchase or holding by Mr.
Alvarez as an investment or otherwise of up to one percent (1%) of the
outstanding common stock or other securities of any company or other entity
which has its securities publicly traded on any recognized securities exchange
or in the over-the-counter market, or two and one half percent (2.5%) of the
stock or other securities of any privately held company or other entity, that
might be reasonably deemed to be in competition with the businesses of the
Corporation shall not constitute a breach of the covenant contained in this
Section 6.2.


7.           Confidentiality.  Mr. Alvarez agrees that all confidential and
proprietary information (including without limitation any and all information,
books, records, and documents relating to the Corporation’s operations, customer
lists, financial data, any and all reports to the Corporation by Mr. Alvarez
during the course of his employment by the Corporation, and any and all
information regarding personnel, customers, pricing, terms of sale, research and
development, or otherwise relating to the business of the Corporation) relating
to the business or operations of the Corporation or off its affiliates, shall be
kept and treated as confidential both during and after the Term, provided,
however, that Mr. Alvarez shall not incur any liability for  disclosure of
information which (a) was permitted in writing by the Board of Directors, or (b)
is within the public domain or comes within the public domain without any breach
of this Agreement.  All notes, memoranda, reports, drawings, blueprints,
manuals, computer programs, records, materials, data and other papers of every
kind which were in or shall come into Mr. Alvarez’s possession at any time
during Mr. Alvarez’s employment by the Corporation relating to any such
confidential and proprietary information shall be the sole and exclusive
property of the Corporation.  This property shall be surrendered to the
Corporation upon termination of the employment period or upon request by the
Corporation at any other time either before or after such termination, and Mr.
Alvarez agrees not to retain any copies, notes or excerpts thereof.


8.           Copyright.  Mr. Alvarez agrees that, except as provided in the
preceding sentence, any and all writings produced at any time during the term
hereof by Mr. Alvarez as a part of the performance of his duties hereunder are
and will be the sole property of the Corporation, and that the Corporation will
have the exclusive right to copyright such writings in any country.


9.           Miscellaneous.


9.1           Waiver.  The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.


9.2           Entire Agreement; Modification.  Except as otherwise expressly
provided herein, this Agreement represents the entire understanding among the
parties with respect to the subject matter hereof and supersedes any and all
prior understandings, agreements, plans and negotiations, writer or oral, with
respect to the subject matter hereof, including without limitation any
understandings, agreements or obligations respecting any past or future
compensation, bonuses, reimbursements, or other payments or entitlements to Mr.
Alvarez from the Corporation.  All modifications to the Agreement must be in
writing and signed by the party against whom enforcement of such modification is
sought.


 
 

--------------------------------------------------------------------------------

 
 
9.3           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be delivered personally or given by
telegraph or facsimile transmission or first class mail and shall be deemed to
have been duly given when personally delivered or seven days after mailing or
one day after facsimile or telegraph transmission to the respective persons
named below:


If to the Corporation:                           FindEx.com, Inc.
1313 South Killian Drive
Lake Park, FL 33403


If to Mr. Alvarez:                                  Joseph Alvarez
____________________
____________________


Any party may change its address for notices by notice duly pursuant to this
Section 9.3.


9.4           Headings.  The Section headings herein are intended for reference
and shall not by themselves determine the construction or interpretation of this
Agreement.


9.5           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
Florida.  Mr. Alvarez and the Corporation each agree that service upon them in
any such action may be made by first class mail, certified or registered, in the
manner provided for delivery of notices in Section 9.3.


9.6           Injunctive Relief.  The parties acknowledge and agree that the
extent of damages to the Corporation in the event of a breach of Sections 6, 7
or 8 of this Agreement would be difficult or impossible to ascertain and that
there is and will be available to the Corporation no adequate remedy at law in
the event of any such breach.  Accordingly, Mr. Alvarez agrees that, in the
event of such breach, the Corporation shall be entitled to enforce such sections
by injunctive or other equitable relief in addition to any other relief to which
the Corporation may be entitled.


9.7           Attorneys.  In the event legal action in brought to interpret or
enforce this Agreement, the prevailing party shall be entitled to recover its
reasonable attorney fees and related costs.


9.8           Survival; Non-Assignability.  The Corporation’s obligations
hereunder shall not be terminated by reason of any liquidation, dissolution,
bankruptcy, cessation of business, or similar event relating to the
Corporation.  This Agreement shall not be terminated by any merger or
consolidation or other reorganization of the Corporation.  In the event any such
merger, consolidation, or reorganization shall be accomplished by transfer of
stock or by transfer of assets or otherwise, the provisions of this Agreement
shall be binding upon and shall insure to the benefit of the surviving or
resulting Corporation or person.  This Agreement shall be binding upon and
insure to the benefit of the executors, administrators, heirs, successors and
assigns of the parties; provided, however, that, except as herein expressly
provided, this Agreement shall not be assignable either by the Corporation
(except to an affiliate of the Corporation) or by Mr. Alvarez.


9.9           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
9.10           Severability.  If any portion of this Agreement is determined to
be invalid or unenforceable, the remainder shall be valid and enforceable to the
maximum extent possible.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.






______________________________
                Joseph Alvarez


COMPANY:


FINDEX.COM, INC.




By: ____________________________
Name:    Steven Malone
Title:      President




ESCT ACQUISITION CORP.




By: ____________________________
Name:    Steven Malone
Title:      President

 
 
 


 
 

--------------------------------------------------------------------------------

 
Exhibit E
 
Form of Malone Employment Agreement
 
 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of _______ _, 2014, between FindEx.com, Inc., a Nevada corporation (“Findex”)
and ESCT Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary
of Findex (jointly with Findex, the “Corporation”), and Steven Malone (“Mr.
Malone”).


WHEREAS, Mr. Malone desires to become employed by the Corporation as a senior
level corporate executive pursuant to the terms and conditions set forth in this
Agreement.


WHEREAS, the Corporation desires to employ Mr. Malone in such capacity pursuant
to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, the parties agree as follows:


1.           Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:


“Balance Sheet” – a balance sheet as of the ending date of any given Fiscal Year
included in any Financial Statements.


“Board of Directors” – as of any given point in time, the board of directors of
the Corporation.


“FCF” – for any given Fiscal Year, Free Cash Flow.


“Financial Statements” – for any given Fiscal Year of the Corporation, the
financial statements of the Corporation, inclusive of the footnotes thereto,
audited by the independent auditors for the Corporation last to issue a
corresponding audit report in relation thereto, and for which no resolution or
other formal conclusion has been subsequently reached by the Board of Directors
that reliance thereon would be ill-advised, without regard to whether such
conclusion has been communicated to the public by way of current report on SEC
Form 8-K or otherwise.


“Fiscal Year” – for purposes of financial reporting, the fiscal year of the
Corporation, or, if the Corporation uses the calendar year, the calendar year.


“Free Cash Flow” – for any given Fiscal Year, NI + NRWDRC – NRG + NCC – NCDOB +
NCWC – GCPX + NDS.


“Growth CapEx” – for any given Fiscal Year, the aggregate capital expenditures
for property, plant, equipment and other fixed assets that the Corporation must
reasonably but minimally make, as determined in good faith by the Board of
Directors in advance of each then upcoming Fiscal Year, in order to continue to
develop the Corporation’s reasonably targeted long-term revenue growth and
competitive position.


“GCPX” – for any given fiscal period, Growth CapEx.


“Income Statement” – an income statement for any given Fiscal Year included in
any Financial Statements.


“NCC” – for any given Fiscal Year, Non-Cash Charges.


 
 

--------------------------------------------------------------------------------

 
 
“NCDOB” – for any given Fiscal Year, Non-Cash Deferrals and Other Benefits.


“NCWC” – for any given Fiscal Year, the Net Change in (Non-Cash) Working
Capital.


“NDS” – for any given Fiscal Year, Net Debt Service.


“Net Change in (Non-Cash) Working Capital” – Working Capital, as of any Balance
Sheet date, minus Working Capital as of the Balance Sheet date for the
subsequent fiscal or other comparable reporting period.


“Net Debt Service” – the sum of any principal debt paydown and corresponding
interest payments minus corresponding interest tax deductions.


“Net Income” for any given Fiscal Year, the after-tax net income of the
Corporation, calculated in accordance with generally accepted accounting
principles, as reflected in the Income Statement.


“NI” – for any given Fiscal Year, Net Income.


“Non-Cash Charges” – for any given Fiscal Year, and as reflected on the Income
Statement therefor, the sum of any depreciation and amortization expense and any
shared-based compensation expense.


“Non-Cash Deferrals and Other Benefits” – for any given Fiscal Year, and as
reflected on the Income Statement therefor, the sum of any tax benefits from
stock options and any deferred income tax benefit.


“Non-Recurring Gains” – any gains reflected in the Financial Statements which,
by their nature, did not occur in the ordinary course of business and could not
reasonably be expected to recur annually.


“Non-Recurring Write-Downs and Restructuring Charges” – any asset write-downs
and/or restructuring charges reflected in the Financial Statements which, by
their nature, did not occur in the ordinary course of business and could not
reasonably be expected to recur annually.


“NRG” – for any given Fiscal Year, Non-Recurring Gains.


“NRWDRC” – for any given Fiscal Year, Non-Recurring Write-Downs and
Restructuring Charges.


“Term” – the term of this Agreement as set forth in Section 3 hereof.


 
 

--------------------------------------------------------------------------------

 
 
“Termination for Cause” – termination by the Corporation of Mr. Malone’s
employment for reason of (i) Mr. Malone’s willful and persistent inattention to
his duties and/or acts amounting to gross negligence or willful dishonesty
towards, fraud upon, or deliberate injury or attempted injury to, the
Corporation, (ii) Mr. Malone’s willful breach of any term or provision of this
Agreement; or (iii) the commission by Mr. Malone of any act or any failure by
Mr. Malone to act involving serious criminal conduct or moral turpitude, whether
or not directly relating to the business and affairs of the Corporation.


“Termination other than for Cause” – termination by the Corporation of Mr.
Malone’s employment other than a Termination for Cause.


“Voluntary Termination” – termination by Mr. Malone of Mr. Malone’s employment
by the Corporation and shall exclude termination by reason of Mr. Malone’s death
or disability as described in Sections 3.5 and 3.6.


“Working Capital” – as drawn from the Balance Sheet for any given fiscal period
ended, current assets exclusive of cash minus current liabilities.


2.           Duties.  During the term of this Agreement, Mr. Malone agrees to be
employed by and to serve the Corporation as President, and the Corporation
agrees to employ and retain Mr. Malone in such capacity.  Mr. Malone shall
devote his reasonable best efforts and all of his business time, energy, and
skill to the affairs of the Corporation; provided, however, that Mr. Malone may
undertake such additional charitable and business activities as would not be
unreasonable for a full-time senior level corporate executive with comparable
responsibilities to Mr. Malone’s employed by a company reasonably comparable to
the Corporation.  In the performance of his duties hereunder, Mr. Malone shall
at all times be subject to the reasonable directions of the Board of Directors.


3.           Term of Employment.


3.2           Basic Term.  The term of employment of Mr. Malone by the
Corporation shall terminate, unless extended by mutual written agreement of
Office and the Corporation, or unless earlier terminated in accordance with this
Agreement three (3) years from the date hereof.


3.3           Termination for Cause.  Termination for Cause may be effected by
the Corporation at any time during the term of this Agreement and shall be
effected by written notification to Mr. Malone.  Upon Termination for Cause, Mr.
Malone shall be immediately paid all accrued base salary, bonuses, any vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), reimbursements for
certain expenses and taxes as provided in this Agreement and vacation pay,
through the date of termination, but Mr. Malone shall not be paid any other
compensation of any kind, including without limitation, severance compensation.


3.4           Termination Other than for Cause.  Notwithstanding anything else
in this Agreement, the Corporation may effect a Termination other than for Cause
at any time upon giving notice to Mr. Malone and tendering immediately therewith
all accrued base salary, bonuses, any vested deferred compensation (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan) reimbursements for certain expenses and taxes as
specifically provided in this Agreement and vacation pay, through the date of
termination in addition, the Corporation shall pay Mr. Malone severance
compensation as provided in Section 4 of this Agreement.  Mr. Malone shall be
entitled to no other compensation of any kind.


3.5           Termination by Reason of Disability.  In the event that Mr. Malone
should, in the reasonable judgment of the Board of Directors of the Corporation,
fail to perform his duties under this Agreement on account of illness or
physical or mental incapacity, and such illness or incapacity shall continue for
a period of more than three (3) months, the Corporation shall have the right to
terminate Mr. Malone’s employment hereunder by written notification to Mr.
Malone and payment to Mr. Malone of all accrued base salary, bonuses, any vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), reimbursements for
certain expenses and taxes as specifically provided in this Agreement and
vacation pay.  In addition, in the event of a termination for the disability of
Mr. Malone, the Corporation shall pay to Mr. Malone severance compensation as
provided in Section 4 of this Agreement until the later to occur of (i) one
year, or (ii) the expiration of Mr. Malone’s employment as provided in section
3.2 of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
3.6           Death.  In the event of Mr. Malone’s death during the term of this
Agreement, Mr. Malone’s employment shall be deemed to have terminated as of the
last day of the month during which his death occurred, and the Corporation shall
pay to his estate accrued base salary, bonuses, any vested deferred compensation
(other than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan), reimbursements for certain expenses and
taxes as specifically provided in this Agreement and vacation days, through the
date of termination.  In addition, in the event of termination for reason of the
death of Mr. Malone, the Corporation shall pay to Mr. Malone’s spouse, if she
survives him, or, if Mr. Malone is not married on the date of his death, then to
his estate, severance compensation as provided in Section 4 of this Agreement
until the earliest of (i) the expiration of one year from the date of Mr.
Malone’s death, or (ii) if Mr. Malone is married on the date of his death, the
date of death of such spouse, or (iii) the expiration of Mr. Malone’s employment
as provided in Section 2.2 of this Agreement.


3.7           Voluntary Termination.  In the event of a Voluntary Termination,
the Corporation shall immediately pay all accrued salary, bonuses, any vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), reimbursements for
certain expense and taxes as specifically provided in this Agreement and
vacation days, through the date of termination, but no other compensation of any
kind, including without limitation severance pay.


4.           Salary and Benefits.


4.1           Base Salary.  As compensation for the services rendered by Mr.
Malone as provided in Section 2 of this Agreement, and subject to the terms and
conditions of Section 3 of this Agreement, the Corporation agrees to pay Mr.
Malone a base annual salary of not less than one hundred and fifty thousand
dollars ($150,000), payable in such periodic installments as the Board of
Directors may establish from time to time for senior management, until the first
(1st) anniversary of the effective date of this Agreement.  The base salary
payable to Mr. Malone for each remaining year of the Term following the first
(1st) anniversary of the effective date of this Agreement shall be established
on an annual basis by the Board of Directors; provided, however, that such base
salary be no less than one hundred and fifty thousand dollars ($150,000) for any
given year during the Term.


4.2           Bonuses.  In addition to the base salary payable pursuant to
Section 3.1 of this Agreement, for each Fiscal Year ended throughout the Term,
the Corporation shall pay Mr. Malone, as an incentive-based bonus, an amount in
cash equal to one percent (1%) of FCF; provided, however, that such bonus not
exceed five hundred thousand dollars ($500,000) for any single Fiscal
Year.  Such bonus shall be payable within thirty (30) days of the end of the
first fiscal quarter following each such corresponding Fiscal Year ended.


4.3           Employee Benefit Plans.  Mr. Malone shall be eligible to
participate in such of the Corporations’ benefit plans as may be established by
the Board of Directors and made generally available of the Corporation
(including without limitation any plans and programs of affiliates of the
Corporation in which the Corporation has elected to participate), including any
retirement, profit sharing, deferred compensation, stock option, medical,
dental, and health insurance plans.


4.4           Lease of Automobile and Related Expenses.  The Corporation shall
lease in the Corporation’s name an automobile for Mr. Malone’s use in Florida
for an amount up to $550.00 per month, pay a parking allowance to Mr. Malone
and, upon furnishing of reasonable receipts and/or other substantiation of
payment, shall reimburse Mr. Malone for insurance and other expenses in
accordance with the Internal Revenue Service guidelines regarding reimbursement
of expenses incurred in connection with the use of an automobile for business
purposes.


 
 

--------------------------------------------------------------------------------

 
 
4.5           Required Travel and Accommodations.  It is hereby acknowledged
that Mr. Malone currently resides in the greater Omaha, NE area, and that, for
the foreseeable future, Mr. Malone shall be commuting to and from the offices of
the Corporation on a weekly or other basis and Mr. Malone shall be entitled to
reimbursement by the Corporation for the entirety of his reasonable airfare and
hotel or other hospitality accommodations incurred as a result thereof,
provided, however, that Mr. Malone promptly furnishes to the Corporation
adequate records and other documentary evidence required by federal and state
statutes and regulations issued by the appropriate tax authorities for the
substantiation of each such expenditure as an income tax deduction.


4.6           Vacations; Taxes; Other Business and Travel Expenses.  Mr. Malone
will be entitled to vacation periods each year similar to those taken by the
Corporation’s other key Mr. Malone up to four (4) weeks.  Mr. Malone will also
be entitled to reimbursement for his reasonable business expenses incurred in
connection with the performance of his duties hereunder commencing on the
effective date hereof, including expenditures for entertainment, gifts and other
travel, provided, however, that (a) each such expenditure is of a nature
qualifying it as a prior deduction on the federal and state income tax returns
of the Corporation, and (b) Mr. Malone promptly furnishes to the Corporation
adequate records and other documentary evidence required by federal and state
statutes and regulations issued by the appropriate tax authorities for the
substantiation of each such expenditure as an income tax deduction.


4.7           Deferred Compensation.  Any reduction in the first year base
salary, bonus, benefits, auto lease, vacation, expense, or tax reimbursement
shall, nonetheless, be carried forward as deferred compensation or reimbursement
and be payable in cash in full upon termination of Mr. Malone’s employment,
without regard to the reason for such termination.


4.8           Indemnification.  The Corporation shall indemnify and hold
harmless Mr. Malone in connection with the defense of any action, suit or
proceeding to which he is a party or threat thereof, by reason of his being or
having been an Mr. Malone or director of the Corporation to the fullest extent
that may be permitted by applicable law.


5.           Severance Compensation.


5.1           Termination other than for Cause.  In the event that Mr. Malone’s
employment is terminated in a termination other than for Cause, Mr. Malone shall
be paid concurrently with the notice of termination a severance pay an amount
equal to his then base salary as would otherwise accrue throughout the remainder
of the Term.


5.2           Other Termination.  In the event of a Voluntary Termination or
Termination for Cause, neither Mr. Malone nor his estate shall be paid or
otherwise entitled to any severance pay.


6.           Non-Competition.
 
 
6.1           During the Term of Employment.  During the term of his employment
under this Agreement, Mr. Malone shall not directly or indirectly, as an owner,
partner, shareholder, employee, consultant, or in any similar manner, engage in
any activity competitive with or adverse to the business in which the
Corporation is engaged at the time.  Notwithstanding the foregoing, Mr. Malone
shall be free, without the Corporation’s consent, to purchase or hold as an
investment or otherwise, up to one percent (1%) of the outstanding common stock
or other securities of any company or other entity which has its securities
publicly traded on any recognized securities exchange or in the over-the-counter
market, or two and one half percent (2.5%) of the stock or other securities of
any privately held company or other entity that might be reasonably deemed to be
in competition with the businesses of the Corporation.


 
 

--------------------------------------------------------------------------------

 
 
6.2           After Termination.  In the event of a Voluntary Termination or
Termination for Cause, Mr. Malone covenants that he shall not for one (1) year
following such termination directly or indirectly as an owner, partner,
shareholder, employee, consultant, or in any similar manner engage, in
competition with the Corporation, in any of the same types of businesses as the
Corporation is engaged at the time of the termination, it being agreed that the
existence of any competitive relationship in the ownership, employment,
consultation or other activity of Mr. Malone shall be a matter subject to
determination in good faith, albeit exclusively, by the Board of
Directors.  Notwithstanding the foregoing, the purchase or holding by Mr. Malone
as an investment or otherwise of up to one percent (1%) of the outstanding
common stock or other securities of any company or other entity which has its
securities publicly traded on any recognized securities exchange or in the
over-the-counter market, or two and one half percent (2.5%) of the stock or
other securities of any privately held company or other entity, that might be
reasonably deemed to be in competition with the businesses of the Corporation
shall not constitute a breach of the covenant contained in this Section 6.2.


7.           Confidentiality.  Mr. Malone agrees that all confidential and
proprietary information (including without limitation any and all information,
books, records, and documents relating to the Corporation’s operations, customer
lists, financial data, any and all reports to the Corporation by Mr. Malone
during the course of his employment by the Corporation, and any and all
information regarding personnel, customers, pricing, terms of sale, research and
development, or otherwise relating to the business of the Corporation) relating
to the business or operations of the Corporation or off its affiliates, shall be
kept and treated as confidential both during and after the Term, provided,
however, that Mr. Malone shall not incur any liability for  disclosure of
information which (a) was permitted in writing by the Board of Directors, or (b)
is within the public domain or comes within the public domain without any breach
of this Agreement.  All notes, memoranda, reports, drawings, blueprints,
manuals, computer programs, records, materials, data and other papers of every
kind which were in or shall come into Mr. Malone’s possession at any time during
Mr. Malone’s employment by the Corporation relating to any such confidential and
proprietary information shall be the sole and exclusive property of the
Corporation.  This property shall be surrendered to the Corporation upon
termination of the employment period or upon request by the Corporation at any
other time either before or after such termination, and Mr. Malone agrees not to
retain any copies, notes or excerpts thereof.


8.           Copyright.  Mr. Malone agrees that, except as provided in the
preceding sentence, any and all writings produced at any time during the term
hereof by Mr. Malone as a part of the performance of his duties hereunder are
and will be the sole property of the Corporation, and that the Corporation will
have the exclusive right to copyright such writings in any country.


9.           Miscellaneous.


9.1           Waiver.  The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.


9.2           Entire Agreement; Modification.  Except as otherwise expressly
provided herein, this Agreement represents the entire understanding among the
parties with respect to the subject matter hereof and supersedes any and all
prior understandings, agreements, plans and negotiations, writer or oral, with
respect to the subject matter hereof, including without limitation any
understandings, agreements or obligations respecting any past or future
compensation, bonuses, reimbursements, or other payments or entitlements to Mr.
Malone from the Corporation.  All modifications to the Agreement must be in
writing and signed by the party against whom enforcement of such modification is
sought.


 
 

--------------------------------------------------------------------------------

 
 
9.3           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be delivered personally or given by
telegraph or facsimile transmission or first class mail and shall be deemed to
have been duly given when personally delivered or seven days after mailing or
one day after facsimile or telegraph transmission to the respective persons
named below:


If to the Corporation:                           FindEx.com, Inc.
1313 South Killian Drive
Lake Park, FL 33403


If to Mr. Malone:                                  Steven Malone
18151 Lafayette Avenue
Elkhorn, NE 68022


Any party may change its address for notices by notice duly pursuant to this
Section 9.3.


9.4           Headings.  The Section headings herein are intended for reference
and shall not by themselves determine the construction or interpretation of this
Agreement.


9.5           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
Florida.  Mr. Malone and the Corporation each agree that service upon them in
any such action may be made by first class mail, certified or registered, in the
manner provided for delivery of notices in Section 9.3.


9.6           Injunctive Relief.  The parties acknowledge and agree that the
extent of damages to the Corporation in the event of a breach of Sections 6, 7
or 8 of this Agreement would be difficult or impossible to ascertain and that
there is and will be available to the Corporation no adequate remedy at law in
the event of any such breach.  Accordingly, Mr. Malone agrees that, in the event
of such breach, the Corporation shall be entitled to enforce such sections by
injunctive or other equitable relief in addition to any other relief to which
the Corporation may be entitled.


9.7           Attorneys.  In the event legal action in brought to interpret or
enforce this Agreement, the prevailing party shall be entitled to recover its
reasonable attorney fees and related costs.


9.8           Survival; Non-Assignability.  The Corporation’s obligations
hereunder shall not be terminated by reason of any liquidation, dissolution,
bankruptcy, cessation of business, or similar event relating to the
Corporation.  This Agreement shall not be terminated by any merger or
consolidation or other reorganization of the Corporation.  In the event any such
merger, consolidation, or reorganization shall be accomplished by transfer of
stock or by transfer of assets or otherwise, the provisions of this Agreement
shall be binding upon and shall insure to the benefit of the surviving or
resulting Corporation or person.  This Agreement shall be binding upon and
insure to the benefit of the executors, administrators, heirs, successors and
assigns of the parties; provided, however, that, except as herein expressly
provided, this Agreement shall not be assignable either by the Corporation
(except to an affiliate of the Corporation) or by Mr. Malone.


 
 

--------------------------------------------------------------------------------

 
 
9.9           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.


9.10           Severability.  If any portion of this Agreement is determined to
be invalid or unenforceable, the remainder shall be valid and enforceable to the
maximum extent possible.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.






______________________________
                Steven Malone


COMPANY:


FINDEX.COM, INC.




By: ____________________________
Name:    Joseph Alvarez
Title:     Chief Executive Officer




ESCT ACQUISITION CORP.




By: ____________________________
Name:    Joseph Alvarez
Title:     Chief Executive Officer
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
 